 



Exhibit 10.5
CREDIT AGREEMENT
Dated: As of September 9, 2005
between
HINES REIT PROPERTIES, L.P.
(the “Borrower”)
and
KEYBANK NATIONAL ASSOCIATION
(“Administrative Agent”)
and
and other Lenders, if any, which may become parties
to this Agreement (with KeyBank National Association, the “Lenders”)
and
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
and
LASALLE BANK NATIONAL ASSOCIATION
(each, a “Co-Syndication Agent”)
and
SOVEREIGN BANK
and
WACHOVIA BANK, NATIONAL ASSOCIATION
(each, a “Co-Documentation Agent”)
$140,000,000.00 REVOLVING LINE OF CREDIT
(WITH ACCORDION TO $250,000,000 REVOLVING LINE OF CREDIT)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page
1. BACKGROUND
    1  
1.1 Defined Terms
    1  
1.2 Borrower
    1  
1.3 Use of Loan Proceeds
    1  
1.4 Accounting Terms
    2  
2. LOAN PROVISIONS
    2  
2.1 Amount of Facility
    2  
2.1.1 Letter of Credit Subfacility
    5  
2.2 Term of Facility
    10  
2.3 Interest Rate and Payment Terms
    11  
2.3.1 Borrower’s Options
    11  
2.3.2 Selection To Be Made
    11  
2.3.3 Increased Costs
    11  
2.3.4 Illegality
    12  
2.3.5 Notice
    16  
2.3.6 If No Notice
    16  
2.3.7 Telephonic Notice
    16  
2.3.8 Limits On Options
    16  
2.3.9 Payment and Calculation of Interest
    16  
2.3.10 Voluntary and Mandatory Principal Payments
    17  
2.3.11 Maturity
    17  
2.3.12 Method of Payment; Date of Credit
    17  
2.3.13 Billings
    18  
2.3.14 Default Rate
    18  
2.3.15 Late Charges
    18  
2.3.16 Make Whole Provision
    18  
2.4 Fees
    19  
3. SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS
    20  
3.1 Credit Documents and Security Documents
    20  
3.2 Collateral
    20  
3.3 Borrower Escrow Account
    22  
4. CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES
    23  
5. CONDITIONS PRECEDENT
    24  
5.1 Satisfactory Credit Documents
    24  
5.2 No Material Change
    24  
5.3 Warranties and Representations Accurate
    24  
5.4 Financials and Appraisals
    24  
5.5 Environmental Compliance and Indemnification Agreements
    24  
5.6 Validity and Sufficiency of Security Documents
    24  
5.7 No Other Liens; Taxes and Municipal Charges Current
    24  
5.8 Organizational Documents and Entity Agreements
    25  
5.9 Votes, Consents and Authorizations
    25  
5.10 Legal and Other Opinions
    25  
5.11 Due Diligence
    25  
5.12 Fees and Expenses
    25  
5.13 Guaranty
    25  
5.14 No Default
    25  
5.15 No Litigation
    25  
5.16 Compliance with Covenants
    26  
5.17 Other
    26  
5.18 Conditions to all Loans
    26  
6. WARRANTIES AND REPRESENTATIONS
    27  

 



--------------------------------------------------------------------------------



 



                Page
6.1 Financial Information
    27  
6.2 No Violations
    27  
6.3 No Litigation
    28  
6.4 Compliance With Legal Requirements
    28  
6.5 Use of Proceeds
    28  
6.6 Entity Matters
    28  
6.6.1 Borrower
    28  
6.6.2 General Partner
    28  
6.6.3 Identity of General Partner
    29  
6.7 Valid and Binding
    29  
6.8 Deferred Compensation and ERISA
    29  
6.9 No Material Change; No Default
    29  
6.10 No Broker or Finder
    30  
6.11 Background Information and Certificates
    30  
6.12 Consents
    30  
6.13 Indebtedness
    30  
6.14 Government Regulation
    30  
6.15 Environmental Matters
    30  
6.16 Portfolio Assets
    31  
6.17 Full Disclosure
    31  
6.18 Subsidiaries
    32  
6.19 No Material Adverse Contracts, Etc
    32  
6.20 Compliance With Other Instruments, Laws, Etc
    32  
6.21 Solvency
    32  
6.22 REIT Status
    32  
6.23 Patriot Act
    32  
7. COVENANTS
    33  
7.1 Notices
    33  
7.2 Financial Statements and Reports
    33  
7.2.1 Annual Statements
    33  
7.2.2 Periodic Statements
    34  
7.2.3 Data Requested
    34  
7.2.4 Tax Returns
    34  
7.2.5 Pro Forma
    34  
7.2.6 Officer’s Certificate
    34  
7.2.7 Information to Owners
    35  
7.2.8 Portfolio Investments
    35  
7.2.9 Auditor’s Reports
    35  
7.2.10 Environmental Reports
    36  
7.2.11 Notice of Default or Litigation
    36  
7.2.12 Annual Valuation Period
    36  
7.2.13 Debt
    36  
7.2.14 Other Information
    37  
7.3 Financial Covenants
    37  
7.4 Indebtedness and Restrictions on Liens, Transfers and Additional Debt
    37  
7.5 Liens/Negative Pledges
    39  
7.6 Nature of Business
    39  
7.7 Limitations on Certain Transactions
    39  
7.8 Investments
    39  
7.9 Dividends and Distributions
    39  
7.10 Transactions with Portfolio Investments
    40  
7.11 Amendments
    40  
7.12 ERISA
    40  
7.13 Place for Records: Inspection
    40  
7.14 Costs and Expenses
    41  
7.15 Compliance with Legal Requirements
    41  

 



--------------------------------------------------------------------------------



 



                Page
7.16 MAI Appraisals
    41  
7.17 Title to Properties
    41  
7.18 Insurance
    41  
7.19 Taxes
    42  
7.20 Compliance with Contracts, Licenses, and Permits
    42  
7.21 Replacement Documentation
    42  
7.22 Perfected Interest Covenants
    42  
7.23 Existence of the Borrower; Maintenance of REIT Status
    42  
8. SPECIAL PROVISIONS
    43  
8.1 Right to Contest
    43  
8.1.1 Taxes and Claims by Third Parties
    43  
8.1.2 Legal Requirements
    43  
8.2 Borrower Fully Liable
    43  
9. EVENTS OF DEFAULT
    44  
9.1 Default and Events of Default
    44  
9.1.1 Generally
    44  
9.1.2 Note and Other Credit Documents
    44  
9.1.3 Financial Status and Insolvency
    44  
9.1.4 Breach of Representation or Warranty
    45  
9.1.5 Defaults under Other Agreements
    45  
9.1.6 Change of Control
    46  
9.1.7 Judgments
    46  
9.2 Grace Periods and Notice
    46  
9.2.1 No Notice or Grace Period
    46  
9.2.2 Nonpayment of Interest and Principal
    46  
9.2.3 Other Monetary Defaults
    46  
9.2.4 Nonmonetary Defaults Capable of Cure
    47  
9.3 Certain Remedies
    47  
9.3.1 Termination of Commitments
    47  
9.3.2 Accelerate Debt
    47  
9.3.3 Pursue Remedies
    47  
9.3.4 Written Waivers
    47  
9.3.5 Cash Collateral
    48  
9.3.6 Enforcement of Rights
    48  
10. SECURITY INTEREST AND SET-OFF
    48  
10.1 Security Interest
    48  
10.2 Set-Off and Debit
    49  
10.3 Right to Freeze
    49  
10.4 Additional Rights
    50  
11. THE ADMINISTRATIVE AGENT AND THE LENDERS
    50  
11.1 Appointment of Administrative Agent
    50  
11.2 Administration of Facility by Administrative Agent
    50  
11.3 Delegation of Duties
    51  
11.4 Exculpatory Provisions
    51  
11.5 Reliance by Administrative Agent
    51  
11.6 Notice of Default
    52  
11.7 Lenders’ Credit Decisions
    52  
11.8 Administrative Agent’s Reimbursement and Indemnification
    52  
11.9 Administrative Agent in its Individual Capacity
    53  
11.10 Successor Administrative Agent
    53  
11.11 Duties in the Case of Enforcement
    54  
11.12 Respecting Loans and Payments
    54  
11.12.1 Procedures for Loans
    54  
11.12.2 Nature of Obligations of Lenders
    55  
11.12.3 Payments to Administrative Agent
    55  
11.12.4 Distribution of Liquidation Proceeds
    56  

 



--------------------------------------------------------------------------------



 



                Page
11.12.5 Adjustments
    56  
11.12.6 Setoff
    57  
11.12.7 Distribution by Administrative Agent
    57  
11.12.8 Actions by Administrative Agent
    57  
11.13 Delinquent Lender
    58  
11.14 Holders
    58  
11.15 Assignment and Participation
    59  
11.15.1 Conditions to Assignment by Lenders
    59  
11.15.2 Certain Representations and Warranties
    59  
11.15.3 Register
    60  
11.15.4 New Notes
    61  
11.15.5 Participations
    61  
11.16 Disclosure
    62  
11.17 Miscellaneous Assignment Provisions
    62  
11.18 Reserved
    62  
11.19 Amendment, Waiver, Consent, Etc
    62  
11.20 Deemed Consent or Approval
    63  
11.21 Borrower Indemnification of Lenders
    64  
11.22 Borrower’s Communication with Lenders
    64  
12. GENERAL PROVISIONS
    65  
12.1 Notices
    65  
12.2 Limitations on Assignment
    67  
12.3 Further Assurance
    67  
12.4 Parties Bound
    67  
12.5 Waivers and Extensions
    67  
12.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial
    67  
12.6.1 Substantial Relationship
    67  
12.6.2 Place of Delivery
    68  
12.6.3 Governing Law
    68  
12.6.4 Consent to Jurisdiction
    68  
12.6.5 JURY TRIAL WAIVER
    68  
12.7 Survival
    68  
12.8 Cumulative Rights
    69  
12.9 Claims Against Administrative Agent or the Lenders
    69  
12.9.1 Borrower Must Notify
    69  
12.9.2 Remedies
    69  
12.9.3 Limitations
    70  
12.10 Obligations Absolute
    70  
12.11 Table of Contents, Title and Headings; Exhibits and Schedules
    70  
12.12 Counterparts
    70  
12.13 Integration
    70  
12.14 Time Of the Essence
    71  
12.15 No Oral Change
    71  
12.16 Monthly Statements
    71  
12.17 Indemnification
    71  
12.18 Titled Agents
    72  

 



--------------------------------------------------------------------------------



 



                      Section Reference Number         Section Exhibits to
Agreement:       Reference Number
Exhibit A
  Definitions     1.1  
 
           
Exhibit B
  Assets, Funded Debt; Subsidiaries   6.13, 6.16, 6.18, 7.2.13 and 7.5
 
           
Exhibit C
  Authorized Representatives     4  
 
           
Exhibit D
  Form of Assignment and Acceptance     11.15.1  
 
           
Exhibit E
  Lenders’ Commitment     2.1 (a)
 
           
Exhibit F
  Form of Note     2.1 (b)
 
           
Exhibit G
  Form of Certificate     7.2.6  
 
           
Exhibit H
  Form of Direction Letter   3.1, 3.3 and 7.2.8
 
           
Exhibit I
  Form of Notice of Borrowing     2.1 (c)
 
           
Exhibit J
  Environmental Notices     6.15  
 
           
Exhibit K
  Portfolio Investment Entities     3.2  
 
           
Exhibit L
  Pro Forma Paydown Calculation     3.2  

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This is a Revolving Line of Credit Agreement (“Agreement”) made and entered
into as of the 9th day of September 2005, by and between HINES REIT PROPERTIES,
L.P., a Delaware limited partnership (the “Borrower”), having an address at c/o
Hines Interests Limited Partnership, 2800 Post Oak Blvd., Suite 5000, Houston,
Texas 77056, and KEYBANK NATIONAL ASSOCIATION, a national banking association
having an address at 127 Public Square, Cleveland, Ohio 44114, Amegy Bank
National Association, Commerzbank AG, New York and Grand Cayman Branches, GMAC
Commercial Mortgage Corporation, LaSalle Bank National Association, Sovereign
Bank, Wachovia Bank, National Association, and the other lending institutions
which may become parties to this Agreement pursuant to Section 11.15 hereof
(each, a “Lender” and collectively the “Lenders”) and KeyBank National
Association, as agent for itself and such other lending institutions (the
“Administrative Agent”).
WITNESSETH:
1. BACKGROUND.
     1.1 Defined Terms. Capitalized terms used in this Agreement are defined
either in Exhibit A, or in specific sections of this Agreement, or in another
Credit Document, as referenced in Exhibit A.
     1.2 Borrower. Borrower is a limited partnership organized under the laws of
the State of Delaware, of which the sole general partner is Hines Real Estate
Investment Trust, Inc., a Maryland corporation.
     1.3 Use of Loan Proceeds. Borrower has applied to Administrative Agent for
a revolving credit facility of One Hundred Forty Million Dollars ($140,000,000),
as the same may be increased pursuant to Section 2.1(e) hereof (the “Facility”),
the proceeds of which are to be used solely for the purposes of (i) providing
for the working capital needs of the Borrower, (ii) Permitted Investments,
(iii) paying closing costs incidental to this transaction, (iv) retiring the
$75,000,000 promissory note issued by Borrower to KeyBank National Association
on August 23, 2005 and repaying all outstanding obligations under the Term Loan
Agreement dated as of June 28, 2005 by and between Borrower and KeyBank National
Association, as amended by a certain First Amendment to Term Loan Agreement
dated as of August 23, 20005, and (v) for general purposes permitted under the
Partnership Agreement as in effect on the date hereof.
     1.4 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis. All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent annual or quarterly financial statements and reports delivered
pursuant to Section 7.2 (or, prior to

1



--------------------------------------------------------------------------------



 



the delivery of the first financial statements pursuant to Section 7.2,
consistent with the financial statements dated June 30, 2005).
2 LOAN PROVISIONS.
     2.1 Amount of Facility.
     (a) Revolving Commitment. Subject to all of the terms, conditions and
provisions of this Agreement, each Lender agrees severally to make available to
the Borrower for the purposes herein set forth such Lender’s Commitment
Percentage of revolving credit loans requested by the Borrower (each a “Loan”
and, collectively, the “Loans”) from time to time from the Closing Date until
the Maturity Date, or such earlier dates as the Revolving Commitments shall have
been terminated as provided herein; provided, however: (i) with regard to each
Lender individually, such Lender’s outstanding Loans plus such Lender’s interest
in outstanding LOC Obligations shall not exceed such Lender’s Commitment
Percentage of the Committed Amount, (ii) with regard to the Lenders
collectively, the aggregate principal amount of outstanding Loans plus LOC
Obligations outstanding shall not exceed the Committed Amount and (iii) the LOC
Obligations outstanding shall not exceed the LOC Committed Amount. Loans made
hereunder may be repaid and reborrowed in accordance with the provisions hereof.
     (b) Notes. The Loans shall be evidenced by duly executed promissory note(s)
of the Borrower to each Lender in the original principal amount of each Lender’s
Commitment Percentage of the Committed Amount; such notes shall be substantially
in the form of Exhibit F.
     (c) Loans. In order to request that Lenders make a Loan hereunder, Borrower
must submit a Notice of Borrowing in the form attached hereto as Exhibit I to
Administrative Agent at least three (3) Business Days prior to the date on which
the Loan is requested to be made (which shall be a Business Day) and shall also
submit to Administrative Agent a Notice of Rate Selection in accordance with
Section 2.3.5. Provided that all conditions precedent thereto are satisfied,
Lenders will use commercially reasonable efforts to fund the requested Loan on
such date.
     (d) Reduction. Provided a Default or Event of Default does not exist,
Borrower may reduce the Maximum Loan Amount from time to time by no less than
$5,000,000.00 (or such greater amount in increments of no less than $1,000,000)
but not more often than one (1) time in any twelve (12) month period by giving
notice to Administrative Agent. Any such reduction in the Maximum Loan Amount
shall be permanent and shall take effect as of the date Administrative Agent
receives such notice.
     (e) Additional Loan Amount. (i) The Borrower may, at any time on or prior
to the date which is eighteen (18) months after the date hereof, by written
notice (the “Increase Notice”) to the Administrative Agent, request that the
aggregate Commitments under the Facility be increased (a “Commitment Increase”)
by up to $110,000,000.00. The Increase Notice shall state (A) the amount of
additional Commitments (the “Additional Commitments”) that Borrower is
requesting, and (B) the proposed date on which the Commitment Increase would be
effective (such date or any later date as the Administrative Agent shall
reasonably specify in light of the time required to seek the additional
Commitments, the “Proposed Increase Date”).

2



--------------------------------------------------------------------------------



 



     (ii) The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) a copy of the Increase Notice and a statement from the Administrative Agent
as to the Proposed Increase Date, if different from that set forth by the
Borrower in the Increase Notice and (ii) the date by which Lenders wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Commitments (the “Additional Commitment Date”). Each Lender
that is willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Additional Commitment Date of the amount
by which it is willing to increase its Commitment. If the Lenders notify the
Administrative Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent.
     (iii) Promptly following the Additional Commitment Date, the Administrative
Agent shall notify the Borrower as to the amount, if any, by which the Lenders
are willing to participate in the requested Commitment Increase. If the
aggregate amount by which the Lenders are willing to participate in the
requested Commitment Increase on the Commitment Date is less than the requested
Commitment Increase, then the Administrative Agent may extend offers to one or
more other lenders identified by the Administrative Agent and approved by the
Borrower, such approval by the Borrower not to be unreasonably withheld or
delayed (such additional lenders, the “Additional Lenders”) to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the Additional Commitment Date; provided, that the
Commitment of each such Additional Lender shall be in a minimum amount of
$5,000,000.00, unless the Borrower and the Administrative Agent otherwise agree.
     (iv) In the event that the Administrative Agent is unable to obtain
Commitments from the existing Lenders and any Additional Lenders sufficient to
bring the total Commitments up to the amount of the requested Commitment
Increase, the Administrative Agent shall give prompt written notice thereof to
the Borrower. The Borrower shall have the option of increasing the Commitments
up to the level, if any, for which the Administrative Agent was able to obtain
Commitments by giving written notice of such election to the Administrative
Agent within thirty (30) days after receipt of notice from the Administrative
Agent of such Commitments. If the Borrower shall fail to deliver such notice
within such thirty (30) day period, the Borrower shall be deemed to have elected
to not increase the Facility to any extent.
     (v) Unless otherwise mutually agreed by the Borrower and the Administrative
Agent, the closing of any increase in the Commitments contemplated by this
Section 2.1(e) (the date of such closing, the “Increase Date”) shall occur on
the Proposed Increase Date. On the Increase Date, each Additional Lender that
accepts an offer to participate in a requested Commitment Increase in accordance
with the provisions of this Section 2.1(e) shall become a Lender party to this
Agreement as of such Increase Date and the Commitment of each Increasing Lender
in respect of the Facility shall be increased by an amount sufficient to reflect
its agreed upon share of the increased Facility; provided, the following
conditions are met:
     (A) all fees and expenses owing to the Lenders and the Administrative

3



--------------------------------------------------------------------------------



 



Agent have been paid in accordance with this Agreement and the Fee Letter
including, without limitation, any increased fees or expenses attributable to
the Additional Loan Amount on or prior to the Increase Date;
     (B) no Event of Default and no Default shall exist on the Increase Date;
     (C) Borrower is in full compliance with all of the terms, covenants and
conditions of the Credit Documents on the Increase Date;
     (D) the representations and warranties contained in Credit Documents,
subject to the limitations set forth therein, shall be true and correct in all
material respects on and as of the Increase Date (except for those which
expressly relate to an earlier date which shall be true and correct in all
material respects as of such earlier date);
     (E) the Borrower shall deliver to the Administrative Agent on or before the
Increase Date a certificate stating that all of the foregoing conditions have
been satisfied, which certificate shall be in form and substance reasonably
satisfactory to the Administrative Agent;
     (F) each Increasing Lender shall deliver a writing reasonably satisfactory
to the Administrative Agent and Borrower confirming the increase in the amount
of its Commitment; and
     (G) a duly executed joinder agreement shall be delivered in form and
substance satisfactory to the Administrative Agent and the Borrower pursuant to
which each Additional Lender shall become a Lender party to this Agreement.
     (vi) In connection with any requested increase of the Commitments pursuant
to this Section 2.1(e), the Borrower shall execute and deliver to Administrative
Agent such documents, instruments and information as Administrative Agent shall
reasonably request in order to evaluate the request for the Additional
Commitments, successfully syndicate the proposed Commitment Increase and
evidence the Commitment Increase including, without limitation, the execution of
any new Notes in connection therewith on the terms and conditions hereinafter
set forth. On the Increase Date, the Borrower, at its own expense, shall execute
and deliver to the Administrative Agent (a) in exchange for each surrendered
Note, a new Note to the order of each Increasing Lender in an aggregate
principal amount equal to the amount of such Increasing Lender’s aggregate
Commitment as of the Increase Date, such new Notes shall provide that they are
replacements for the surrendered Notes, shall be dated as of the Increase Date
and shall otherwise be substantially in the form of the surrendered Notes, and
(b) a new Note payable to the order of each Additional Lender who has
participated in the Commitment Increase in an aggregate principal amount equal
to the amount of such Additional Lender’s Commitment as of the Increase Date,
such Notes shall be dated as of the Increase Date and shall be substantially in
the form of Exhibit F. Within thirty (30) days after the issuance of any new
Notes pursuant to this 2.1(e), the Borrower shall deliver an opinion of counsel,
addressed to the Lenders and the Administrative Agent, relating to the due
authorization, execution and delivery of such new

4



--------------------------------------------------------------------------------



 



Notes and the legality, validity and binding effect thereof, in form and
substance satisfactory to the Lenders. The surrendered Notes shall be canceled
and returned to the Borrower. If the Maximum Loan Amount is increased by the
Additional Loan Amount in accordance with this Section 2.1(e), the
Administrative Agent shall promptly send to each Lender an amended Exhibit E
showing the changes in Commitment Percentages resulting from the increase in the
Commitments.
     (vii) Any increase in the Maximum Loan Amount and the performance by the
Administrative Agent of its obligations under this Section 2.1(e) shall not be
subject to any consent of the Lenders.
     (viii) Nothing in this Section 2.1(e) shall constitute a commitment to lend
or an agreement to make a lending commitment or to make credit available or to
syndicate the Commitment Increase on the part of the Lenders or the
Administrative Agent, and any failure to obtain internal approvals for or to
successfully syndicate the Commitment Increase shall not constitute a breach or
default hereunder. The parties hereto acknowledge and agree that the
Administrative Agent shall not be obligated to undertake any action to
effectuate and/or implement the Commitment Increase but shall have the right to
do so in its sole and absolute discretion pursuant to the terms of this Section
2.1(e) upon receipt of the Increase Notice. The Borrower shall be entitled to
withdraw its request for a Commitment Increase at any time prior to the closing
of such Commitment Increase.
     2.1.1 Letter of Credit Subfacility.
     (a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents and any other terms and conditions which the Issuing Lender may
reasonably require, and in reliance upon the representations and warranties set
forth herein, the Issuing Lender agrees to issue, and each Lender severally
agrees to participate in the issuance by the Issuing Lender of, Letters of
Credit in Dollars from time to time from the Closing Date until the Maturity
Date or such earlier date as the LOC Commitment shall have been terminated as
provided herein as the Borrower may request, in a form acceptable to the Issuing
Lender in its reasonable determination; provided, however, that (i) the LOC
Obligations outstanding shall not at any time exceed the LOC Committed Amount
and (ii) the sum of the aggregate principal amount of outstanding Loans plus LOC
Obligations outstanding shall not at any time exceed the aggregate Committed
Amount. No Letter of Credit shall (x) have an original expiration date more than
one year from the date of issuance or (y) as originally issued or as extended,
have an expiration date extending beyond thirty (30) days prior to the Maturity
Date or (z) be issued in a face amount of less than $250,000.00. Each Letter of
Credit shall comply with its related LOC Documents. The issuance and expiration
dates of each Letter of Credit shall be a Business Day. The parties hereto agree
that in the event of any conflict, variation or inconsistency between any of the
provisions hereof and of the LOC Documents and any other terms and conditions
which the Issuing Lender may reasonably require, then the provisions of this
Agreement shall control, govern, supersede, and prevail in all respects.
     (b) Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted by the Borrower to the Issuing Lender at least five
(5) Business Days prior to the

5



--------------------------------------------------------------------------------



 



requested date of issuance. The Issuing Lender will, at least quarterly and more
frequently upon request, disseminate to each of the Lenders a detailed report
specifying the Letters of Credit which are then issued and outstanding and any
activity with respect thereto which may have occurred since the date of the
prior report, and including therein, among other things, the beneficiary, the
face amount and the expiry date, as well as any payment or expirations which may
have occurred.
     (c) Participation. Each Lender, upon issuance of a Letter of Credit, shall
be deemed to have purchased without recourse a Participation Interest from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its pro
rata share of the obligations under such Letter of Credit (based on the
respective Commitment Percentages of the Lenders) and shall absolutely,
unconditionally and irrevocably assume and be obligated to pay to the Issuing
Lender and discharge when due, its pro rata share of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each
Lender’s Participation Interest in any Letter of Credit, to the extent that the
Issuing Lender has not been reimbursed as required hereunder or under any such
Letter of Credit, each such Lender shall pay to the Issuing Lender its pro rata
share (based on the respective Commitment Percentages of the Lenders) of such
unreimbursed drawing in same day funds on the day of notification by the Issuing
Lender of an unreimbursed drawing pursuant to the provisions of subsection
(d) below. The obligation of each Lender to so reimburse the Issuing Lender
shall be absolute and unconditional and shall not be affected by the occurrence
of a Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Issuing Lender under any Letter of Credit, together
with interest as hereinafter provided.
     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower. The Borrower shall
reimburse the Issuing Lender on the day of drawing under any Letter of Credit in
same day funds, either with the proceeds of a Loan obtained hereunder or with
other funds. Unless the Borrower shall immediately notify the Issuing Lender
that the Borrower intends to otherwise reimburse the Issuing Lender for such
drawing, the Borrower shall be deemed to have requested that the Lenders make a
Variable Rate Loan in the amount of the drawing as provided in subsection
(e) below on the related Letter of Credit, the proceeds of which will be used to
satisfy the related reimbursement obligations. If the Borrower shall fail to
reimburse the Issuing Lender as provided hereinabove because a Variable Rate
Loan cannot be made and the Borrower has failed to otherwise reimburse the
Lender, the unreimbursed amount of such drawing shall bear interest at a per
annum rate equal to the Default Rate. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of setoff, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon, or any other
Person, including without limitation any defense based on any failure of the
Borrower to receive consideration or the legality, validity, regularity or
unenforceability of the Letter of Credit.
     The Issuing Lender will promptly notify the other Lenders of the amount of
any unreimbursed drawing and each Lender shall promptly pay to the
Administrative Agent for the account of the Issuing Lender in Dollars and in
immediately available funds, the amount of such

6



--------------------------------------------------------------------------------



 



Lender’s pro rata share of such unreimbursed drawing (based on such Lender’s
Commitment Percentage). Such payment shall be made on the day such notice is
received by such Lender from the Issuing Lender if such notice is received at or
before 2:00 P.M. (Boston, Massachusetts time) otherwise such payment shall be
made at or before 1:00 P.M. (Boston, Massachusetts time) on the Business Day
next succeeding the day such notice is received. If a Lender does not pay such
amount to the Issuing Lender in full upon such request, such Lender shall, on
demand, pay to the Administrative Agent for the account of the Issuing Lender
interest on the unpaid amount during the period from the date of such drawing
until such Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date that such
Lender is required to make payments of such amount pursuant to the preceding
sentence, the Federal Funds Rate and thereafter at a rate equal to the Variable
Rate. Each Lender’s obligation to make such payment to the Issuing Lender, and
the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever, and shall
be without regard to the termination of this Agreement or the Commitments
hereunder, the existence of a Default or Event of Default, or the acceleration
of the Borrower Obligations and shall be made without any offset, abatement,
withholding or reduction whatsoever. Simultaneously with the making of each such
payment by a Lender to the Issuing Lender, such Lender shall, automatically and
without any further action on the part of the Issuing Lender or such Lender,
acquire a Participation Interest in an amount equal to such payment (excluding
any portion of such payment constituting interest owing to the Issuing Lender)
in the related unreimbursed drawing portion of the LOC Obligation and in the
interest thereon and in the related LOC Documents, and shall have a claim
against the Borrower with respect thereto.
     (e) Replacement with Loans. On any day on which the Borrower shall have
requested, or is deemed to have requested, a Loan to reimburse a drawing under a
Letter of Credit, the Administrative Agent shall give notice to the Lenders that
a Loan has been requested or is deemed requested by the Borrower in connection
with a drawing under a Letter of Credit, in which case a Loan comprised of
Variable Rate Loans (or LIBOR Rate Loans to the extent the Borrower has complied
with the procedures of Section 2.3.2 with respect thereto) shall be immediately
made to the Borrower by all Lenders (notwithstanding any termination of the
Commitments pursuant to Section 9.3) based pro rata on the respective Commitment
Percentages of the Lenders, (determined before giving effect to any termination
of the Commitments pursuant to Section 9.3) and the proceeds thereof shall be
paid directly to the Issuing Lender for application to the respective LOC
Obligations. Each Lender hereby irrevocably agrees to make its pro rata share of
each such Loan immediately upon any such request or deemed request in the
amount, in the manner and on the date specified in the preceding sentence
notwithstanding (i) the amount of such Loan may not comply with the minimum
amount for Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 5.16 are then satisfied, (iii) whether a Default or an
Event of Default then exists, (iv) the failure of any such request or deemed
request for a Loan to be made by the time or in the manner otherwise required
hereunder, (v) whether the date of such Loan is a date on which Loans are
otherwise permitted to be made hereunder or (vi) any termination of the
Commitments relating thereto prior to or contemporaneously with such Loan.
     In the event that any Loan cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the

7



--------------------------------------------------------------------------------



 



Bankruptcy Code with respect to the Borrower), then each such Lender hereby
agrees that it shall forthwith purchase (as of the date such Loan would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Issuing
Lender such Participation Interests in the outstanding LOC Obligations as shall
be necessary to cause each such Lender to share in such LOC Obligations ratably
(based upon the respective Commitment Percentages of the Lenders (determined
before giving effect to any termination of the Commitments pursuant to
Section 9.3)), provided that at the time any purchase of Participation Interests
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Issuing Lender, to the extent not paid to the Issuing
Lender by the Borrower in accordance with the terms of subsection (d) above,
interest on the principal amount of Participation Interests purchased for each
day from and including the day upon which such Loan would otherwise have
occurred to but excluding the date of payment for such Participation Interests,
at the rate equal to, if paid within two (2) Business Days of the date of the
Loan, the Federal Funds Rate, and thereafter at a rate equal to the Variable
Rate.
     (f) Renewal, Extension and Amendment. The renewal or extension of any
Letter of Credit or any amendment thereto which increases the face amount (to
the extent of such increase) or changes the beneficiary of such Letter of Credit
shall, for purposes hereof, be treated in all respects the same as the issuance
of a new Letter of Credit hereunder.
     (g) Uniform Customs and Practices. The Issuing Lender may have the Letters
of Credit be subject to The Uniform Customs and Practice for Documentary
Credits, as published as of the date of issue by the International Chamber of
Commerce (the “UCP”), in which case the UCP may be incorporated therein and
deemed in all respects to be a part thereof.
     (h) Nature of Issuing Lender’s Duties.
     (I) Subject to Section 2.1.1(h)(IV) below, as between the Borrower and the
Lenders (including, without limitation, the Issuing Lender), the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. No Lender (including, without limitation, the Issuing
Lender) shall be responsible: (A) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) for
errors, omissions, interruptions or delays in transmission or delivery of any
messages, by mail, cable, telegraph, telex or otherwise, whether or not they be
in cipher; (D) for any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under a Letter of Credit or of the
proceeds thereof, and (E) for any consequences arising from causes beyond the
control of such Lender, including, without limitation, any Government Acts. None
of the above shall affect, impair, or prevent the vesting of the Issuing
Lender’s rights or powers hereunder.

8



--------------------------------------------------------------------------------



 



     (II) Subject to Section 2.1.1(h)(IV) below, in furtherance and extension
and not in limitation of the specific provisions hereinabove set forth, any
action taken or omitted by any Lender (including, without limitation, the
Issuing Lender), under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Lender under
any resulting liability to the Borrower. It is the intention of the parties that
this Agreement shall be construed and applied to protect each Lender (including,
without limitation, the Issuing Lender) against any and all risks involved in
the issuance of the Letters of Credit, all of which risks are hereby assumed by
the Borrower, including, without limitation, any and all Government Acts. No
Lender (including, without limitation, the Issuing Lender) shall, in any way, be
liable for any failure by such Lender or anyone else to pay any drawing under
any Letter of Credit as a result of any Government Acts or any other cause
beyond the reasonable control of such Lender.
     (III) Nothing in this subsection (h) is intended to limit the reimbursement
obligations of the Borrower contained in subsection (d) above. The obligations
of the Borrower under this subsection (h) shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Lenders
(including, without limitation, the Issuing Lender) to enforce any right, power
or benefit under this Agreement.
     (IV) Notwithstanding anything to the contrary contained in this subsection
(h), the Borrower shall have no obligation to indemnify or hold harmless any
Lender (including, without limitation, the Issuing Lender) in respect of any
liability incurred by such Lender (A) arising solely out of the gross negligence
or willful misconduct of such Lender, as determined by a final judgment of a
court of competent jurisdiction, (B) caused by the Issuing Lender’s failure to
pay under any Letter of Credit after presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit, as determined
by a final judgment of a court of competent jurisdiction, unless such payment is
prohibited by any law, regulation, court order or decree (other than a law,
regulation, order or decree relating to insolvency or bankruptcy of the Issuing
Lender), (C) caused by any other breach by any Lender of its covenants and/or
obligations hereunder, or (D) as to any dispute to the extent the same is
exclusively between or among the Issuing Lender and any Lender.
     (i) Responsibility of Issuing Lender. It is expressly understood and agreed
that the obligations of the Issuing Lender hereunder to the Lenders are only
those expressly set forth in this Agreement and that the Issuing Lender shall be
entitled to assume that the conditions precedent set forth in Section 5 have
been satisfied unless it shall have acquired actual knowledge that any such
condition precedent has not been satisfied or has elected in its sole discretion
to waive compliance with such condition (except as such waiver may require
consent of all Lenders pursuant to Section 11.19 hereof); provided, however,
that nothing set forth in this

9



--------------------------------------------------------------------------------



 



Section 2.1.1 shall be deemed to prejudice the right of any Lender to recover
from the Issuing Lender any amounts made available by such Lender to the Issuing
Lender pursuant to this Section 2.1.1 in the event that it is determined by a
final judgment of a court of competent jurisdiction that the payment with
respect to a Letter of Credit constituted gross negligence or willful misconduct
on the part of the Issuing Lender.
     (j) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any application for a Letter of
Credit), this Agreement shall control.
     2.2 Term of Facility. The Facility shall be for a term (“Term”) commencing
on the date hereof and ending on September 8, 2008 (the “Maturity Date”),
subject to extension on the terms hereinafter set forth. The Borrower shall have
the option to extend the Maturity Date for two (2) successive periods (each, an
“Extension Term”) of one (1) year each on the following terms and conditions:
     (a) Not more than ninety (90) days nor less than thirty (30) days prior to
the then scheduled Maturity Date, the Borrower shall give the Administrative
Agent a notice of Borrower’s election to extend the Maturity Date one (1) year
and shall on or before the applicable scheduled Maturity Date pay to the
Administrative Agent in immediately available funds for the accounts of the
Lenders, in accordance with their respective Commitment Percentages, an
extension fee equal to 0.125% of the Maximum Loan Amount as of such scheduled
Maturity Date. Such extension fees shall be fully earned when paid and shall not
be refundable under any circumstances.
     (b) No Event of Default and no Default shall exist on the scheduled
Maturity Date.
     (c) Borrower is in full compliance with all of the terms, covenants and
conditions of the Credit Documents on the scheduled Maturity Date.
     (d) The representations and warranties contained in the Credit Documents
shall be true and accurate on and as of the scheduled Maturity Date as though
made at and as of such date (other than such warranties and representations
which by their terms are expressly made as of an earlier date, which shall be
true and correct in all material respects as of such earlier date) subject to
such exceptions which in the aggregate do not and are not reasonably likely to
have a Material Adverse Effect.
     (e) With respect to the second Extension Term, Borrower shall have properly
exercised and satisfied all conditions precedent to the first Extension Term.
     (f) The Borrower shall deliver to the Administrative Agent on or before the
scheduled Maturity Date a certificate stating that all of the foregoing
conditions have been satisfied, which certificate shall be in form and substance
reasonably satisfactory to the Administrative Agent.

10



--------------------------------------------------------------------------------



 



     Provided the foregoing conditions are satisfied, effective as of the
applicable scheduled Maturity Date, the Maturity Date shall be extended to the
date that is the anniversary of such scheduled Maturity Date.
     2.3 Interest Rate and Payment Terms. Amounts outstanding under the Facility
shall be payable as to interest and principal in accordance with the provisions
of this Agreement. This Agreement also provides for interest at a Default Rate,
Late Charges and prepayment rights and fees. Any and all interest rate selection
and conversion provisions in this Agreement are to be administered by the
Administrative Agent and are to be allocated on a pro rata basis to the Note(s)
held by each Lender based upon such Lender’s Commitment Percentage.
2.3.1 Borrower’s Options. Principal amounts outstanding under the Facility shall
bear interest at the following rates, at Borrower’s selection, subject to the
conditions and limitations provided for in this Agreement: (i) Variable Rate or
(ii) Adjusted LIBOR Rate.
2.3.2 Selection To Be Made. Borrower shall select, and thereafter may change the
selection of, the applicable interest rate, from the alternatives otherwise
provided for in this Agreement, by giving Administrative Agent a Notice of Rate
Selection as provided in Section 2.3.5 hereof: (i) at least three (3) Business
Days prior to a Loan, (ii) on any Business Day on which Borrower desires to
convert an outstanding LIBOR Rate Loan to a Variable Rate Loan, or (iii) at
least three (3) Business Days before the date on which Borrower desires to
convert an outstanding Variable Rate Loan to a LIBOR Rate Loan or make any
change with respect to an outstanding LIBOR Rate Loan.
2.3.3 Increased Costs. If due to any one or more of: (i) the introduction of any
applicable law or regulation or any change (other than any change by way of
imposition or increase of reserve requirements or imposition of a Reserve
Percentage already referred to in the definition of LIBOR Rate) in the
interpretation or application by any authority charged with the interpretation
or application of any law or regulation; or (ii) the compliance with any
guideline or request from any governmental central bank or other governmental
authority, there shall be an increase in the cost to Administrative Agent or any
Lender of agreeing to make or making, funding or maintaining LIBOR Loans,
including without limitation changes which affect or would affect the amount of
capital or reserves required or expected to be maintained by Administrative
Agent or any Lender, with respect to all or any portion of the Facility, or any
corporation controlling (directly or indirectly) Administrative Agent or any
Lender, on account thereof, then, provided that such increases in costs are not
due to the fraud or gross negligence of Administrative Agent or such Lender,
Borrower from time to time shall, upon demand by Administrative Agent, pay
additional amounts sufficient to indemnify Administrative Agent or such Lender
against the increased cost; provided, however, that such amounts shall be no
greater than that which such Administrative Agent or Lender is generally
charging other borrowers

11



--------------------------------------------------------------------------------



 



similarly situated to the Borrower. If at any time a Lender or Lenders other
than the Administrative Agent shall make a determination of increased cost, the
Borrower may at any time during the period that such increased cost is being
charged to Borrower instruct such Lender or Lenders to sell its or their
commitments (with all Loans and LOC Obligations outstanding thereunder) to a
bank to be designated by the Borrower and approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed) at a price equal to
all outstanding principal and accrued and unpaid interest and fees thereunder
and any other outstanding obligations due to such Lender hereunder, provided,
however, that such purchasing bank shall comply with the provisions of
Section 11 hereof. A certificate as to the amount of the increased cost and the
reason therefor submitted to Borrower by Administrative Agent, in the absence of
manifest error, shall be conclusive and binding for all purposes.
2.3.4 Illegality. Notwithstanding any other provision of this Agreement, if the
introduction of, or a change in the interpretation of, any law, treaty, statute,
regulation or interpretation thereof shall make it unlawful, or any central bank
or government authority shall assert by directive, guideline or otherwise, that
it is unlawful for Administrative Agent or any Lender to make or maintain LIBOR
Loans or to continue to fund or maintain LIBOR Loans then, on written notice
thereof and demand by Administrative Agent to Borrower, (a) the obligation of
Administrative Agent and Lenders to make LIBOR Loans and to convert or continue
any Loan as a LIBOR Loan shall terminate and (b) Borrower shall convert all
Loans outstanding under the Facility into Variable Rate Loans until such time as
such Lender may again make, maintain, and fund LIBOR Loans.
     2.3.4.1 Treatment of Affected Loans. If the obligation of any Lender to
make LIBOR Loans shall be suspended pursuant to Section 2.3.4 hereof, such
Lender’s LIBOR Loans shall be automatically converted into Variable Rate Loans
on the last day(s) of the then current Interest Period(s) for such LIBOR Loans
or prior thereto if and to the extent LIBOR Loans may not be maintained as a
result of any condition or event specified in Section 2.3.4 hereof and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 2.3.4 hereof that gave rise to such conversion no longer
exist:
     (a) to the extent that such Lender’s LIBOR Loans have been so converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Variable Rate Loans;
and
     (b) all Loans that would otherwise be made or continued by such Lender as
LIBOR Loans shall be made or continued instead as Variable Rate Loans, and all
Variable Rate Loans of such Lender that would otherwise be converted into LIBOR
Loans shall remain as Variable Rate Loans.
     If such Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 2.3.4 hereof

12



--------------------------------------------------------------------------------



 



that gave rise to the conversion of such Lender’s LIBOR Loans to Variable Rate
Loans pursuant to this Section 2.3.4.1 no longer exist (which such Lender agrees
to do promptly upon such circumstances ceasing to exist) at a time when LIBOR
Loans made by other Lenders are outstanding, such Lender’s Variable Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding LIBOR Loans to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding LIBOR
Loans and by such Lender are held pro rata (as to principal amounts, interest
rate basis, and Interest Periods) in accordance with such Lenders’ respective
Commitment Percentages.
     2.3.4.2 Taxes.
     (a) Any and all payments by the Borrower to or for the account of any
Lender or the Administrative Agent hereunder or under any other Credit Document
shall be made free and clear of and without deduction for any and all taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Administrative Agent, taxes imposed on its income, and franchise taxes imposed
on it, by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Administrative Agent (as the case may be) is
organized or by the jurisdiction where such Lender (or its applicable Lending
Office) or the Administrative Agent has a permanent establishment or office, or
is engaged in a trade or business, or any political subdivision of such
jurisdiction (all such non-excluded taxes, duties, levies, imposts, deductions,
charges, withholdings, and liabilities being hereinafter referred to as
“Taxes”). If the Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable under this Agreement or any other Credit Document
to any Lender or the Administrative Agent, (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.3.4.2)
such Lender or the Administrative Agent receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law, and (iv) the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 12.1, the original or a certified copy of a
receipt evidencing payment thereof.
     (b) In addition, the Borrower agrees to pay any and all present or future
stamp or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Credit Document (hereinafter referred to as “Other Taxes”).
     (c) The Borrower agrees to indemnify each Lender and the Administrative
Agent for the full amount of Taxes and Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any

13



--------------------------------------------------------------------------------



 



jurisdiction on amounts payable under this Section 2.3.4.2) paid by such Lender
or the Administrative Agent (as the case may be) and any liability (including
penalties, interest, and expenses) arising therefrom or with respect thereto;
provided, however, that such amounts shall be no greater than the amounts which
such Administrative Agent or Lender is generally charging other borrowers
similarly situated to the Borrower.
     (d) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender listed on the signature pages hereof and on
or prior to the date on which it becomes a Lender in the case of each other
Lender, and from time to time thereafter if requested in writing by the Borrower
or the Administrative Agent (but only so long as such Lender remains lawfully
able to do so), shall provide the Borrower and the Administrative Agent with
(i) Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY and W-9 (or their
equivalent), as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying if appropriate that such Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest or certifying that
the income receivable pursuant to this Agreement is effectively connected with
the conduct of a trade or business in the United States, and (ii) any other form
or certificate required by any taxing authority (including any certificate
required by Sections 871(h) and 881(c) of the Code), certifying that such Lender
is entitled to an exemption from or a reduced rate of tax on payments pursuant
to this Agreement or any of the other Credit Documents. If the form provided by
a Lender at the time such Lender first becomes a party to this Agreement
indicates a United States withholding tax rate in excess of zero, withholding
tax at such rate shall be considered excluded from the definition of Taxes set
forth in Section 2.3.4.2(a).
     (e) For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 2.3.4.2(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Sections 2.3.4.2(a) or 2.3.4.2(b) with respect to Taxes imposed by the
United States; provided, however, that should a Lender, which is otherwise
exempt from or subject to a reduced rate of Taxes, become subject to Taxes
because of its failure to deliver a form required hereunder, the Borrower shall,
at such Lender’s sole cost and expense, take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.
     (f) If the Borrower is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 2.3.4.2, then such Lender will
agree to use reasonable efforts to change the jurisdiction of its Applicable
Lending Office so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the judgment of such Lender, is not
otherwise disadvantageous to such Lender.

14



--------------------------------------------------------------------------------



 



     (g) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.3.4.2 shall survive the repayment of the Loans, the LOC
Obligations, and the other obligations under the Credit Documents and the
termination of the Commitments hereunder.
                         2.3.4.3 Capital Adequacy. If any future law,
governmental rule, regulation, policy, guideline or directive or the
interpretation thereof by a court or Governmental Authority with appropriate
jurisdiction affects the amount of capital required or expected to be maintained
by banks or bank holding companies and any Lender or the Administrative Agent
determines that the amount of capital required to be maintained by it is
increased by or based upon the existence of Loans made or deemed to be made
pursuant hereto, then such Lender or the Administrative Agent may notify the
Borrower of such fact, and the Borrower shall pay to such Lender or the
Administrative Agent from time to time, upon demand made by the Administrative
Agent or such Lender, as an additional fee payable hereunder, such amount as
such Lender or the Administrative Agent shall determine reasonably and in good
faith and certify in a notice to the Borrower to be an amount that will
adequately compensate such Lender or Administrative Agent in light of these
circumstances for its increased costs of maintaining such capital. Each Lender
and the Administrative Agent shall allocate such cost increases among its
customers in good faith and on an equitable basis, and will not charge the
Borrower unless it is generally imposing a similar charge on its other similarly
situated borrowers.
          2.3.5 Notice. A “Notice of Rate Selection” shall be a written notice,
given by cable, tested telex, facsimile transmission (with authorized
signature), or by telephone if immediately confirmed by such a written notice,
from an Authorized Representative of Borrower which: (i) is irrevocable; (ii) is
received by Administrative Agent not later than 1:00 o’clock P.M. Eastern Time:
(a) at least three (3) Business Days prior to a Loan; or (b) if a LIBOR Rate is
selected, at least three (3) Business Days prior to the end of the current
Interest Period to which such selection is to apply; (c) if a Variable Rate is
selected, on the first day of the Interest Period to which it applies; and
(iii) as to each selected interest rate option, sets forth the aggregate
principal amount(s) to which such interest rate option(s) shall apply and the
Interest Period(s) applicable to each LIBOR Loan.
          2.3.6 If No Notice. If Borrower fails to timely select an interest
rate option in accordance with the foregoing prior to a new Loan or as to an
expiring Interest Period of an outstanding LIBOR Loan, then such new Loan and/or
such outstanding LIBOR Loan shall be deemed converted to a LIBOR Loan with an
Interest Period of one (1) month; provided, however, if a LIBOR Loan is not then
available, any such new Loan shall be deemed to be a Variable Rate Loan, and on
the last day of the applicable Interest Period of any such outstanding LIBOR
Loan all outstanding principal amounts thereon shall be deemed converted to a
Variable Rate Loan.
          2.3.7 Telephonic Notice. Without in any way limiting Borrower’s
obligation to confirm in writing any telephonic notice, Administrative Agent may
act without liability upon the basis of telephonic notice, concerning interest
rate selection only, believed by Administrative Agent in good faith to be from
Borrower prior to receipt of written confirmation. In each case

15



--------------------------------------------------------------------------------



 



Borrower hereby waives the right to dispute Administrative Agent’s record of the
terms of such telephonic Notice of Rate Selection in the absence of manifest
error.
          2.3.8 Limits On Options. Each LIBOR Loan or Variable Rate Loan shall
be in a minimum amount of $500,000. At no time shall there be outstanding a
total of more than six (6) LIBOR Loans at any time. If Borrower shall make more
than one (1) interest rate selection in any thirty (30) day period, excluding
conversions of outstanding Loans made at the end of an applicable Interest
Period of any previously outstanding LIBOR Loan, Administrative Agent may impose
and Borrower shall pay a reasonable processing fee for each such additional
selection.
          2.3.9 Payment and Calculation of Interest. Subject to the provisions
of Section 2.3.14, all interest shall be: (a) payable in arrears commencing on
September 30, 2005 with payments to be made on each Interest Payment Date
thereafter; and (b) calculated on the basis of a 360 day year and the actual
number of days elapsed. Interest shall be computed from and including the first
day of the applicable Interest Period to, but excluding, the last day thereof.
     (i) Variable Rate Loans. During such periods as the Loans shall be
comprised in whole or in part of Variable Rate Loans, such Variable Rate Loans
shall bear interest at a per annum rate equal to the Variable Rate. Each change
in the Prime Rate or Adjusted Federal Funds Rate shall, as applicable,
simultaneously change the Variable Rate payable under this Agreement.
     (ii) LIBOR Loans. During such periods as the Loans shall be comprised in
whole or in part of LIBOR Loans, such LIBOR Loans shall bear interest at a per
annum rate equal to the Adjusted LIBOR Rate.
2.3.10 Voluntary and Mandatory Principal Payments.
     (a) Voluntary Prepayments. The Borrower shall have the right to prepay
Loans in whole or in part at any time upon three (3) Business Days prior notice
to Administrative Agent without premium or penalty with respect to Variable Rate
Loans and, with respect to LIBOR Loans, subject to a Make-Whole Provision.
     (b) Mandatory Prepayments.
     (i) If at any time the aggregate principal amount of outstanding Loans plus
LOC Obligations outstanding shall exceed the Committed Amount, the Borrower
shall immediately prepay the outstanding principal balance on the Loans (or,
after all Loans have been repaid, cash collateralize the LOC Obligations) in an
amount sufficient to eliminate such excess (such prepayments and any other
payments designated as such herein, “Mandatory Prepayments”).
     (ii) All amounts required to be paid pursuant to Section 2.3.10(b)(i) shall
be applied first to the Loans and after all Loans have been repaid, then to a
cash collateral account in respect of LOC Obligations. Within the parameters of
the applications set forth above, Mandatory Prepayments shall be applied first
to Variable Rate Loans and then to LIBOR Loans in direct order of Interest
Period

16



--------------------------------------------------------------------------------



 



maturities. All prepayments under this Section 2.3.10(b)(ii) applied to LIBOR
Loans in accordance with the foregoing shall be subject to a Make-Whole
Provision.
     2.3.11 Maturity. At Maturity all accrued interest, principal and other
charges due with respect to the Facility shall be due and payable in full and
the principal balance and such other charges, but not unpaid interest, shall
continue to bear interest at the Default Rate until so paid.
     2.3.12 Method of Payment; Date of Credit All payments of interest,
principal and fees shall be made in lawful money of the United States in
immediately available funds: (a) by direct charge to an account of Borrower
maintained with Administrative Agent (or the then holder of the Facility), or
(b) by wire transfer to Administrative Agent, or (c) to such other bank or
address as the holder of the Facility may designate in a notice to Borrower.
Payments shall be credited on the Business Day on which immediately available
funds are received prior to one o’clock P.M. Eastern Time; payments received
after one o’clock P.M. Eastern Time shall be credited on the next Business Day,
payments which are not in the form of immediately available funds shall not be
credited until such funds become immediately available to Administrative Agent.
     2.3.13 Billings. Administrative Agent may submit monthly billings
reflecting payments due; however, any changes in the interest rate which occur
between the date of billing and the due date may be reflected in the billing for
a subsequent month. Neither the failure of Administrative Agent to submit a
billing nor any error in any such billing shall excuse Borrower from the
obligation to make full payment of all Borrower’s payment obligations when due;
provided, however, that Borrower shall not be considered in breach of this
Agreement to the extent that it makes payments in accordance with such billings
unless and until three (3) Business Days after Borrower’s receipt of written
notice from Administrative Agent of such error in billing.
     2.3.14 Default Rate. Administrative Agent shall have the option of
imposing, and Borrower shall pay upon billing therefor, a default interest rate
which is four percent (4%) per annum above the Variable Rate (the “Default
Rate”): (a) while any monetary Default exists and is continuing, during that
period between the due date and the date of payment; (b) while any Event of
Default exists, unless and until the Event of Default is waived by
Administrative Agent; and (c) after Maturity. Borrower’s right to select pricing
options shall cease upon the occurrence and during the continuance of a monetary
Default or any Event of Default.
     2.3.15 Late Charges. Except with respect to payments due at Maturity (as to
which the Late Charge shall not be applicable), Borrower shall pay, upon billing
therefor, a “Late Charge” equal to five percent (5%) of the amount of any
payment of principal, interest, or both, which is not paid within ten (10) days
of the due date thereof. Late Charges are: (a) payable in addition to, and not
in limitation of, the Default Rate, (b) intended to compensate Administrative
Agent for the account of the Lenders for administrative and processing costs
incident to late payments, (c) are not interest, and (d) shall not be subject to
refund or rebate or credited against any other amount due.

17



--------------------------------------------------------------------------------



 



          2.3.16 Make Whole Provision. Borrower shall pay to Administrative
Agent, immediately upon request and notwithstanding any contrary provisions
contained in any of the Credit Documents, such amounts as shall be necessary to
compensate each Lender for the loss, cost or expense which it actually
reasonably incurs as a result of (i) any payment or prepayment, under any
circumstances whatsoever, whether voluntary or involuntary, of all or any
portion of a LIBOR Loan on a date other than the last day of the applicable
Interest Period of such LIBOR Loan, (ii) the conversion, for any reason
whatsoever, whether voluntary or involuntary, of any LIBOR Loan on a date other
than the last day of the applicable Interest Period, (iii) the failure of all or
a portion of a Loan which was to have borne interest at the Adjusted LIBOR Rate
pursuant to the request of Borrower to be made under this Agreement (except as a
result of a failure by Administrative Agent or any Lender to fulfill
Administrative Agent’s or such Lender’s obligations to fund), or (iv) the
failure of Borrower to borrow in accordance with any request submitted by it for
a LIBOR Loan (except as a result of a failure by Administrative Agent or any
Lender to fulfill such Administrative Agent’s or Lender’s obligations to fund).
Such amounts payable by Borrower shall be equal to any administrative costs
actually incurred plus any amounts required to compensate for any loss, cost or
expense reasonably incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by any Lender to fund or maintain a LIBOR Loan,
including, without limitation, the costs associated with the cancellation of any
interest rate hedge agreement.
     2.4 Fees. (a) Commitment Fees. The Borrower agrees to pay to the
Administrative Agent for the benefit of the Lenders in immediately available
funds on or before the Closing Date a commitment fee (the “Commitment Fee”) in
the amount agreed to by Borrower and the Administrative Agent in the Fee Letter.
     (b) Letter of Credit Fees. The Borrower promises to pay to the Issuing
Lender for its own account without sharing by the other Lenders the Letter of
Credit fronting fees equal to the greater of: (I) $1,500.00 per Letter of
Credit; and (II) 0.125% per annum of the maximum amount available to be drawn
under each Letter of Credit (calculated on the stated duration thereof and using
a 360-day year), in either case payable upon issuance of each Letter of Credit,
plus the customary charges and fees from time to time of the Issuing Lender with
respect to the issuance, processing, amendment, transfer, administration,
cancellation and conversion of, and drawings under, such Letters of Credit
(collectively, the “Issuing Lender Fees”). In addition, the Borrower shall pay
to the Administrative Agent for the account of each Lender in accordance with
its Commitment Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit at a per annum rate equal to the Applicable Margin on
the average daily undrawn stated amount under such standby Letter of Credit. The
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December (commencing with the first such date to occur after
the issuance of such standby Letter of Credit) and on the Maturity Date or such
earlier termination of the Facility. If there is any change in the Applicable
Margin during any quarter, the average daily undrawn stated amount under each
standby Letter of Credit shall be computed and the Letter of Credit Fee shall be
calculated using the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

18



--------------------------------------------------------------------------------



 



     (c) Unused Facility Fee. The Borrower agrees to pay Administrative Agent
for the ratable benefit of the Lenders an unused commitment fee payable
quarterly in arrears on the last day of each quarterly period during the Term
based upon the average daily unused portion of the Committed Amount over the
preceding quarter calculated on the actual number of days elapsed in a year of
360 days (the “Unused Portion”). Each quarterly payment of the unused commitment
fee shall be in an amount equal to .15% of the Unused Portion (the “Unused
Facility Fee”). For the avoidance of doubt, undrawn amounts of LOC Obligations
shall constitute part of the used portion of the Committed Amount.
3. SECURITY FOR THE LOAN; LOAN AND SECURITY DOCUMENTS.
     3.1 Credit Documents and Security Documents. The Facility shall be made,
evidenced, administered, secured and governed by all of the terms, conditions
and provisions of the “Credit Documents”, each as the same may be hereafter
modified or amended, consisting of: (i) this Agreement; (ii) separate Notes in
the form of Exhibit F annexed hereto, with one Note being payable to each Lender
in the original principal amount equal to such Lender’s Commitment, such
promissory notes to be in the aggregate original principal amount of One Hundred
Forty Million Dollars ($140,000,000.00); (iii) the LOC Documents; (iv) the
Direction Letters, if any; (v) the Fee Letter; (vi) the Environmental Indemnity;
(vii) the Security Documents; (viii) the Guaranty; and (ix) any and all other
related agreements and documents issued or delivered hereunder or thereunder or
pursuant hereto or thereto executed to further evidence or secure the Facility.
     3.2 Collateral. (a) Administrative Agent and Lenders shall have a first
priority, perfected security interest in the Collateral at Closing and at all
times prior to Maturity, except as otherwise provided in this Agreement or the
Pledge Agreement. With respect to each of the Portfolio Investments in a
Portfolio Investment Entity listed on Exhibit K, Borrower will pledge to
Administrative Agent and Lenders certain of Borrower’s right, title and interest
in and to each of the Portfolio Investments, as the same may be modified from
time to time in accordance with this Section 3.2. With respect to such pledges,
Borrower will execute and deliver on the Closing Date (i) the Pledge Agreement,
(ii) UCC-1 financing statements with respect to such pledges, and (iii) any
additional documents or instruments reasonably requested by Administrative Agent
on behalf of Lenders in order to evidence or perfect such pledges, with all such
documents to be in form and substance acceptable to Administrative Agent on
behalf of Lenders.
     (b) Borrower hereby authorizes Administrative Agent at any time and from
time to time to file UCC financing statements, continuation statements, and
amendments thereto describing the Collateral without the signature of Borrower.
Administrative Agent shall give Borrower prompt written notice of any such
filing.
     (c) As provided in Section 7.2.8, Borrower shall give written notice to
Administrative Agent prior to the making of any Portfolio Disposition by
Borrower or any of its Subsidiaries, which notice shall be accompanied by a
written certification by Borrower in the form of Exhibit L attached hereto
stating that Borrower will be in full compliance with all covenants contained
herein or in the other Credit Documents, including without limitation the
covenants set forth in Section 7.3, after giving effect to the proposed
Portfolio Disposition, and which notice shall be

19



--------------------------------------------------------------------------------



 



accompanied by evidence of such compliance satisfactory to Administrative Agent
on behalf of Lenders. Borrower shall give written notice to Administrative Agent
upon its acquisition of any new Portfolio Investment.
     (d) Administrative Agent shall be authorized and obligated to release,
within three (3) Business Days after receipt of a written request from Borrower,
any of the Portfolio Investments from any security interests, liens or other
encumbrances under the Pledge Agreement or any other Security Document that is
the subject of a proposed Portfolio Disposition in compliance with the
conditions set forth in this Section 3.2 (each, a “Permitted Portfolio
Disposition”). Within three (3) Business Days after receipt of a written request
from Borrower, Administrative Agent on behalf of Lenders will execute and
deliver such instruments as are reasonably required to confirm the release of
the security interest, lien and/or other encumbrance of Administrative Agent and
Lenders with respect to such Portfolio Investment (which release may be
concurrent with and conditioned on the consummation of such Permitted Portfolio
Disposition) (i) that is the subject of a Permitted Portfolio Disposition or
(ii) with respect to which Administrative Agent on behalf of Lenders has
otherwise released its security interest, including UCC-3 partial releases.
     (e) Each new Portfolio Investment made by Borrower after the date hereof
shall automatically become a part of the Collateral, and, upon any such addition
to the Collateral, Borrower shall execute and deliver or cause to be delivered
such security documents and additional documents or instruments reasonably
requested by Administrative Agent on behalf of Lenders with respect to the new
Collateral, with all such documents to be in form and substance reasonably
acceptable to Administrative Agent on behalf of Lenders; provided, however,
that, if the terms of any third party financing proposed to be obtained in
connection with the acquisition of a Portfolio Asset relating to a Portfolio
Investment would prohibit the Borrower from pledging in favor of Administrative
Agent and the Lenders 100% of a Portfolio Investment, then Borrower shall be
required to pledge only that portion of such Portfolio Investment permitted to
be pledged under such financing (and, in each case, to the greatest extent so
permitted); provided further however, that in no event shall Borrower pledge
less than 49% of any such Portfolio Investment without the consent of
Administrative Agent, such consent not to be unreasonably withheld or delayed.
     (f) Subject to Section 3.2(g) below, and provided that Borrower is in
compliance with the financial covenants contained in Section 7.3 of this
Agreement and an Event of Default does not exist, and provided that Borrower
complies with the provisions of Section 7.2.6 of this Agreement with respect to
any proposed Portfolio Disposition, Borrower may make and may cause its
Subsidiaries to make Portfolio Dispositions.
     (g) If Borrower’s Consolidated Leverage Ratio exceeds seventy percent (70%)
after giving effect to such Portfolio Disposition, the Borrower shall reduce the
outstanding aggregate principal amount of the Loans by the amount necessary to
maintain compliance with Borrower’s covenants contained herein or in the other
Credit Documents, including without limitation the covenants set forth in
Section 7.3. The foregoing reductions in the outstanding aggregate principal
amount of the Loans are collectively referred to herein as a “Required
Reduction.” Any Required Reduction shall not reduce the Maximum Loan Amount. Any
Required Reduction shall be calculated based on the Pro Forma Reduction
Calculation attached hereto as Exhibit L. The Total Asset Value of any Portfolio
Investment used for the purpose of making

20



--------------------------------------------------------------------------------



 



the calculation of the Required Reduction under this Section 3.2(g) shall be
based on the most recent Appraised Asset Values of the Portfolio Assets
associated with such Portfolio Investment.
     (h) Notwithstanding the foregoing or anything contained herein to the
contrary, (A) after an Event of Default and while such Event of Default is
continuing, (B) if an Event of Default is created as a result of a Portfolio
Disposition, or (C) if a Portfolio Disposition results in Borrower not being in
compliance with any of Borrower’s covenants set forth in Section 7.3 (other than
the Consolidated Leverage Ratio requirement set forth in Section 7.3(a)), then
one hundred percent (100%) of Net Sales Proceeds (or so much of such Net Sales
Proceeds as is required to cure such Event of Default or to bring Borrower into
compliance with Borrower’s covenants set forth in Section 7.3, as applicable)
shall be applied to reduce the outstanding aggregate principal amount of the
Loans and there shall be a corresponding Required Reduction; provided, however,
if the Consolidated Leverage Ratio is greater than seventy percent (70%) and
there is no Event of Default (including as a result of a Portfolio Disposition)
and Borrower is otherwise in compliance with Borrower’s covenants set forth in
Section 7.3, the provisions of Section 3.2(g) shall apply to Portfolio
Dispositions and Borrower shall not be required to apply Net Sales Proceeds to
reduce the outstanding aggregate principal amount of the Loans as provided in
this Section 3.2(h).
     (i) All Required Reductions made by Borrower pursuant to Sections 3.2(g)
and 3.2(h) shall constitute “Mandatory Prepayments” subject to the provisions of
Section 2.3.10(b).
     3.3 Borrower Escrow Account.
     (i) Borrower shall place funds in a Borrower Escrow Account as required by
this Section 3.3. The Borrower Escrow Account shall serve as additional
collateral for the Facility and the Borrower Obligations.
     (ii) If an Event of Default occurs and is continuing, then, except as
provided in Section 7.9, Borrower shall deposit into the Borrower Escrow Account
all Net Cash Flow for the immediately preceding fiscal quarter that is Available
for Distribution to Borrower derived from any Portfolio Investment until such
time that Borrower is in compliance with all covenants of Borrower hereunder,
including without limitation, the covenants under Section 7.3. Deposits into the
Borrower Escrow Account shall be made within fifteen (15) days after the end of
the fiscal quarter for which such deposit is due and, to the extent sufficient
information is not available to Borrower to make a final determination of the
amounts due on or before such fifteenth (15th) day, a final payment (if
necessary) shall be made on or before the forty-fifth (45th) day following the
end of such quarter.
     (iii) If Borrower is required to deposit funds into the Borrower Escrow
Account and thereafter Borrower is able to provide written evidence reasonably
satisfactory to Administrative Agent on behalf of Lenders that no Event of
Default currently exists, then (a) so long as no Default or Event of Default
shall have occurred and be continuing, the balance remaining in the Borrower
Escrow Account (including any income earned on amounts deposited in the Borrower
Escrow Account), if any, shall be disbursed to Borrower or as Borrower shall
otherwise direct Administrative Agent in writing. The written evidence of such
compliance referred to in the preceding sentence will be deemed satisfactory and
approved by the Administrative Agent on

21



--------------------------------------------------------------------------------



 



behalf of Lenders unless written notice outlining the reason for disapproval is
received by Borrower from the Administrative Agent within ten (10) Business Days
of receipt by the Administrative Agent of first notice of such compliance.
     (iv) Administrative Agent may, during the existence and continuation of an
Event of Default and on the Maturity Date, and, at the request of Borrower on
any Interest Payment Date, Administrative Agent will apply all amounts existing
in the Borrower Escrow Account (including any income earned on amounts deposited
in the Borrower Escrow Account) as follows: (i) first, to accrued but unpaid
interest of the Loans outstanding, and (ii) second, to a reduction of the
principal amount on the Loans outstanding and all other amounts due and owing
under this Agreement (including, after the Loans have been repaid in full, to
the payment or cash collateralization of the outstanding LOC Obligations);
provided that, with respect to any amounts remaining in the Borrower Escrow
Account subsequent to any Interest Payment Date, such amounts may be applied by
Administrative Agent only to the principal balance of the Loans, and not to any
future interest payments (until the next subsequent Interest Payment Date).
After the principal amount of the Loans, all accrued and unpaid interest and all
other amounts owing under the Credit Documents (including, without limitation,
the LOC Obligations) have been paid in full and all commitments under the Credit
Documents have been terminated, the Borrower Escrow Account shall be closed and
the balance remaining (including any income earned thereon), if any, shall be
returned to Borrower.
     If Borrower is required to deposit funds into the Borrower Escrow Account
for two consecutive fiscal quarters, then Administrative Agent shall have the
right on and after the date that the second quarterly deposit is due to deliver
the Direction Letters to the addressees named thereon. Administrative Agent
shall not deliver the Direction Letters prior to such date.

22



--------------------------------------------------------------------------------



 



4. CONTINUING AUTHORITY OF AUTHORIZED REPRESENTATIVES. The Borrower has the
power and authority to enter into this Agreement and the other Credit Documents
and to perform its obligations under and consummate the transactions
contemplated by such Credit Documents and has by proper action duly authorized
the execution and delivery of the Credit Documents. Administrative Agent and
each of the Lenders is authorized to rely upon the continuing authority of the
persons, officers, signatories or agents hereafter designated (“Authorized
Representatives”) to bind Borrower with respect to all matters pertaining to the
Facility and the Credit Documents including, but not limited to, the selection
of interest rates. Such authorization may be changed only upon notice to
Administrative Agent accompanied by evidence, reasonably satisfactory to
Administrative Agent, of the authority of the person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent. The present Authorized Representatives
are listed on Exhibit C.
5. CONDITIONS PRECEDENT. The obligation of Administrative Agent and Lenders to
enter into this Agreement and to make the initial Loans or the obligation of the
Issuing Lender to issue the initial Letter of Credit, whichever shall occur
first, shall be subject to satisfaction of the following conditions (in form and
substance acceptable to the Lenders):
     5.1 Satisfactory Credit Documents. Each of the Credit Documents shall be
satisfactory in form, content and manner of execution and delivery to
Administrative Agent and Administrative Agent’s counsel.
     5.2 No Material Change. No change shall have occurred in the condition
(financial or otherwise), business, affairs, operations or control of Borrower
or any other member of the Combined Group, the General Partner, or any Portfolio
Investment Entity, which would have a Material Adverse Effect since the date of
Borrower’s financial statements most recently delivered to Administrative Agent.
     5.3 Warranties and Representations Accurate. All warranties and
representations made by or on behalf of Borrower and/or the General Partner to
Administrative Agent or any Lender shall be true, accurate and complete in all
material respects.
     5.4 Financials and Appraisals. Administrative Agent on behalf of the
Lenders shall have received and approved: (i) consolidated financial statements
of General Partner complying with the standards set forth in Section 7.2, and
(ii) a statement of Appraised Asset Value dated as of a recent date for the
Portfolio Assets, which indicates Borrower’s Pro Rata Share of each Portfolio
Asset.
     5.5 Environmental Compliance and Indemnification Agreements. The Borrower
will execute and deliver a compliance and indemnification agreement with respect
to environmental matters in favor of Administrative Agent and Lenders with
respect to any assets owned directly or indirectly by the Borrower
(“Environmental Indemnity”).
     5.6 Validity and Sufficiency of Security Documents. Each of the Security
Documents and related UCC filings shall have been duly recorded and filed to the
satisfaction of Administrative Agent, and Administrative Agent’s counsel, and
the Security Documents, upon

23



--------------------------------------------------------------------------------



 



the filing and recordation of the UCC filing statements, shall create a
perfected lien on the Collateral.
     5.7 No Other Liens; Taxes and Municipal Charges Current. The Collateral
shall not be subject to any liens or encumbrances other than real estate taxes
and personal property taxes not yet due and payable and other Permitted Liens,
unless such liens or encumbrances have been approved by Administrative Agent and
Lenders. All real estate taxes, personal property taxes and other municipal
charges relating to any of the Collateral shall be current.
     5.8 Organizational Documents and Entity Agreements. Administrative Agent
shall have received and approved the Partnership Agreement or other
organizational documents of Borrower and of the other members of the Combined
Group and the General Partner, and certificates of good standing and/or legal
existence for such Persons issued as of a recent date by such entity’s state of
organization and each other state where such entity, by the nature of its
business, is required to qualify or register.
     5.9 Votes, Consents and Authorizations. Administrative Agent shall have
received and approved certified copies of all partnership, trust, entity and
corporate votes, consents and authorizations as may be reasonably required to
evidence authority for: (i) closing the Facility and the transactions
contemplated hereby; (ii) providing continuing authorization to designated
persons to deal in all respects on behalf of Borrower; and (iii) the execution
of all Credit Documents.
     5.10 Legal and Other Opinions. Administrative Agent shall have received and
approved legal opinion letters from counsel representing Borrower and the
General Partner which meet Administrative Agent’s legal opinion requirements.
     5.11 Due Diligence. Completion and approval of all due diligence deemed
necessary by the Administrative Agent.
     5.12 Fees and Expenses. Payment of all fees and expenses owing to the
Lenders and the Administrative Agent in accordance with the Fee Letter.
     5.13 Guaranty. The Guarantor will execute and deliver to Administrative
Agent, for the benefit of the Lenders, the Guaranty.
     5.14 No Default. There shall not be any Default or Event of Default under
any of the Credit Documents.
     5.15 No Litigation. There shall not be any action, suit, investigation or
proceeding, pending or threatened, in any court or before any arbitrator or
governmental authority, that has a reasonable probability of materially
adversely affecting the ability of the Borrower to perform its obligations under
this Agreement or the other Credit Documents.
     5.16 Compliance with Covenants. The Borrower shall be in compliance with
all covenants contained herein and in the other Credit Documents.

24



--------------------------------------------------------------------------------



 



     5.17 Other. Receipt by the Administrative Agent of such other information
and documentation as reasonably requested by the Administrative Agent.
     5.18 Conditions to all Loans. The obligations of each Lender to make,
convert or extend any Loan and of the Issuing Lender to issue or extend any
Letter of Credit (including the initial Loans and the initial Letter of Credit)
are subject to satisfaction of the following conditions in addition to
satisfaction on the Closing Date of the conditions set forth in Sections 5.1
through Section 5.17 above:
     (a) The Borrower shall have delivered (i) in the case of any Loan (other
than an outstanding Loan as to which Borrower is not making any change), a
Notice of Rate Selection and, if applicable, a Notice of Borrowing or (ii) in
the case of any Letter of Credit, the Issuing Lender shall have received an
appropriate request for issuance in accordance with the provisions of
Section 2.1.1(b);
     (b) The representations and warranties set forth in Section 6 shall be,
subject to the limitations set forth therein, true and correct in all material
respects as of such date (except for those which expressly relate to an earlier
date which shall be true and correct in all material respects as of such earlier
date);
     (c) No Default or Event of Default shall exist and be continuing either
prior to or after giving effect thereto; and
     (d) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof) or to the issuance of such Letter of
Credit, as the case may be, (i) the sum of the aggregate principal amount of
outstanding Loans plus LOC Obligations outstanding shall not exceed the
Committed Amount, and (ii) the LOC Obligations shall not exceed the LOC
Committed Amount.
     The delivery of each Notice of Borrowing and Notice of Rate Selection and
each request for a Letter of Credit pursuant to Section 2.1.1(b) shall
constitute a representation and warranty by the Borrower of the correctness of
the matters specified in subsections (b), (c) and (d) above.
6. WARRANTIES AND REPRESENTATIONS Borrower warrants and represents to
Administrative Agent and each of the Lenders for the express purpose of inducing
the Lenders to enter into this Agreement, to make the Facility available to the
Borrower, to make the Loan, and to otherwise complete all of the transactions
contemplated hereby, that as of the date of this Agreement, upon the date any
Loan is funded and at all times thereafter until such Loan has been repaid and
all obligations to each of the Lenders have been satisfied as follows:
     6.1 Financial Information.Borrower has heretofore delivered to
Administrative Agent on behalf of the Lenders audited financial statements for
General Partner for the period ended December 31, 2004 and unaudited financial
statements for General Partner for the six months ending June 30, 2005. Such
financial statements were true, accurate and complete in all material respects,
and fairly presented, in all material respects, the financial condition of
General Partner and the Borrower, as of the dates thereof and for the periods
covered thereby, and the same were prepared in accordance with GAAP. Since the
date of the most recent financial statements so delivered, there have occurred
no changes or circumstances which have had or will have a

25



--------------------------------------------------------------------------------



 



Material Adverse Effect. All financial statements of General Partner hereafter
delivered to Administrative Agent on behalf of the Lenders shall be true,
accurate and complete in all material respects, and such financial statements
shall fairly present in all material respects the financial condition of
Borrower and the General Partner as of the dates thereof and for the periods
covered thereby.
     Borrower has heretofore delivered an operating report to Administrative
Agent on behalf of the Lenders for each Portfolio Asset. Each such operating
report presents, in all material respects, a true, accurate, and complete report
of all material operating expenses and operating revenues of the Portfolio Asset
to which it relates for the period covered by such report. Each such operating
report hereafter delivered to the Administrative Agent on behalf of the Lenders
in respect of any Portfolio Asset shall present, in all material respects, a
true, accurate, and complete report of all material operating expenses and
operating revenues of such Portfolio Asset for the period covered by such
report.
     6.2 No Violations. Neither the execution and delivery of the Credit
Documents by the Borrower, nor the consummation by the Borrower of the
transactions contemplated therein, nor performance of and compliance with the
terms and provisions thereof by the Borrower will (i) violate or conflict with
any provision of the organizational documents or other governance documents of
the Borrower or any other member of the Combined Group, (ii) violate any law,
regulation (including without limitation Regulation U, Regulation X or
Regulation T), order, writ, judgment, injunction, decree or permit applicable to
the Borrower (iii) violate or materially conflict with contractual provisions
of, or cause an event of default under, any indenture, mortgage, deed of trust,
contract or other agreement or instrument to which any member of the Combined
Group is a party or by which any such Person may be bound, or (iv) except for
Liens created by, under or in connection with this Agreement or the other Credit
Documents, result in or require the creation of any lien, security interest or
other charge or encumbrance upon or with respect to the Portfolio Investments of
the Borrower or any interest in a Portfolio Asset held by a member of the
Combined Group.
     6.3 No Litigation. There is no litigation, action, proceeding,
investigation or suit now pending, or to the best of Borrower’s knowledge
threatened, against Borrower, a Portfolio Investment Entity, or any other member
of the Combined Group which, if adversely decided, would have a Material Adverse
Effect.
     6.4 Compliance With Legal Requirements. The Borrower and each other member
of the Combined Group is in compliance in all material respects with all laws,
rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply would not have or would not be reasonably expected to have a Material
Adverse Effect.
     6.5 Use of Proceeds. The proceeds of any Loan shall be used solely for the
purposes described in Section 1.3 above.
     6.6 Entity Matters.

26



--------------------------------------------------------------------------------



 



     6.6.1 Borrower. Borrower: (a) is a limited partnership duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(b) has all necessary power pursuant to proper authorization to enable it to
enter into the Credit Documents to which it is a party, (c) is duly qualified as
a foreign entity and in good standing under the laws of each jurisdiction where
the failure to do so could have a Material Adverse Effect and (d) has the
limited partnership power and authority, and the legal right to conduct the
business in which it is currently engaged.
     6.6.2 General Partner. The General Partner (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Maryland, (b) has all necessary power pursuant to proper authorization to enable
it to act as the general partner of Borrower and to execute and deliver the
Credit Documents to which Borrower is a party on Borrower’s behalf, (c) is duly
qualified to do business in and is in good standing under the laws of each
jurisdiction where the failure to do so could have a Material Adverse Effect,
and (d) has the power and authority, and the legal right, to conduct the
business in which it is currently engaged.
     6.6.3 Identity of General Partner. As of the date of this Agreement, the
sole General Partner of Borrower is Hines Real Estate Investment Trust, Inc., a
Maryland corporation.
     6.7 Valid and Binding. Each of the Credit Documents to which it is a party
constitutes the legal, valid and binding obligations of Borrower; and the
Partnership Agreement constitutes the legal, valid and binding obligations of
the parties thereto, in each case enforceable against the relevant Person in
accordance with the respective terms thereof, subject to bankruptcy, insolvency
and similar laws of general application affecting the rights and remedies of
creditors and, with respect to the availability of the remedies of specific
enforcement, subject to the discretion of the court before which any proceeding
therefor may be brought. All required entity actions and proceedings have been
duly taken with respect to Borrower and the General Partner and each Portfolio
Investment Entity, so as to authorize the execution, delivery and performance by
Borrower of the Credit Documents to which it is a party. All consents and
approvals that are required in connection with the execution and delivery of
this Agreement and the other Credit Documents have been obtained, including,
without limitation, consents and approvals required under existing mortgage and
loan agreements, organizational agreements, and from Governmental Authorities.
     6.8 Deferred Compensation and ERISA. Borrower has not established and does
not plan to establish any pension, insurance or other arrangement or plan for
employees covered by Title IV of the Employee Retirement Income Security Act of
1974, as now or hereafter amended (“ERISA”), and no “Reportable Event” as
defined in ERISA has occurred and is now continuing with respect to any Plan.
The granting of the Facility, the performance by Borrower of its obligations
under the Credit Documents to which it is a party and Borrower’s conducting of
its operations do not and will not violate any provisions of ERISA.

27



--------------------------------------------------------------------------------



 



     6.9 No Material Change; No Default. Neither Borrower, the General Partner,
any other member of the Combined Group, nor, to the best knowledge of Borrower,
any Portfolio Investment Entity, is in default in any respect under any
contract, lease, agreement, indenture, mortgage, security agreement or other
agreement or obligation to which it is a party which default would have or would
be reasonably expected to have a Material Adverse Effect. No Default or Event of
Default presently exists hereunder or under any other Credit Document to which
Borrower is a party. Borrower, the General Partner, each other member of the
Combined Group and, to the best knowledge of Borrower, each Portfolio Investment
Entity has filed all required federal, state and local tax returns and has paid
all taxes due pursuant to such returns or any assessments against any of them.
As of the Closing Date, no change has occurred with respect to Borrower, the
General Partner, or to the best knowledge of Borrower, any Portfolio Investment
Entity, any Portfolio Asset or any Portfolio Investment, that would reasonably
be expected to have a Material Adverse Effect since June 30, 2005. The
Partnership Agreement, a true and correct copy of which has been provided to the
Administrative Agent, is in full force and effect.
     6.10 No Broker or Finder. Neither Borrower nor anyone on behalf thereof,
has dealt with any broker, finder or other person or entity who or which may be
entitled to a broker’s or finder’s fee, or other compensation, payable by
Administrative Agent or any Lender in connection with the Facility; it being
understood however, that a broker has been engaged by Borrower in connection
with the Facility and other financings which will not result in a fee or
compensation payable by the Administrative Agent or any Lender.
     6.11 Background Information and Certificates. Borrower has delivered to
Administrative Agent accurate and complete copies of all the organizational
documents of the Borrower, the General Partner, any other member of the Combined
Group and each Portfolio Investment Entity. To the best knowledge of the
Borrower, all of the factual information contained or referred to in this
Agreement and in the Exhibits and/or Schedules to this Agreement or the other
Credit Documents, and in the certificates and opinions furnished to
Administrative Agent or any Lender by or on behalf of Borrower in connection
with the Facility, is true and correct in all material respects.
     6.12 Consents. Except to the extent previously obtained, no consent,
approval, authorization or order of, or filing, registration or qualification
with, any court or governmental authority or other Person is required in
connection with the execution, delivery or performance of this Agreement or any
of the other Credit Documents to which Borrower is a party, including without
limitation, consents and approvals required under existing mortgage and loan
agreements, organizational agreements, and from Governmental Authorities.
     6.13 Indebtedness. Except as permitted under Section 7.4, the Borrower does
not have any Indebtedness. All Funded Debt outstanding as of the Closing Date is
accurately reflected on Exhibit B.
     6.14 Government Regulation. The Borrower is not subject to regulation under
the Public Utility Holding Company Act of 1935 or the Federal Power Act, each as
amended. In addition, the Borrower is not (i) an “investment company” registered
or required to be registered under the Investment Company Act of 1940, as
amended, and is not controlled by such a company, or (ii) a

28



--------------------------------------------------------------------------------



 



“holding company,” or a “Subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “Subsidiary” or a “holding company,”
within the meaning of the Public Utility Holding Company Act of 1935, as
amended.
     6.15 Environmental Matters.
     (a) Except as would not result or be reasonably expected to result in a
Material Adverse Effect:
     (i) Except as disclosed on Exhibit J attached hereto and made a part
hereof, neither the Borrower, the General Partner, any other member of the
Combined Group nor, to the knowledge of the Borrower any Portfolio Investment
Entity, has received any written notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding Hazardous Materials or compliance with
Environmental Laws with regard to any of the Portfolio Assets nor does the
Borrower have knowledge that any such notice is being threatened.
     (ii) No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which the Borrower, the General Partner, any other member
of the Combined Group, or, to the knowledge of the Borrower, any Portfolio
Investment Entity is or will be named as a responsible party, nor are there any
consent or other decrees, remediation orders, administrative or other orders, or
other similar administrative or judicial requirements outstanding under any
Environmental Law with respect to the Borrower, the General Partner, any other
member of the Combined Group, or, to the knowledge of the Borrower, any
Portfolio Investment Entity or any of the Portfolio Assets.
     (iii) Neither the Borrower, the General Partner, any other member of the
Combined Group, nor, to the knowledge of the Borrower, any Portfolio Investment
Entity, has assumed any liability of any Person under any Environmental Law.
     6.16 Portfolio Assets. Set forth on Exhibit B is a complete and accurate
list of all Portfolio Assets existing as of the Closing Date, together with the
ownership interest (both direct and indirect) of the Borrower therein, and
together with a list of the existing documents evidencing Funded Debt currently
encumbering the same (which sets forth the names of the parties, the dates of
such documents, and the amount of Funded Debt relating to each such document)
(collectively, the “Funded Debt Documents”). Except for mandatory prepayments of
Funded Debt upon the sale of Portfolio Assets, upon the maturity (whether at the
stated maturity date or upon acceleration) of any Funded Debt or in connection
with a default continuing beyond any applicable notice and/or cure period under
the Funded Debt Documents, there are no restrictions or limitations (whether by
contract or otherwise) on payments of dividends, returns of capital or any other
forms of distributions from any Portfolio Investment Entity or any member of the
Combined Group to the Borrower or any other member of the Combined Group.
     6.17 Full Disclosure. All information heretofore furnished by or on behalf
of the Borrower to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby is, and
all such information hereafter furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender will be,

29



--------------------------------------------------------------------------------



 



true and accurate in all material respects on the date as of which such
information is stated (except to the extent any such information is subsequently
supplemented or corrected by information provided by or on behalf of Borrower);
provided, however, that where such information is the work product of a third
party that is unrelated to Borrower, such information is and will be, to the
best of Borrower’s knowledge, true and accurate in all material respects on the
date as of which information is stated. To the best of its knowledge, the
Borrower has disclosed to the Lenders in writing any and all facts which have
had or might have in the future a Material Adverse Effect.
     6.18 Subsidiaries. Borrower has no Subsidiaries other than those listed on
Exhibit B and no Lien other than Permitted Liens exists on Borrower’s interests
in its Subsidiaries.
     6.19 No Material Adverse Contracts, Etc. Neither the Borrower, the General
Partner, any other member of the Combined Group nor, to the knowledge of the
Borrower, any Portfolio Investment Entity, is subject to any charter, corporate,
partnership or other legal restriction, or any judgment, decree, order, rule or
regulation, or party to any contract or agreement that has had or could
reasonably be expected in the future to have a Material Adverse Effect.
     6.20 Compliance With Other Instruments, Laws, Etc. Neither the Borrower,
the General Partner, any other member of the Combined Group nor, to the
knowledge of the Borrower, any Portfolio Investment Entity, is in violation of
any provision of its partnership agreement, charter or other organizational
document, as the case may be, or any agreement or instrument to which it may be
subject or by which it or any of its properties may be bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that could reasonably be expected to result, individually or
in the aggregate, in a Material Adverse Effect.
     6.21 Solvency. Each member of the Combined Group, the General Partner, and
to the knowledge of the Borrower, each Portfolio Investment Entity, is Solvent.
     6.22 REIT Status. The General Partner was organized and has operated in
conformity with the requirements for qualification and taxation as a REIT for
each of its taxable years beginning with the year ended December 31, 2004, and
its current or anticipated organization and method of operation will enable it
to continue to meet the requirements for qualification and taxation as a REIT.
     6.23 Patriot Act. Neither Borrower, the General Partner, any other member
of the Combined Group nor, to the knowledge of the Borrower, any Portfolio
Investment Entity, is or shall become a person with whom Lender is restricted
from doing business under regulations of the Office of Foreign Asset Control
(“OFAC”) of the Department of the Treasury of the United States of America
(including, without limitation, those Persons named on OFAC’s Specially
Designated and Blocked Persons list) or under Executive Order 13324 — Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism, or any similar Executive Order or other similar
Legal Requirement, and neither Borrower, the General Partner, any other member
of the Combined Group nor, to the knowledge of the Borrower, any Portfolio
Investment Entity is knowingly engaged or shall knowingly engage in any dealings
or transactions or otherwise be associated with such persons.

30



--------------------------------------------------------------------------------



 



7. COVENANTS.
     Borrower covenants and agrees that from the date hereof and so long as any
indebtedness remains unpaid hereunder, or any of the Loans, Letters of Credit or
other obligations remain outstanding, as follows:
     7.1 Notices. Borrower shall, with reasonable promptness, but in all events
within ten (10) days after it has actual knowledge thereof, notify
Administrative Agent in writing of the occurrence of any act, event or condition
which Borrower, in its good faith determination, believes constitutes a Default
or Event of Default under any of the Credit Documents, specifying the nature and
existence thereof. Such notification shall include a written statement of any
remedial or curative actions which Borrower proposes to undertake to cure or
remedy such Default or Event of Default.
     7.2 Financial Statements and Reports. Borrower shall furnish or cause to be
furnished to Administrative Agent from time to time, the following financial
statements and reports and other information, all in form, manner of
presentation and substance reasonably acceptable to Administrative Agent:
7.2.1 Annual Statements. Within ninety (90) days following the end of each
fiscal year, a consolidated balance sheet, an income statement, a statement of
changes in shareholders’ equity and a statement of cash flows of the General
Partner as of the end of such fiscal year, setting forth in comparative form
consolidated figures for the preceding fiscal year, all such financial
information described above to be in reasonable form and detail and audited by
one of the following accounting firms: Deloitte & Touche LLP, Ernst & Young LLP,
KPMG or PricewaterhouseCoopers (or by another independent certified public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent), and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP and shall not be
limited as to the scope of the audit or qualified as to the status of the
General Partner or the Borrower as a going concern or otherwise;
7.2.2 Periodic Statements. Within forty-five (45) days following the end of each
fiscal quarter of the Borrower (other than the fourth fiscal quarter, in which
case ninety (90) days after the end thereof) an unaudited consolidated balance
sheet, income statement and statement of changes in shareholders’ equity of the
General Partner as of the end of such fiscal quarter, in each case setting forth
in comparative form consolidated figures for the corresponding period of the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and reasonably acceptable to the Administrative Agent
(provided, however, Administrative Agent hereby confirms that the form and
detail of such financial information, as well as any financial information
submitted by Borrower pursuant to Section 7.2.1 above, shall be deemed to be
acceptable if it is in substantially the same form and detail as the financial
information submitted by Borrower to Administrative Agent prior to the date
hereof), and accompanied by a certificate of an authorized officer of Borrower
to

31



--------------------------------------------------------------------------------



 



the effect that such quarterly financial statements fairly present in all
material respects the financial condition of the General Partner and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end adjustments.
7.2.3 Data Requested. Within a reasonable period of time after a request from
Administrative Agent, such other financial data or information as Administrative
Agent may reasonably request with respect to any of the Portfolio Assets or
members of the Combined Group including, without limitation, operating
statements, budgets, mortgage information, rent rolls, and lease
status/expiration reports.
7.2.4 Tax Returns. Within a reasonable period of time after a request from
Administrative Agent, complete copies of all federal and state tax returns and
supporting schedules of Borrower, and, to the extent applicable each other
member of the Combined Group.
7.2.5 Pro Forma. Calculation of Certain Financial Covenants. Within forty-five
(45) days after the end of each fiscal quarter Borrower shall deliver a pro
forma calculation of the financial covenants contained in Section 7.3.
7.2.6 Officer’s Certificate. (A) At the time of delivery of the financial
statements provided for in Sections 7.2.1 and 7.2.2 above, (B) at least fourteen
(14) days prior to any sale, disposition or other transfer of a Portfolio Asset
(or any material part thereof, other than the leasing of space in Portfolio
Assets to tenants in the ordinary course of business), and (C) at the time
Borrower requests a new Loan hereunder or repays any principal amount
outstanding under the Facility, Borrower shall deliver a certificate of an
authorized officer of Borrower substantially in the form of Exhibit G,
(i) demonstrating compliance with the financial covenants contained in
Section 7.3 by calculation thereof as of the end of each such fiscal period or
after giving effect to such transfer, borrowing or repayment (together with such
supporting documentation as Administrative Agent may reasonably require),
(ii) calculating the Applicable Margin as of the end of each such fiscal period
or after giving effect to such transfer, borrowing or repayment, and
(iii) stating that no Default or Event of Default exists or will exist as a
result of such transfer, borrowing or repayment, or if any Default or Event of
Default does exist, specifying the nature and extent thereof and what action the
Borrower proposes to take with respect thereto. In the event that any such
certificate indicates a violation of any of the financial covenants in
Section 7.3, then Borrower shall, as applicable, contemporaneously with the
delivery of any such certificate make a principal payment by an amount necessary
to achieve compliance with such financial covenants or if caused by a transfer
of a Portfolio Asset make such a principal payment contemporaneously with the
closing of such transfer.

32



--------------------------------------------------------------------------------



 



7.2.7 Information to Owners. To the extent not otherwise provided hereunder,
promptly upon the mailing thereof to the owners of Borrower generally, copies of
all financial statements and reports so mailed.
7.2.8 Portfolio Investments. As soon as available, and in any event within sixty
(60) days after the close of each fiscal quarter of Borrower, a report in a form
reasonably satisfactory to Administrative Agent describing (i) each Portfolio
Investment made during such fiscal quarter and (ii) any transfer of any
Portfolio Investment during such fiscal quarter to another legal entity in which
Borrower has acquired a direct or indirect interest. Such report shall be
accompanied by a Direction Letter for each such Portfolio Investment made in a
Portfolio Investment Entity that is not controlled by Borrower or affiliates of
Borrower and shall include a description of any such Portfolio Investment, and
such other information as reasonably requested by Administrative Agent. Except
as provided in Section 3.2(e), each such Portfolio Investment shall, subject to
any Permitted Liens, automatically become a part of the Collateral hereunder and
shall be subject to the terms and provisions of this Agreement and any other
applicable Credit Document, including without limitation Section 3.2 of this
Agreement.
7.2.9 Auditor’s Reports. Promptly upon receipt thereof, a copy of any other
report or “management letter” submitted by independent accountants to the
Borrower in connection with any annual, interim or special audit of the books of
the Borrower.
7.2.10 Environmental Reports. Promptly upon transmission thereof by Borrower or
any other member of the Combined Group, copies of any filings and registrations
with, and reports to, the United States Environmental Protection Agency, or any
state or local agency responsible for environmental matters, the United States
Occupational Health and Safety Administration, or any state or local agency
responsible for health and safety matters, or any successor agencies or
authorities concerning environmental, health or safety matters pertaining to any
of the Assets.
7.2.11 Notice of Default or Litigation. Upon the Borrower obtaining knowledge
thereof, it will give notice to the Administrative Agent promptly, but in any
event within five (5) Business Days of obtaining such knowledge, of the
occurrence of any of the following with respect to the Borrower, the General
Partner, any Portfolio Investment Entity or any other member of the Combined
Group: (i) any development in the business or affairs of any such Person that
has resulted in, or that Borrower reasonably believes may result in, a Material
Adverse Effect, (ii) the pendency or commencement of any litigation, arbitration
or governmental proceeding against any such Person in which damages are sought
or environmental remediation demanded which could reasonably be expected to be
adversely determined and which, if adversely determined, could be expected to
have a Material Adverse Effect, (iii) any levy of an attachment, execution or
other process against its assets which could reasonably be expected to have a
Material Adverse Effect, (iv) the receipt of any notice alleging the occurrence
of an event

33



--------------------------------------------------------------------------------



 



or condition which shall constitute a default or event of default under any
other agreement for borrowed money, or (v) the institution of any proceedings
against, or the receipt of written notice of potential liability or
responsibility for any violation, or alleged violation which could reasonably be
expected to be adversely determined, of any federal, state or local law, rule or
regulation, including but not limited to, Environmental Laws, the violation of
which could reasonably be expected to have a Material Adverse Effect.
7.2.12 Reserved.
7.2.13 Debt. (i) At least ten (10) Business Days prior to the incurrence
thereof, or (ii) in the case of any Portfolio Asset held by a Person other than
a member of the Combined Group, within five (5) Business Days after obtaining
knowledge of the incurrence thereof if not within the knowledge of the Borrower
prior to such incurrence, notice to Administrative Agent specifying the amount
and nature of any additional (i.e., other than the Funded Debt and the Funded
Debt Documents existing as of the date hereof and reflected on Exhibit B hereto)
Indebtedness, encumbrances, mortgages or other security interests (other than
Permitted Liens) affecting any of the Portfolio Assets or any material property
or Investment of Borrower or any other member of the Combined Group.
7.2.14 Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
the Borrower or any other member of the Combined Group as the Administrative
Agent may reasonably request.
     7.3 Financial Covenants.
     (a) Consolidated Leverage Ratio. The Borrower will not permit Funded Debt
(including, without limitation, the outstanding balance under the subject
Facility) to exceed seventy percent (70%) of the Total Asset Value. This
covenant shall be tested quarterly at the end of each calendar quarter, at the
time each new Loan is made, and in connection with the delivery of an officer’s
certificate pursuant to Section 7.2.6.
     (b) Minimum Interest Coverage Ratio. The ratio of the EBITDA to the
Interest Expense shall be greater than 1.65 to 1.00; provided, however, upon the
commencement of the first Extension Term, such ratio shall be greater than 1.75
to 1.00. This covenant shall be tested quarterly at the end of each calendar
quarter, at the time of each Loan, and in connection with the delivery of an
officer’s certificate pursuant to Section 7.2.6, in each case with respect to
the prior two (2) fiscal quarters most recently ended, annualized; provided that
pro forma financial information shall be provided for each fiscal quarter for
which actual results are not then available.
     (c) Minimum Tangible Net Worth. Borrower shall maintain a Tangible Net
Worth in excess of Eighty Million Dollars ($80,000,000.00) plus seventy five
percent (75%) of the proceeds of any equity offerings, contributions or sales of
treasury stock received by the Borrower after the Closing Date. This covenant
shall be tested quarterly at the end of each

34



--------------------------------------------------------------------------------



 



calendar quarter, at the time of each Loan, and in connection with the delivery
of an officer’s certificate pursuant to Section 7.2.6.
     (d) Minimum Fixed Charge Covenant. The ratio of EBITDA to Fixed Charge
shall be greater than 1.50 to 1.0. This covenant shall be tested quarterly at
the end of each calendar quarter, at the time of each Loan, and in connection
with the delivery of an officer’s certificate pursuant to Section 7.2.6, in each
case with respect to the prior two (2) fiscal quarters most recently ended,
annualized; provided that pro forma financial information shall be provided for
each fiscal quarter for which actual results are not then available.
     7.4 Indebtedness and Restrictions on Liens, Transfers and Additional Debt.
The Borrower shall not, without the prior written consent of the Administrative
Agent and the Required Lenders (which may be withheld in their sole discretion):
     (a) incur any Indebtedness (other than the Indebtedness arising under this
Agreement and the other Credit Documents) that is recourse to Borrower
(excepting customary environmental and other indemnification obligations in
respect of Indebtedness of Persons in which Borrower has an interest which is
not otherwise recourse to Borrower);
     (b) provide any completion or other guarantees either directly or
indirectly (including, without limitation, through a joint venture) in excess of
$5,000,000.00 in the aggregate; and
     (c) [Reserved]
     (d) further encumber the Portfolio Investments; provided that the foregoing
shall not limit the right of Borrower to cause the refinancing of any Funded
Debt on such terms and conditions as Borrower may direct (including the granting
of liens on Portfolio Investments and the granting of direct and indirect
interests therein, or Borrower’s becoming subject to an agreement prohibiting or
otherwise restricting the creation of liens on Portfolio Investments) so long as
such refinancing does not cause the violation of any of the covenants set forth
in Section 7.3 of this Agreement. In connection with any such refinancing,
Borrower covenants to use commercially reasonable efforts to maintain in full
force and effect all existing pledges and assignments of economic interests
granted with respect to Borrower’s interests in Portfolio Investments by
Borrower pursuant to this Agreement and the other Credit Documents to which it
is a party. In the event such refinancing requires the release of Lenders’
security interests in all or part of any Portfolio Investment that is the
subject of the refinancing permitted by this Section 7.4(d), then Administrative
Agent is authorized and shall be obligated to release such Portfolio Investment
from all pledges thereof and security interests therein created by the Credit
Documents; provided, however, that the Administrative Agent may refuse to
release any more than 51% of any such Portfolio Investment from any such pledge
or security interest, unless Administrative Agent has given its consent to such
refinancing, such consent not to be unreasonably withheld or delayed. If such
refinancing will result in

35



--------------------------------------------------------------------------------



 



Borrower’s noncompliance with the covenants set forth in Section 7.3 of this
Agreement, the outstanding aggregate principal amount of the Loans shall be
reduced by the amount necessary to maintain compliance with Borrower’s covenants
contained in Section 7.3. Within three (3) Business Days after receipt of a
written request from Borrower and provided Borrower has satisfied the foregoing
reduction requirement, if applicable, Administrative Agent on behalf of Lenders
shall execute such releases of Lenders’ security interests in the Portfolio
Investments that are the subject of a refinancing permitted by this
Section 7.4(d) as Borrower reasonably requests in connection with such
refinancing.
     (e) Except as specifically set forth in Section 7.4(d) and Section 7.5
which provide instances in which Administrative Agent’s consent is required,
nothing in this Agreement or any other Credit Document shall, and Borrower is
hereby specifically permitted to and to permit or cause any Subsidiary or
Portfolio Investment Entity to, mortgage, grant securities interests in, and
otherwise encumber any Portfolio Asset and the direct and indirect interests of
any Portfolio Entity in any Portfolio Asset.
     7.5 Liens/Negative Pledges. Except as permitted in Section 7.4(d) hereof,
the Borrower will not either (i) contract, create, incur, assume or permit to
exist any additional Lien (other than Permitted Liens) with respect to any of
the Portfolio Investments, whether now owned or hereafter acquired, or
(ii) enter into, assume or become subject to any agreement (other than this
Agreement, the other Credit Documents and the Funded Debt Documents listed and
described on Exhibit B) (A) prohibiting or otherwise restricting the creation or
assumption of any Lien upon any of the Portfolio Investments or (B) requiring
the Borrower to grant a Lien to a Person in the event Borrower grants a Lien on
a Portfolio Investment to another Person.
     7.6 Nature of Business. The Borrower will not alter in a material way the
character or conduct of its business from that conducted as of the Closing Date
which is and shall be limited to the business permitted by the Partnership
Agreement as of the Closing Date; provided, however, this Section 7.6 shall not
be construed to prevent the Borrower from making procedural changes in the
manner in which Borrower conducts its ordinary business operations.
     7.7 Limitations on Certain Transactions
     (a) Borrower shall not dissolve, terminate or liquidate, nor merge or
consolidate with any other Person; and
     (b) [Reserved]
     (c) Borrower will not become party to, nor will Borrower permit any other
member of the Combined Group to become a party to, any document, agreement, or
instrument or subject to any other obligation or any charter or corporate or
partnership restriction, as the case may be, from and after the date hereof,
which individually or in the aggregate, would have a Material Adverse Effect.
     7.8 Investments. Borrower shall not make any Investment which is not a
Permitted Investment.

36



--------------------------------------------------------------------------------



 



     7.9 Dividends and Distributions. So long as no Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, the Borrower (after taking into account all available funds of the
Borrower from all other sources) may declare and make any dividends or
distributions as permitted under the Partnership Agreement; provided, however,
that the Borrower may while an Event of Default is continuing make distributions
or dividends but only to the extent (after taking into account all available
funds of the Borrower from all other sources) required in order to enable the
General Partner to continue to qualify as a REIT. For the avoidance of doubt,
under no circumstances shall the Borrower use the proceeds of this Facility to
make distributions or dividends.
     7.10 Transactions with Portfolio Investments. Borrower will not, nor will
it permit any of its Subsidiaries to, enter into any transaction or series of
transactions with any partner or any employee of any member of the Combined
Group or any Portfolio Investment Entity other than on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arm’s length transaction with a Person other than any partner,
employee or Portfolio Investment Entity, unless such transaction or series of
transactions, would not or could not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, or otherwise be materially detrimental to
the economic interests of the Combined Group taken as a whole.
     7.11 Amendments. To the extent that any amendment, modification,
supplement, waiver or termination of any provisions of the Partnership
Agreement, or other governing or organizational document of Borrower or any
other member of the Combined Group would permit proceeds of the Loans to be used
in a manner inconsistent with such governing or organizational document in
effect at the Closing Date, the Borrower agrees that it shall not, and shall not
permit any other member of the Combined Group to, apply proceeds of the Loans in
a manner inconsistent with what was permitted under the governing or
organizational documents in effect on the Closing Date.
     7.12 ERISA. The Borrower will not establish any Plan.
     7.13 Place for Records; Inspection. Borrower shall maintain all of its
business records at the address specified at the beginning of this Agreement.
Upon reasonable prior notice and at reasonable times during normal business
hours, Administrative Agent shall have the right (through such agents or
consultants as Administrative Agent may designate) to make copies of and
abstracts from Borrower’s books of account, correspondence and other records and
to discuss its financial and other affairs with any of its investors and any
accountants hired by Borrower as well as to visit and inspect the Assets, it
being agreed that Administrative Agent and each of the Lenders shall use
reasonable efforts to not divulge confidential information obtained from such
examination to others except in connection with Legal Requirements and in
connection with administering the Facility, enforcing its rights and remedies
under the Credit Documents and in the conduct, operation and regulation of its
banking and lending business (which may include, without limitation, the
transfer of the Facility or of participation interests therein provided that any
such transferee or participant agrees to maintain the confidentiality thereof as
required by this Agreement). Any assignee or transferee of the Facility or any
holder of a participation interest in the Facility shall be entitled to deal
with such information in the same manner and in connection with any subsequent
transfer of its interest in the Facility or of further participation interests
therein.

37



--------------------------------------------------------------------------------



 



     7.14 Costs and Expenses. Borrower shall pay all costs and expenses
(excluding salaries or wages of officers, directors and employees of
Administrative Agent or any Lender and overhead expenses charged by or allocated
to Administrative Agent or any Lender) reasonably incurred by Administrative
Agent in connection with the implementation of the Facility and the enforcement
of Administrative Agent’s and Lenders’ rights under the Credit Documents,
including, without limitation, reasonable third party costs and expenses,
including reasonable legal fees and disbursements, appraisal fees (in accordance
with, and subject to the terms of, this Agreement), inspection fees, plan review
fees, travel costs, fees and out-of-pocket costs of independent engineers and
consultants. Borrower’s obligations to pay such costs and expenses shall
include, without limitation, all reasonable attorneys’ fees and other costs and
expenses reasonably incurred for preparing and conducting litigation or dispute
resolution arising from any breach by Borrower of any covenant, warranty,
representation or agreement under any Credit Document to which a member of the
Combined Group is a party.
     7.15 Compliance with Legal Requirements. Borrower shall comply, and shall
cause each other member of the Combined Group to comply, in all material
respects with all Legal Requirements. In furtherance of the foregoing and not in
limitation thereof, Borrower hereby agrees to provide the Administrative Agent
with any additional information that the Administrative Agent reasonably
requests from time to time in order to ensure compliance by Borrower with all
applicable Anti-Money Laundering Laws. As used herein, the term “Anti-Money
Laundering Laws” shall mean the USA Patriot Act of 2001, the Bank Secrecy Act,
and Executive Order 13324 – Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism, and any similar
Legal Requirements.
     7.16 MAI Appraisals. Promptly upon receipt thereof, Borrower shall deliver
to Administrative Agent each appraisal of any of the Portfolio Assets available
to Borrower. During the existence and continuation of an Event of Default, if
the most recent MAI Appraisal for any Portfolio Asset is older than one
(1) year, then Borrower shall upon Administrative Agent’s request therefor
promptly use its best efforts to obtain a current MAI Appraisal for such
Portfolio Asset at Borrower’s sole cost and expense. Administrative Agent may
require Borrower to use its best efforts to obtain updated MAI Appraisals for
Portfolio Assets which Borrower has previously delivered MAI Appraisals to
Administrative Agent, at Borrower’s sole cost and expense , but if an updated
MAI Appraisal is requested for any Portfolio Asset for which an MAI Appraisal is
available that is less than one (1) year old, the Administrative Agent and the
Lenders shall pay the costs of such requested appraisal.
     7.17 Title to Properties. The Borrower and each other member of the
Combined Group has good title to all of its respective properties, assets and
rights of every name and nature purported to be owned by it.
     7.18 Insurance. Borrower will, and will cause the other members of the
Combined Group to, maintain with respect to their respective properties, with
financially sound and reputable insurers, insurance with respect to such
properties and its business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent.

38



--------------------------------------------------------------------------------



 



     7.19 Taxes. The Borrower will, and will cause each of the other members of
the Combined Group to, pay or cause to be paid taxes, assessments and other
governmental charges payable by it or as to such Person’s property and file all
returns and reports relating thereto before the same become delinquent
including, without limitation, upon the income or profits therefrom of any such
Person. Promptly upon request by the Administrative Agent, the Borrower will
provide evidence of the payment of such taxes, assessments and other
governmental charges in the form of receipted tax bills or other form reasonably
acceptable to the Administrative Agent, or evidence of the existence of
applicable contests as permitted herein.
     7.20 Compliance with Contracts, Licenses, and Permits. The Borrower will
comply with, and will cause each other member of the Combined Group to comply
with (a) the provisions of its partnership agreement or corporate charter and
other organizational documents, as applicable, (b) all material agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, and (c) all applicable decrees, orders, and judgments, if the failure
to comply therewith will, either individually or in the aggregate, result in a
Material Adverse Effect.
     7.21 Replacement Documentation. Upon receipt of an affidavit of an officer
of Administrative Agent or any Lender as to the loss, theft, destruction or
mutilation of a Note or any other Credit Document, Borrower will issue, in lieu
thereof, a replacement Note or other Credit Document in the same principal
amount thereof and otherwise of like tenor.
     7.22 Perfected Interest Covenants. Borrower shall at all times comply with
the following covenants with respect to each of the Perfected Interests:
(i) Borrower shall have full right, title and interest to each Perfected
Interest, subject to Permitted Liens and such other exceptions set forth herein
or in the Pledge Agreement or other Credit Documents; (ii) Borrower shall not
encumber any Perfected Interest except as permitted hereunder (including as
permitted by Section 7.4(d)) or under any Security Document; (iii) Borrower
shall comply with all applicable Legal Requirements with respect to each
Perfected Interest; (iv) Borrower shall promptly deliver to Administrative Agent
copies of all notices given or received with respect to each Perfected Interest
(other than routine correspondence); and (v) Borrower shall comply with all
covenants contained in the Security Documents that are in effect with respect to
each Perfected Interest.
     7.23 Existence of the Borrower; Maintenance of REIT Status. The Borrower
will do or cause to be done all things necessary to preserve and keep in full
force and effect its existence as a Delaware limited partnership. Borrower will
do all things commercially reasonable and consistent with the Partnership
Agreement, to enable the General Partner to at all times maintain the General
Partner’s status as a REIT and not take any action which could lead to the
General Partner’s disqualification as a REIT.
8. SPECIAL PROVISIONS .
     8.1 Right to Contest.
          8.1.1 Taxes and Claims by Third Parties. Notwithstanding anything in
this Agreement to the contrary, it is agreed that any tax, assessment, charge,
levy, claim or obligation to a third party (expressly excluding an obligation to
make

39



--------------------------------------------------------------------------------



 



payments to the Lenders created under the Credit Documents) need not be paid
while the validity or amount thereof shall be contested currently, diligently
and in good faith by appropriate proceedings and if Borrower or the other
relevant member of the Combined Group shall have adequate unencumbered (except
in favor of Administrative Agent, on behalf of the Lenders or under the Funded
Debt Documents, as applicable) cash reserves with respect thereto and provided
that Borrower or the other relevant member of the Combined Group shall pay all
taxes, assessments, charges, levies or obligations immediately upon the
commencement of proceedings to enforce any lien which may have attached as
security therefor, unless such proceeding is stayed by proper court order
pending the outcome of such contest.
8.1.2 Legal Requirements. Any member of the Combined Group may contest any
claim, demand, levy or assessment under any Legal Requirements by any person or
entity if: (i) the contest is based upon a material question of law or fact
raised by such Person in good faith; (ii) the contest is properly commenced and
thereafter diligently pursued; (iii) the contest will not materially impair the
ability to ultimately comply with the contested Legal Requirement should the
contest not be successful; (iv) Borrower demonstrates to Administrative Agent’s
reasonable satisfaction that such Person has the financial capability to
undertake and pay for such contest and any corrective or remedial action then or
thereafter reasonably likely to be necessary; (v) there is no reason to believe
that the contest will not be resolved prior to the Maturity Date; and (vi) no
Default or Event of Default exists.
     8.2 Borrower Fully Liable. Borrower shall be fully liable for the Facility,
each of the Loans, all LOC Obligations and all other Borrower Obligations.
9. EVENTS OF DEFAULT.
     The following provisions deal with Default, Events of Default, notice,
grace and cure periods, and certain rights of Administrative Agent and the
Lenders following an Event of Default.
     9.1 Default and Events of Default. The term “Default” as used herein or in
any of the other Credit Documents shall mean an Event of Default, or any fact or
circumstance which constitutes, or upon the lapse of time, or giving of notice,
or both, could constitute, an Event of Default. Each of the following events,
unless cured within any applicable grace or notice period set forth or referred
to below in this Section 9.1, or in Section 9.2, shall constitute an “Event of
Default”:
9.1.1 Generally. A default by Borrower in the performance of any term, provision
or condition of this Agreement to be performed by Borrower, or a breach, or
other failure to satisfy, any other term, provision, condition, covenant or
warranty under this Agreement and such default remains uncured beyond any
applicable specific grace or notice period provided for in this Agreement, or as
set forth in Section 9.2. below.

40



--------------------------------------------------------------------------------



 



9.1.2 Note and Other Credit Documents. A default by Borrower in the performance
of or a breach, or other failure to satisfy, any term, provision, condition,
covenant, or warranty under any Note or any other Credit Document, regardless of
whether the then undisbursed portion of the Maximum Loan Amount is sufficient to
cover any payment of money required thereby, and the specific grace or notice
period, if any, allowed for the default in question shall have expired without
such default having been cured; or any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and Lenders the rights,
powers and privileges purported to be created thereby (except insofar as such
rights, powers and privileges are contrary to applicable public policy and
except to the extent such failure is due to the gross negligence or willful
misconduct of Administrative Agent or a Lender).
9.1.3 Financial Status and Insolvency. (A) Borrower shall: (i) admit in writing
its inability to pay its debts generally as they become due; (ii) file a
petition in bankruptcy or a petition to take advantage of any insolvency act;
(iii) make an assignment for the benefit of creditors; (iv) consent to, or
acquiesce in, the appointment of a receiver, liquidator or trustee of itself or
of the whole or any substantial part of its assets; (v) file a petition or
answer seeking reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under the Federal Bankruptcy laws or
any other applicable law; (vi) have a court of competent jurisdiction enter an
order, judgment or decree appointing a receiver, liquidator or trustee of
Borrower, or of the whole or any substantial part of the assets of Borrower, and
such order, judgment or decree shall remain unvacated or not set aside or
unstayed for one hundred twenty (120) days; (vii) have a petition filed against
it seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Federal Bankruptcy laws or any other
applicable law and such petition shall remain undismissed for one hundred twenty
(120) days; or (viii) have, under the provisions of any other law for the relief
or aid of debtors, any court of competent jurisdiction assume custody or control
of Borrower or of the whole or any substantial part of its assets and such
custody or control shall remain unterminated or unstayed for one hundred twenty
(120) days; or (B) any such event shall occur with respect to the General
Partner of Borrower.
9.1.4 Breach of Representation or Warranty. Any representation or warranty made
by Borrower herein or in any other certificate, instrument or document relating
to the Facility required to be delivered pursuant to any Credit Document shall
at the time made or deemed to have been remade or renewed be false or misleading
in any material respect, or any warranty shall be materially breached.
9.1.5 Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Agreement) of the Borrower or any other
member of the Combined Group or Portfolio Investment Entity, (A) such Person
shall (1) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Indebtedness and such
Indebtedness is accelerated, or (2) the occurrence and continuance of a default
in

41



--------------------------------------------------------------------------------



 



the observance or performance relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required),
any such Indebtedness to become due prior to its stated maturity; and (B) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; provided, however, that such Indebtedness of Borrower and
Borrower’s Pro Rata Share of such Indebtedness of any other member of the
Combined Group or another Portfolio Investment Entity, collectively and without
duplication (including instances where more than one such Person is an obligor
under such Indebtedness), then due and payable or required to be prepaid prior
to stated maturity is at least Ten Million Dollars ($10,000,000.00).
9.1.6 Change of Control. The occurrence of a Change of Control.
9.1.7 Judgments. There shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any
uninsured final judgment against any member of the Combined Group such that
together with Borrower’s Pro Rata Share of other outstanding uninsured final
judgments, undischarged, unsatisfied and unstayed, against any of such parties
equals or exceeds, collectively and without duplication, in the aggregate Ten
Million Dollars ($10,000,000.00).
     9.2 Grace Periods and Notice. As to each of the foregoing events the
following provisions relating to grace periods and notice shall apply:
9.2.1 No Notice or Grace Period. There shall be no grace period and no
requirement of notice with respect to the payment of principal at Maturity and
no grace period and no requirement of notice with respect to defaults related to
the voluntary filing of bankruptcy or reorganization proceedings or a general
assignment for the benefit of creditors, with respect to non-monetary defaults
which are not reasonably capable of being cured or with respect to a breach of
warranty or representation under Section 6.1.(Financial Information), or with
respect to breaches under Section 7.3 (Financial Covenants), Section 7.4
(Indebtedness and Restrictions on Liens, Transfers and Additional Debt),
Section 7.7 (Limitations on Certain Transactions), Section 9.1.6 (Change of
Control) or Section 9.1.7 (Judgments).
9.2.2 Nonpayment of Interest and Principal. As to the nonpayment of a scheduled
interest payment or a scheduled installment of principal prior to Maturity,
there shall be a ten (10) day grace period without any requirement of notice
from Administrative Agent, subject, however, to Section 2.3.13 above; provided,
however, Borrower shall only be entitled to such 10-day grace period

42



--------------------------------------------------------------------------------



 



once in any calendar year with no grace or notice period as to any subsequent
nonpayment within the relevant calendar year.
9.2.3 Other Monetary Defaults. All other monetary defaults shall have a five
(5) day grace period following notice from Administrative Agent (unless
otherwise specifically provided for herein), or, if shorter, a grace period
without notice until five (5) Business Days before the last day on which payment
is required to be made in order to avoid: (i) the cancellation or lapse of
required insurance, or (ii) a tax sale or the imposition of late charges or
penalties in respect of taxes or other municipal charges;
9.2.4 Nonmonetary Defaults Capable of Cure. As to nonmonetary defaults which are
reasonably capable of being cured or remedied, unless there is a specific
shorter or longer grace period provided for in this Agreement or in another
Credit Document, there shall be a thirty (30) day grace period following notice
from Administrative Agent or, if such default would reasonably require more than
thirty (30) days to cure or remedy, such longer period of time not to exceed a
total of one hundred eighty (180) days from Administrative Agent’s notice as may
be reasonably required so long as Borrower shall commence reasonable actions to
remedy or cure the default within thirty (30) days following such notice and
shall diligently prosecute such curative action to completion within such one
hundred eighty (180) day period. As to breaches of warranties and
representations (other than those set forth in Section 6.1 above) there shall be
a thirty (30) day grace period following notice from Administrative Agent.
     9.3 Certain Remedies. If an Event of Default shall occur and be continuing:
9.3.1 Termination of Commitments. Administrative Agent may declare the
Commitments terminated whereupon the Commitments shall be immediately
terminated.
9.3.2 Accelerate Debt. Administrative Agent may, and upon the direction of the
Required Lenders shall, declare the Indebtedness immediately due and payable,
provided that in the case of a voluntary petition in bankruptcy filed by
Borrower or (after the expiration of the grace period if any set forth in
Section 9.1.3 above) an involuntary petition in bankruptcy filed against
Borrower, such acceleration shall be automatic.
9.3.3 Pursue Remedies. Administrative Agent may pursue any and all remedies
provided for hereunder, or under any one or more of the other Credit Documents.
9.3.4 Written Waivers. Notwithstanding anything to the contrary contained
herein, if a Default or an Event of Default is waived by the Required Lenders or
the Administrative Agent, in their sole discretion, pursuant to a specific
written instrument executed by an authorized officer of Administrative Agent, or
if a Default or an Event of Default is timely cured by Borrower, the Default or
Event of Default so waived or Default so cured shall be deemed to have never
occurred.

43



--------------------------------------------------------------------------------



 



9.3.5 Cash Collateral. Administrative Agent may direct the Borrower to pay (and
the Borrower agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default under Section 9.1.3, it will immediately pay) to the
Administrative Agent cash, to be held by the Administrative Agent, for the
benefit of the Lenders, in a cash collateral account as additional security for
the LOC Obligations in respect of subsequent drawings under all then outstanding
Letters of Credit in an amount equal to the LOC Obligations (taking into account
any cash on deposit with Administrative Agent from Net Cash Flow pursuant to
Section 3.3 hereof in amounts in excess of the then outstanding Borrower
Obligations).
9.3.6 Enforcement of Rights. Administrative Agent may enforce any and all rights
and interests created and existing under the Credit Documents and all rights of
set off.
     Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1.3 shall occur as to Borrower, then the Commitments shall
automatically terminate and all Loans, all reimbursement obligations arising
from drawings under Letters of Credit, all accrued interest in respect thereof,
all accrued and unpaid Fees and other indebtedness or obligations owing to the
Administrative Agent and/or any of the Lenders hereunder or under the other
Credit Documents automatically shall immediately become due and payable without
the giving of any notice or other action by the Administrative Agent or the
Lenders.
     Notwithstanding the fact that enforcement powers reside primarily with
Administrative Agent, subject to the provisions of Section 11, each Lender has,
to the extent permitted by law, a separate right of payment and shall be
considered a separate “creditor” holding a separate “claim” within the meaning
of Section 101(5) of the Bankruptcy Code or any other insolvency statute;
provided however, no Lender shall take any action with respect to its claim
without first obtaining the consent of the Required Lenders and Administrative
Agent (other than filing a proof of claim) or vote its claim in a manner
inconsistent with the vote of the Required Lenders and Administrative Agent.
10. SECURITY INTEREST AND SET-OFF.
     10.1 Security Interest. Borrower hereby grants to Administrative Agent, on
behalf of the Lenders a lien, security interest and right of setoff as security
for all liabilities and obligations to Administrative Agent and the Lenders,
whether now existing or hereafter arising, upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Administrative Agent or any Lender or any entity under
the control of Key Corp. or in transit to any of them.
     10.2 Set-Off and Debit. If an Event of Default occurs and is continuing,
any deposits, balances or other sums credited by or due from Administrative
Agent or any Lender, or from any affiliate of Administrative Agent or any
Lender, to Borrower may to the fullest extent not prohibited by applicable law
at any time or from time to time, without regard to the existence, sufficiency
or adequacy of any other collateral, and without notice or compliance with any
other condition precedent now or hereafter imposed by statute, rule of law or
otherwise, all of which

44



--------------------------------------------------------------------------------



 



are hereby waived, be set off, debited and appropriated, and applied by
Administrative Agent or any Lender against any or all of the Borrower
Obligations irrespective of whether demand shall have been made and although
such obligations may be unmatured, in such manner as Administrative Agent or any
Lender in its sole and absolute discretion may determine. Within five
(5) Business Days of making any such set off, debit or appropriation and
application, Administrative Agent or the applicable Lender agrees to notify
Borrower thereof, provided the failure to give such notice shall not affect the
validity of such set off, debit or appropriation and application. ANY AND ALL
RIGHTS TO REQUIRE ADMINISTRATIVE AGENT OR ANY LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF THE BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED. Each of the Lenders agrees with each other Lender that (a) if an amount
to be set off is to be applied to indebtedness of the Borrower to such Lender,
other than the obligations evidenced by the Note held by such Lender, such
amount shall be applied ratably to such other indebtedness and to the
obligations evidenced by all of the Notes held by such Lender, and (b) if such
Lender shall receive from the Borrower, whether by voluntary payment, exercise
of the right of setoff, counterclaim, cross action, enforcement of the claim
evidenced by the Note held by such Lender by proceedings against the Borrower at
law or in equity or by proof thereof in bankruptcy, reorganization liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note held by such Lender any amount in excess of its ratable
portion of the payments received by all of the Lenders with respect to the Notes
held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Note held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.
     10.3 Right to Freeze. Administrative Agent and each of the Lenders shall
also have the right, at its option, upon the occurrence of any event which would
entitle Administrative Agent or any Lender to set off or debit as set forth in
Section 10.2, to freeze, block or segregate any such deposits, balances and
other sums so that Borrower may not access, control or draw upon the same.
     10.4 Additional Rights. The rights of Administrative Agent, the Lenders and
each affiliate of Administrative Agent and each of the Lenders under this
Section 10 are in addition to, and not in limitation of, other rights and
remedies, including other rights of set off, which Administrative Agent, or any
Lender may have.
11. THE ADMINISTRATIVE AGENT AND THE LENDERS
     11.1 Appointment of Administrative Agent. Each Lender hereby irrevocably
designates and appoints KeyBank National Association as Administrative Agent of
such Lender to act as specified herein and in the other Credit Documents, and
each such Lender hereby irrevocably authorizes the Administrative Agent to take
such actions, exercise such powers and perform such

45



--------------------------------------------------------------------------------



 



duties as are expressly delegated to or conferred upon the Administrative Agent
by the terms of this Agreement and the other Credit Documents, together with
such other powers as are reasonably incidental thereto. The Administrative Agent
agrees to act as such upon the express conditions contained in this Section 11.
The Administrative Agent shall not have any duties or responsibilities except
those expressly set forth herein or in the other Credit Documents, nor shall it
have any fiduciary relationship with any Lender, and no implied covenants,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. The provisions of
this Section 11 (except for Sections 11.10, 11.12, 11.15.1, 11.15.2 (v) —
(viii), 11.15.3, 11.15.4, 11.15.5, 11.16, 11.20 and 11.22) are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have any rights as a third party beneficiary of any of the provisions hereof.
     11.2 Administration of Facility by Administrative Agent. The Administrative
Agent shall be responsible for administering the Facility on a day-to-day basis.
In the exercise of such administrative duties, the Administrative Agent shall
use the same diligence and standard of care that is customarily used by the
Administrative Agent with respect to similar loans held by the Administrative
Agent solely for its own account.
     Each Lender delegates to the Administrative Agent the full right and
authority on its behalf to take the following specific actions in connection
with its administration of the Facility:
     (i) to fund the Loans in accordance with the provisions of the Credit
Documents, but only to the extent of immediately available funds provided to the
Administrative Agent by the respective Lenders for such purpose;
     (ii) to receive all payments of principal, interest, fees and other charges
paid by, or on behalf of, the Borrower and, except for fees to which the
Administrative Agent is entitled pursuant to the Credit Documents or otherwise,
to distribute all such funds to the respective Lenders as provided for
hereunder;
     (iii) to keep and maintain complete and accurate files and records of all
material matters pertaining to the Facility, and make such files and records
available for inspection and copying by each Lender and its respective employees
and agents during normal business hours upon reasonable prior notice to the
Administrative Agent; and
     (iv) to do or omit doing all such other actions as may be reasonably
necessary or incident to the implementation, administration and servicing of the
Facility and the rights and duties delegated hereinabove.
     11.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Credit Document by or through its
agents or attorneys-in-fact, and shall be entitled to the advice of counsel
concerning all matters pertaining to its rights and duties hereunder or under
the other Credit Documents. The Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care.
     11.4 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be liable for any action lawfully

46



--------------------------------------------------------------------------------



 



taken or omitted to be taken by it or them under or in connection with this
Agreement or the other Credit Documents, except for its or their gross
negligence or willful misconduct. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any recital, statement, representation or warranty made by the Borrower or
any of its officers or agents contained in this Agreement or the other Credit
Documents or in any certificate or other document delivered in connection
therewith; (ii) the performance or observance of any of the covenants or
agreements contained in, or the conditions of, this Agreement or the other
Credit Documents; (iii) the state or condition of any properties of the Borrower
or the Assets, or any information contained in the books or records of the
Borrower; (iv) the validity, enforceability, collectibility, effectiveness or
genuineness of this Agreement or any other Credit Document or any other
certificate, document or instrument furnished in connection therewith; or
(v) the validity, priority or perfection of any lien securing or purporting to
secure the Borrower Obligations.
     11.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any notice,
consent, certificate, affidavit, or other document or writing believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or persons, and upon the advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Credit Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of the taking or failing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Credit Documents in accordance with any written
request of the Required Lenders, and each such request of the Required Lenders,
and any action taken or failure to act by the Administrative Agent pursuant
thereto, shall be binding upon all of the Lenders; provided, however, that the
Administrative Agent shall not be required in any event to act, or to refrain
from acting, in any manner which is contrary to the Credit Documents or to
applicable law or in any manner reasonably believed by Administrative Agent to
be commercially unreasonable in the applicable jurisdiction.
     11.6 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Event of Default unless the
Administrative Agent has actual knowledge of the same or has received notice
from a Lender or the Borrower referring to this Agreement, describing such Event
of Default and stating that such notice is a “notice of default.” In the event
that the Administrative Agent obtains such actual knowledge or receives such a
notice, the Administrative Agent shall give prompt notice thereof to each of the
Lenders. The Administrative Agent shall take such action with respect to such
Event of Default as shall be reasonably directed by the Required Lenders. Unless
and until the Administrative Agent shall have received such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Event of Default as it
shall deem advisable in the best interest of the Lenders; provided, however,
that the Administrative Agent shall not accelerate the indebtedness under this
Agreement without the prior written consent of the Required Lenders.

47



--------------------------------------------------------------------------------



 



     11.7 Lenders’ Credit Decisions. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and investigation into the business, assets, operations,
property, and financial and other condition of the Borrower and has made its own
decision to enter into this Agreement and the other Credit Documents. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in determining whether or not conditions precedent to closing
any Loan hereunder have been satisfied and in taking or not taking any action
under this Agreement and the other Credit Documents. Each Lender expressly
acknowledges that is has relied upon its own legal counsel in its consideration
of its decision to enter into this Agreement and the other Credit Documents and
will so rely in regard to the implementation of the transaction contemplated
hereby and thereby and that it does not have any lawyer-client relationship with
Administrative Agent’s counsel or counsels or any other Lenders with respect
thereto.
     11.8 Administrative Agent’s Reimbursement and Indemnification. The Lenders
agree to reimburse and indemnify the Administrative Agent, ratably in proportion
to their respective Commitments, for (i) any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under this Agreement or the other Credit Documents, (ii) any other
expenses incurred by the Administrative Agent on behalf of the Lenders in
connection with the preparation, execution, delivery, administration, amendment,
waiver and/or enforcement of this Agreement and the other Credit Documents, and
(iii) any liabilities, obligations, losses, damages, penalties, action,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Credit Documents or any other document delivered in connection
therewith or any transaction contemplated thereby, or the enforcement of any of
the terms hereof or thereof, provided that no Lender shall be liable for any of
the foregoing to the extent that they arise from the gross negligence or willful
misconduct of the Administrative Agent. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
an additional indemnity and cease, or not commence, to do the action indemnified
against until such additional indemnity is furnished.
     11.9 Administrative Agent in its Individual Capacity. With respect to its
Commitment as a Lender, and the Loans made by it and the Note issued to it, the
Administrative Agent shall have the same rights and powers hereunder and under
any other Credit Document as any Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless the context otherwise indicates, include the Administrative Agent in its
individual capacity. The Administrative Agent and its subsidiaries and
affiliates may accept deposits from, lend money to, and generally engage in any
kind of commercial or investment banking, trust, advisory or other business with
the Borrower or any Subsidiary or affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

48



--------------------------------------------------------------------------------



 



     11.10 Successor Administrative Agent. The Administrative Agent may resign
at any time by giving thirty (30) days’ prior notice to the Lenders and Borrower
(provided, however, such resignation shall be effective only upon the
appointment of a successor Administrative Agent in accordance with the
provisions of this Section 11.10). The Required Lenders, for good cause, may
remove Administrative Agent at any time by giving thirty (30) days’ prior notice
to the Administrative Agent, the Borrower and the other Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders and accepted such appointment within
thirty (30) days after the retiring Administrative Agent’s giving notice of
resignation or the Required Lenders’ giving notice of removal, as the case may
be, then the retiring Administrative Agent may appoint, on behalf of the
Borrower and the Lenders, a successor Administrative Agent. Each such successor
Administrative Agent shall be a financial institution which meets the
requirements of an Eligible Assignee. Unless an Event of Default shall have
occurred and be continuing, any successor Administrative Agent shall be subject
to the prior written approval of the Borrower (which approval will not be
unreasonably withheld, conditioned or delayed). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Credit Documents.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Section 11 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder.
     11.11 Duties in the Case of Enforcement. In the case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Borrower Obligations shall have occurred, the Administrative Agent shall,
at the request, or may, upon the consent, of the Required Lenders, and provided
that the Lenders have given to the Administrative Agent such additional
indemnities and assurances against expenses and liabilities as the
Administrative Agent may reasonably request, proceed to enforce the provisions
of this Agreement and the other Credit Documents and the exercise of any other
legal or equitable rights or remedies as it may have hereunder or under any
other Credit Document or otherwise by virtue of applicable law, or to refrain
from so acting if similarly requested by the Required Lenders. The
Administrative Agent shall be fully protected in so acting or refraining from
acting upon the instruction of the Required Lenders, and such instruction shall
be binding upon all the Lenders. The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any such
foreclosure, sale or other disposition or the exercise of any other right or
remedy, the Lenders hereby agreeing to indemnify and hold the Administrative
Agent harmless from all costs and liabilities incurred in respect of all actions
taken or omitted in accordance with such direction, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction. The Administrative Agent may, in its discretion but
without obligation, in the absence of direction from the Required Lenders, take
such interim actions as it believes necessary to preserve the rights of the
Lenders hereunder, including but not limited to petitioning a court for
injunctive relief or appointment of a receiver. Each of the Lenders acknowledges
and agrees that no individual Lender may separately enforce or exercise any of
the provisions of any of the

49



--------------------------------------------------------------------------------



 



Credit Documents, including without limitation the Notes, other than through the
Administrative Agent.
     11.12 Respecting Loans and Payments.
11.12.1 Procedures for Loans. Administrative Agent shall give written notice to
each Lender of each request from Borrower for a Loan by facsimile transmission,
hand delivery or overnight courier, not later than 11:00 a.m. (Boston time)
three (3) Business Days prior to any Loan. Each such notice shall be accompanied
by a written summary of the request for a Loan and shall specify a) the date of
the requested Loan, (b) the aggregate amount of the requested Loan, (c) each
Lender’s pro rata share of the requested Loan, and (d) the applicable interest
rate selected by Borrower with respect to such Loan, or any portion thereof,
together with the applicable Interest Period, if any, selected, or deemed
selected, by Borrower. Each Lender shall, before 11:00 a.m. (Boston time) on the
date set forth in any such request for a Loan, make available to Administrative
Agent, at an account to be designated by Administrative Agent at KeyBank
National Association in same day funds, each Lender’s ratable portion of the
requested Loan. After Administrative Agent’s receipt of such funds and upon
Administrative Agent’s determination that the applicable conditions to making
the requested Loan have been fulfilled, Administrative Agent shall make such
funds available to Borrower as provided for in this Agreement. Within a
reasonable period of time following the making of each Loan, but in no event
later than ten (10) Business Days following such Loan, Administrative Agent
shall deliver to each Lender a copy of Borrower’s request for such Loan.
Promptly after receipt by Administrative Agent of written request from any
Lender, Administrative Agent shall deliver to the requesting Lender the
accompanying certifications and such other instruments, documents,
certifications and approvals delivered by or on behalf of Borrower to
Administrative Agent in support of the requested Loan.
11.12.2 Nature of Obligations of Lenders. The obligations of the Lenders
hereunder are several and not joint. Failure of any Lender to fulfill its
obligations hereunder shall not result in any other Lender becoming obligated to
advance more than its Commitment Percentage of the Loan, nor shall such failure
release or diminish the obligations of any other Lender to fund its Commitment
Percentage provided herein.
11.12.3 Payments to Administrative Agent. All payments of principal or and
interest on the Loans or the Notes shall be made to the Administrative Agent by
the Borrower or any other obligor or guarantor for the account of the Lenders in
immediately available funds as provided in the Notes and this Agreement. The
Administrative Agent agrees promptly to distribute to each Lender, on the same
Business Day upon which each such payment is made if possible, such Lender’s
proportionate share of each such payment in immediately available funds, except
as otherwise expressly provided herein. The Administrative Agent shall upon each
distribution promptly notify Borrower of such distribution and each Lender of
the amounts distributed to it applicable to principal of, and interest on, the

50



--------------------------------------------------------------------------------



 



proportionate share held by the applicable Lender. Each payment to the
Administrative Agent under the first sentence of this Section 11.12.3 shall
constitute a payment by the Borrower to each Lender in the amount of such
Lender’s proportionate share of such payment, and any such payment to the
Administrative Agent shall not be considered outstanding for any purpose after
the date of such payment by the Borrower to the Administrative Agent without
regard to whether or when the Administrative Agent makes distribution thereof as
provided above. If any payment received by the Administrative Agent from the
Borrower is insufficient to pay both all accrued interest and all principal then
due and owing, the Administrative Agent shall first apply such payment to all
outstanding interest until paid in full and shall then apply the remainder of
such payment to all principal then due and owing, and shall distribute the
payment to each Lender accordingly.
11.12.4 Distribution of Liquidation Proceeds. Subject to the terms and
conditions hereof, the Administrative Agent shall distribute all Liquidation
Proceeds in the order and manner set forth below:
First: To the Administrative Agent, towards any fees and any expenses for which
the Administrative Agent is entitled to reimbursement under this Agreement or
the other Credit Documents not theretofore paid to the Administrative Agent.
Second: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
reimbursed for all expenses which such Lenders have previously paid to the
Administrative Agent and not theretofore paid to such Lenders.
Third: To all applicable Lenders based upon their respective Commitment
Percentages until all Lenders have been paid in full for any Individual Lender
Litigation Expenses.
Fourth: To all Lenders in accordance with their proportional share based upon
their respective Commitment Percentages until all Lenders have been paid in full
all principal and interest due to such Lenders under the Facility, with each
Lender applying such proceeds for purposes of this Agreement first against the
outstanding principal balance due to such Lender under the Facility and then to
accrued and unpaid interest due under the Facility.
Fifth: To all applicable Lenders in accordance with their proportional share
based upon their respective Commitment Percentages until all Lenders have been
paid in full all other amounts due to such Lenders under the Facility including,
without limitation, any costs and expenses incurred directly by such Lenders to
the extent such costs and expenses are

51



--------------------------------------------------------------------------------



 



reimbursable to such Lenders by the Borrower under the Credit Documents.
Sixth: To the Borrower or such third parties as may be entitled to claim
Liquidation Proceeds.
11.12.5 Adjustments. If, after Administrative Agent has paid each Lender’s
proportionate share of any payment received or applied by Administrative Agent
in respect of the Facility, that payment is rescinded or must otherwise be
returned or paid over by Administrative Agent, whether pursuant to any
bankruptcy or insolvency law, sharing of payments clause of any agreement or
otherwise, such Lender shall, at Administrative Agent’s request, promptly return
its proportionate share of such payment or application to Administrative Agent,
together with the Lender’s proportionate share of any interest or other amount
required to be paid by Administrative Agent with respect to such payment or
application.
11.12.6 Setoff. If any Lender (including the Administrative Agent), acting in
its individual capacity, shall exercise any right of setoff against a deposit
balance or other account of the Borrower held by such Lender on account of the
Borrower Obligations, such Lender shall remit to the Administrative Agent all
such sums received pursuant to the exercise of such right of setoff, and the
Administrative Agent shall apply all such sums for the benefit of all of the
Lenders hereunder in accordance with the terms of this Agreement.
11.12.7 Distribution by Administrative Agent. If in the opinion of the
Administrative Agent, distribution of any amount received by it in such capacity
hereunder or under the Notes or under any of the other Credit Documents might
involve any liability, it may refrain from making distribution until its right
to make distribution shall have been finally adjudicated by a court of competent
jurisdiction or has been resolved by the mutual consent of all Lenders. In
addition, the Administrative Agent may request full and complete indemnity, in
form and substance satisfactory to it, prior to making any such distribution. If
a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Administrative Agent is to be repaid, each person to whom any
such distribution shall have been made shall either repay to the Administrative
Agent its proportionate share of the amount so adjudged to be repaid or shall
pay over the same in such manner and to such persons as shall be determined by
such court.
11.12.8 Actions by Administrative Agent. The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any sale or
other disposition of any collateral or other property of Borrower and shall
indemnify and hold the Administrative Agent harmless from all liabilities
incurred in respect to all actions taken or omitted in accordance with such
directions provided that Administrative Agent need not comply with any such
directions to the extent Administrative Agent reasonably believes the

52



--------------------------------------------------------------------------------



 



Administrative Agent’s compliance with such directions would constitute a
violation of the obligations undertaken by the Administrative Agent and/or
Lenders under the Credit Documents, or will constitute a violation of any
statute, ordinance or regulation applicable to the Administrative Agent or be
commercially unreasonable in any applicable jurisdiction.
     11.13 Delinquent Lender. If for any reason any Lender shall fail or refuse
to abide by its obligations under this Agreement, including without limitation
its obligation to make available to Administrative Agent its pro rata share of
any Loan, expenses or setoff (a “Delinquent Lender”) and such failure is not
cured within ten (10) days of receipt from the Administrative Agent of written
notice thereof, then, in addition to the rights and remedies that may be
available to Administrative Agent, other Lenders, the Borrower or any other
party at law or in equity, and not at limitation thereof, (i) such Delinquent
Lender’s right to participate in the administration of, or decision-making
rights related to, the Loans, this Agreement or the other Credit Documents shall
be suspended during the pendency of such failure or refusal, and (ii) a
Delinquent Lender shall be deemed to have assigned any and all payments due to
it from the Borrower, whether on account of the outstanding Loans, interest,
fees or otherwise, to the remaining non-delinquent Lenders for application to,
and reduction of, their proportionate shares of the outstanding Loans until, as
a result of application of such assigned payments the Lenders’ respective pro
rata shares of all the outstanding Loans shall have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency. The Delinquent Lender’s decision-making and
participation rights to payments as set forth in clauses (i) and (ii)
hereinabove shall be restored only upon the payment by the Delinquent Lender of
its pro rata share of any Loans or expenses as to which it is delinquent,
together with interest thereon at the Default Rate from the date when originally
due until the date upon which any such amounts are actually paid.
     The non-delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration, (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right) the Delinquent Lender’s Commitment to
fund future Loans (the “Future Commitment”). Upon any such purchase of the pro
rata share of any Delinquent Lender’s Future Commitment, the Delinquent Lender’s
share in future Loans and its rights under the Credit Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance. Each
Delinquent Lender shall indemnify Administrative Agent and each non-delinquent
Lender from and against any and all loss, damage or expenses, including but not
limited to reasonable attorneys’ fees and costs and funds advanced by
Administrative Agent or by any non-delinquent Lender, on account of any
Delinquent Lender’s failure to timely fund its pro rata share of a Loan or to
otherwise perform its obligations under the Credit Documents.
     11.14 Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be

53



--------------------------------------------------------------------------------



 



conclusive and binding on any subsequent holder, transferee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
     11.15 Assignment and Participation.
11.15.1 Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it), upon satisfaction of
the following conditions: (a) each of the Administrative Agent and the Borrower
shall have given its prior written consent to such assignment (provided that, in
the case of the Borrower, such consent will not be unreasonably withheld,
conditioned or delayed and shall not be required if a Default or Event of
Default shall have occurred and be continuing), (b) each such assignment shall
be of a constant, and not a varying, percentage of all the assigning Lender’s
rights and obligations under this Agreement, (c) other than when an Event of
Default shall exist, each assignment shall be in an amount that is at least Ten
Million and 00/100 Dollars ($10,000,000.00), (d) other than when an Event of
Default shall exist, Administrative Agent shall retain, free of any such
assignment, an amount of its Commitment of not less than Twenty-Seven Million
Five Hundred Thousand and 00/100 Dollars ($27,500,000.00), and (e) the parties
to such assignment shall execute and deliver to the Administrative Agent, for
recording in the Register (as hereinafter defined), an Assignment and
Acceptance, substantially in the form of Exhibit D hereto (an “Assignment and
Acceptance”), together with delivery of any Notes subject to such assignment.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five (5) Business Days after the execution thereof, (x) the
assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender
hereunder, and (y) the assigning Lender shall, to the extent provided in such
Assignment and Acceptance and upon payment to the Administrative Agent of the
registration fee referred to in Section 11.15.3, be released from its
obligations under this Agreement.
11.15.2 Certain Representations and Warranties. By executing and delivering an
Assignment and Acceptance, the parties thereunder confirm to and agree with each
other and the other parties hereto as follows:
     (i) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Credit Documents or any other instrument or
document

54



--------------------------------------------------------------------------------



 



furnished pursuant hereto or the attachment, perfection or priority of any
security interest;
     (ii) the assigning Lender makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Borrower and
its affiliates, related entities or Subsidiaries or any other person primarily
or secondarily liable in respect of any of the Borrower Obligations, or the
performance or observance by the Borrower or any other person primarily or
secondarily liable in respect of any of the Borrower Obligations or any of their
obligations under this Agreement or any of the other Credit Documents or any
other instrument or document furnished pursuant hereto or thereto;
     (iii) such assignee confirms that it has received a copy of this Agreement
and the other Credit Documents, together with copies of the most recent
financial statements provided by the Borrower as required by the terms of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;
     (iv) such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;
     (v) such assignee represents and warrants that it is an Eligible Assignee
if required hereunder;
     (vi) such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Credit Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;
     (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; and
     (viii) such assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance.
11.15.3 Register. The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentages of, and principal amount of the Loans owing to, the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as a

55



--------------------------------------------------------------------------------



 



Lender hereunder. Administrative Agent shall make available the Register for
inspection by the Borrower and the Lenders at any reasonable time and from time
to time upon reasonable prior notice. Upon each such recordation, the assigning
Lender agrees to pay to the Administrative Agent a registration fee in the sum
of Three Thousand Five Hundred Dollars ($3,500.00).
11.15.4 New Notes. Upon its receipt of an Assignment and Acceptance executed by
the parties to such assignment, together with each Note subject to such
assignment, the Administrative Agent shall (a) record the information contained
therein in the Register, and (b) give prompt notice thereof to the Borrower and
the Lenders (other than the assigning Lender). Within five (5) Business Days
after receipt of such notice, the Borrower, at its own expense, shall execute
and deliver to the Administrative Agent, in exchange for each surrendered Note,
a new Note to the order of such Eligible Assignee pursuant to such Assignment
and Acceptance and, if the assigning Lender has retained some portion of its
obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be substantially in the form of the assigned
Notes. Within thirty (30) days of issuance of any new Notes pursuant to this
Section 11.15.4, the Borrower, at the expense of the assignee Lender (which
expense shall not be reimbursed by Borrower), shall deliver an opinion of
counsel, addressed to the Lenders and the Administrative Agent, relating to the
due authorization, execution and delivery of such new Notes and the legality,
validity and binding effect thereof, in form and substance satisfactory to the
Lenders. The surrendered Notes shall be canceled and returned to the Borrower.
11.15.5 Participations. Each Lender may sell participations to one or more banks
or other financial institutions in all or any portion of such Lender’s rights
and obligations under this Agreement and the other Credit Documents; provided
that (a) each such participation shall be in a minimum amount of Five Million
and 00/100 Dollars ($5,000,000.00), (b) each participant shall meet the
requirements of an Eligible Assignee, (c) any such sale or participation shall
not affect the rights and duties of the selling Lender hereunder to the
Borrower, and (d) the only rights granted to the participant pursuant to such
participation arrangements with respect to waivers, amendments or modifications
of the Credit Documents shall be the rights to approve waivers, amendments or
modifications that would reduce the principal of or the interest rate on any
Loans, extend the term or increase the amount of the Commitment of such Lender
as it relates to such participant, reduce the amount of any commitment fees to
which such participant is entitled or extend any regularly scheduled payment
date for principal or interest.

56



--------------------------------------------------------------------------------



 



     11.16 Disclosure. The Borrower agrees that in addition to disclosures made
in accordance with standard and customary banking practices any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder;
provided that such assignees or participants or potential assignees or
participants shall agree (a) to treat in confidence such information unless such
information otherwise becomes public knowledge, (b) not to disclose such
information to a third party (other than its advisors) except as required by law
or legal process or to enforce the Credit Documents and (c) not to make use of
such information for purposes of transactions unrelated to such contemplated
assignment or participation.
     11.17 Miscellaneous Assignment Provisions. Anything contained in this
Section 11 to the contrary notwithstanding, any Lender may at any time pledge
all or any portion of its interest and rights under this Agreement (including
all or any portion of its Notes) to any of the twelve Federal Reserve Banks
organized under §4 of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or
the enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Credit Documents.
     11.18 Reserved.
     11.19 Amendment, Waiver, Consent, Etc. Except as otherwise expressly
provided in this Agreement or any other Credit Document, no term or provision of
this Agreement or any other Credit Document may be changed, waived, discharged
or terminated, nor may any consent required or permitted by this Agreement or
any other Credit Document be given, unless such change, waiver, discharge,
termination or consent receives the written approval of the Required Lenders.
     Notwithstanding the foregoing, the unanimous written approval of all the
Lenders (other than a Defaulting Lender) shall be required with respect to any
proposed amendment, waiver, discharge, termination, or consent which:
(i) has the effect of (a) extending the final scheduled maturity or the date of
any amortization payment of any Loan or Note, (b) reducing the rate or extending
the time of payment of interest or fees thereon, (c) increasing or reducing the
principal amount thereof, or (d) otherwise postponing or forgiving any
indebtedness thereunder.
(ii) releases or discharges any material portion of any collateral other than in
accordance with the express provisions of the Credit Documents.
(iii) amends, modifies or waives any provisions of this paragraph.
(iv) amends any of the financial covenants set forth in Section 7.3 of this
Agreement.
(v) reduces the percentage specified in the definition of Required Lenders,

57



--------------------------------------------------------------------------------



 



     (vi) except as otherwise provided in this Agreement, changes the amount of
any Lender’s Commitment or Commitment Percentage, or
     (vii) releases or waives any guaranty of the Borrower Obligations or
indemnifications provided in the Credit Documents;
     and provided, further, that without the consent of the Administrative
Agent, no such action shall amend, modify or waive any provision of this
Section 11 or any other provisions of any Credit Document which relates to the
rights or obligations of the Administrative Agent.
     Notwithstanding the foregoing, in the event that the Borrower or
Administrative Agent requests any consent, waiver or approval under this
Agreement or any other Credit Document, or an amendment or modification hereof
or thereof, and one or more Lenders determine not to consent or agree to such
consent, waiver, approval, amendment or modification, then the Lender then
acting as Administrative Agent hereunder shall have the right to purchase the
Commitment of such non-consenting Lender(s) at a purchase price equal to the
then outstanding amount of principal, interest and fees then owing to such
Lender(s) by the Borrower hereunder, and such non-consenting Lender(s) shall
immediately upon request, sell and assign its Commitment and all of its other
right, title and interest in the Loans and other Borrower Obligations to the
Lender then acting as Administrative Agent pursuant to an Assignment and
Assumption (provided that the selling Lender(s) shall not be responsible to pay
any assignment fee in connection therewith).
     11.20 Deemed Consent or Approval. With respect to any requested amendment,
waiver, consent or other action which requires the approval of the Required
Lenders or all of the Lenders, as the case may be in accordance with the terms
of this Agreement, or if the Administrative Agent is required hereunder to seek
or desires to seek, the approval of the Required Lenders or all of the Lenders,
as the case may be, prior to undertaking a particular action or course of
conduct, the Administrative Agent in each such case shall provide each Lender
with written notice of any such request for amendment, waiver or consent or any
other requested or proposed action or course of conduct, accompanied by such
detailed background information and explanations as may be reasonably necessary
to determine whether to approve or disapprove such amendment, waiver, consent or
other action or course of conduct, the Administrative Agent may (but shall not
be required to) include in any such notice, printed in capital letters or
boldface type a legend substantially to the following effect:
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE, FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE ADMINISTRATIVE AGENT AND RECITED ABOVE.”

58



--------------------------------------------------------------------------------



 



If the foregoing legend is included by the Administrative Agent in its
communication, a Lender shall be deemed to have approved or consented to such
action or course of conduct for all purposes hereunder if such Lender fails to
object to such action or course of conduct by written notice to the
Administrative Agent within ten (10) calendar days of such Lender’s receipt of
such notice.
     11.21 Borrower Indemnification of Lenders. In addition to the
indemnifications provided by Borrower to the Lenders otherwise provided herein
or in any other Credit Document, Borrower shall also indemnify Administrative
Agent and Lenders against any liability, cost or expense (including, without
limitation, reasonable attorneys’ fees and costs) incurred by the Administrative
Agent and Lenders as a result of any Environmental Claim related to any real
estate or other assets held by the Borrower or any other member of the Combined
Group, provided that the same are not due to the fraud or gross negligence of
Administrative Agent or any Lender. The Borrower will indemnify the
Administrative Agent and Lenders against any liability, cost or expense
(including, without limitation, reasonable attorneys’ fees and costs) incurred
by the Administrative Agent and Lenders as a result of lawsuits and litigation
that may arise in connection with the activities of Borrower or any other member
of the Combined Group, provided that the same are not due to the fraud or gross
negligence of Administrative Agent or any Lender.
     All indemnification provided by Borrower to Administrative Agent and
Lenders, including without limitation the aforementioned indemnifications, shall
survive and continue for the benefit of the indemnities thereunder,
notwithstanding any termination of the Facility or payment in full of the
obligations thereunder and hereunder.
     11.22 Borrower’s Communication with Lenders. Notwithstanding anything to
the contrary contained in this Agreement, prior to the occurrence of an Event of
Default, Borrower shall be entitled to rely on its communications with the
Administrative Agent as the agent of the Lenders, and may, but shall not be
required to, communicate separately with any Lender with respect to the
Facility.
12. GENERAL PROVISIONS.
     12.1 Notices. Any notice or other communication in connection with this
Agreement, the Notes, or any of the other Credit Documents, shall be in writing,
and (i) deposited in the United States Mail, postage prepaid, by registered or
certified mail, (ii) hand delivered by any commercially recognized courier
service or overnight delivery service such as Federal Express, or (iii) sent by
facsimile transmission, if a FAX Number is designated below, provided a copy is
also contemporaneously sent by any commercially recognized courier service or
overnight delivery service such as Federal Express addressed:

     
 
  If to Borrower:
 
   
 
  Hines REIT Properties, L.P.
 
  c/o Hines Interests Limited Partnership
 
  2800 Post Oak Boulevard, Suite 5000
 
  Houston, Texas 77056-6118

59



--------------------------------------------------------------------------------



 



     
 
  FAX Number: (713) 966-2636
 
  Attention: Charles M. Baughn

     with copies by regular mail or such hand delivery or facsimile transmission
to:

     
 
  Hines REIT Properties, L.P.
 
  c/o Hines Interests Limited Partnership
 
  2800 Post Oak Boulevard, Suite 5000
 
  Houston, Texas 77056-6118
 
  FAX Number: (713) 966-7851
 
  Attention: Charles N. Hazen
 
   
 
  and
 
   
 
  Baker Botts L.L.P.
 
  2001 Ross Avenue
 
  Dallas, Texas 75201-2980
 
  FAX Number: (214) 953-6503
 
  Attention: Curt Anderson, Esquire
 
   
 
  If to Administrative Agent:
 
   
 
  KeyBank National Association
 
  101 Federal Street
 
  Boston, Massachusetts 02110
 
  FAX Number: (617) 204-5769
 
  Attention: Mr. John J. Murphy, Vice President
 
   
 
  and
 
   
 
  KeyBank National Association
 
  127 Public Square, 2nd Floor
 
  Cleveland, Ohio 44114-1306
 
  FAX Number: (216) 689-5681
 
  Attention: Robert C. Bowes, Esquire
 
       General Counsel

     with copies by regular mail or such hand delivery or facsimile transmission
to:

     
 
  Goulston & Storrs, P.C.
 
  400 Atlantic Avenue
 
  Boston, Massachusetts 02110
 
  FAX Number: (617) 574-7607
 
  Attention: James H. Lerner, Esquire
 
   
 
  If to Lenders:

60



--------------------------------------------------------------------------------



 



     
 
  KeyBank National Association
 
  101 Federal Street
 
  Boston, Massachusetts 02110
 
  FAX Number: (617) 204-5769
 
  Attention: Mr. John J. Murphy, Vice President

     with a copy by regular mail or such hand delivery to:

     
 
  Goulston & Storrs, P.C.
 
  400 Atlantic Avenue
 
  Boston, Massachusetts 02110
 
  FAX Number: (617) 574-7607
 
  Attention: James H. Lerner, Esquire

     and to such addresses as are set forth in any Assignment and Acceptance.
     Any such addressee may change its address for such notices to such other
address in the United States as such addressee shall have specified by written
notice given as set forth above. All periods of notice shall be measured from
the deemed date of delivery as set forth in the next succeeding paragraph.
     A notice shall be deemed to have been given, delivered and received for the
purposes of all Credit Documents upon the earliest of: (i) if sent by such
certified or registered mail, on the third Business Day following the date of
postmark, or (ii) if hand delivered at the specified address by such courier or
overnight delivery service, when so delivered or tendered for delivery during
customary business hours on a Business Day, or (iii) if so mailed, on the date
of actual receipt as evidenced by the return receipt, or (iv) if so delivered,
upon actual receipt, or (v) if facsimile transmission is a permitted means of
giving notice, upon receipt as evidenced by electronic confirmation from the
sender’s fax machine of successful transmission if received during normal
business hours during a Business Day and otherwise on the next Business Day.
     12.2 Limitations on Assignment. Borrower may not assign this Agreement or
the monies due thereunder without the prior written consent of Administrative
Agent and the Required Lenders in each instance.
     12.3 Further Assurance. Borrower shall upon request from Administrative
Agent or any Lender from time to time execute, seal, acknowledge and deliver
such further instruments or documents which Administrative Agent or any Lender
may reasonably require to better perfect and confirm its rights and remedies
hereunder, under the Notes, and under each of the other Credit Documents,
     12.4 Parties Bound. The provisions of this Agreement and of each of the
other Credit Documents shall be binding upon and inure to the benefit of
Borrower, Administrative Agent and each of the Lenders and their respective
successors and assigns, except as otherwise prohibited by this Agreement or any
of the other Credit Documents.

61



--------------------------------------------------------------------------------



 



     This Agreement is a contract by and among Borrower, Administrative Agent
and each of the Lenders for their mutual benefit, and no third person shall have
any right, claim or interest against either Administrative Agent, or any Lender
or Borrower by virtue of any provision hereof.
     12.5 Waivers and Extensions. Notwithstanding any contrary provision herein
or in any other Credit Document, Administrative Agent may, unless otherwise
directed by the Required Lenders or the same requires unanimous consent of the
Lenders pursuant to Section 11.19 hereof, at any time and from time to time
waive any one or more of the conditions contained herein or in any of the other
Credit Documents, or extend the time of payment of any Loan, but any such waiver
or extension shall be deemed to be made in pursuance and not in modification
hereof, and any such waiver in any instance, or under any particular
circumstance, shall not be considered a waiver of such condition in any other
instance or any other circumstance.
     12.6 Governing Law; Consent to Jurisdiction; Mutual Waiver of Jury Trial.
12.6.1 Substantial Relationship. It is understood and agreed that all of the
Credit Documents were negotiated, executed and delivered in the Commonwealth of
Massachusetts, which Commonwealth the parties agree has a substantial
relationship to the parties and to the underlying transactions embodied by the
Credit Documents.
12.6.2 Place of Delivery. Borrower agrees to furnish to Administrative Agent at
the Administrative Agent’s office in Boston, Massachusetts all further
instruments, certifications and documents to be furnished hereunder.
12.6.3 Governing Law. This Agreement and each of the other Credit Documents
shall in all respects be governed, construed, applied and enforced in accordance
with the internal laws of the Commonwealth of Massachusetts without regard to
principles of conflicts of law.
12.6.4 Consent to Jurisdiction. Borrower hereby consents to personal
jurisdiction in any state or Federal court located within the Commonwealth of
Massachusetts.
12.6.5 JURY TRIAL WAIVER. BORROWER, ADMINISTRATIVE AGENT, AND EACH OF THE
LENDERS MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON THIS AGREEMENT, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR BORROWER,
ADMINISTRATIVE AGENT AND EACH OF THE LENDERS TO ENTER INTO THE TRANSACTIONS
CONTEMPLATED HEREBY.

62



--------------------------------------------------------------------------------



 



     12.7 Survival. All representations, warranties, covenants and agreements of
Borrower provided herein or in any other Credit Document, or in any notice,
certificate, or other paper delivered by or on behalf of Borrower pursuant
hereto are significant and shall be deemed to have been relied upon by
Administrative Agent and each of the Lenders notwithstanding any investigation
made by Administrative Agent or any Lender or on its behalf and shall survive
the delivery of the Credit Documents and the making of the Facility and each
advance pursuant thereto. No review or approval by Administrative Agent, or any
Lender, or by Lenders’ consultants or any representatives, of any plans and
specifications, opinion letters, certificates by professionals or other item of
any nature shall relieve Borrower or anyone else of any of the obligations,
warranties or representations made by or on behalf of Borrower under any one or
more of the Credit Documents.
     12.8 Cumulative Rights. All of the rights of Administrative Agent and the
Lenders hereunder and under each of the other Credit Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Administrative Agent may determine in its sole judgment.
     12.9 Claims Against Administrative Agent or the Lenders.
12.9.1 Borrower Must Notify. Administrative Agent and each of the Lenders shall
not be in default under this Agreement, or under any other Credit Document,
unless a notice specifically setting forth the claim of Borrower shall have been
given to Administrative Agent and each of the Lenders within thirty (30) days
after Borrower first had actual knowledge or actual notice of the occurrence of
the event which Borrower alleges gave rise to such claim and Administrative
Agent and each of the Lenders do not remedy or cure the default, if any there
be, with reasonable promptness thereafter.
12.9.2 Remedies. If it is determined by the final order of a court of competent
jurisdiction, which is not subject to further appeal, that Administrative Agent,
the Issuing Lender or any Lender has breached any of their respective
obligations under the Credit Documents and has not remedied or cured the same
with reasonable promptness following notice thereof as required above, the
Administrative Agent’s, the Issuing Lender’s and the Lenders’ responsibilities
shall be limited to: (i) where the breach consists of the failure to grant
consent or give approval in violation of the terms and requirements of a Credit
Document, the obligation to grant such consent or give such approval and to pay
Borrower’s reasonable costs and expenses including, without limitation,
reasonable attorneys’ fees and disbursements in connection with such court
proceedings; (ii) where the breach consists of the failure to make a Loan or
issue a Letter of Credit, the obligation to make such Loan or issue such Letter
of Credit and to pay Borrower’s reasonable costs and expenses including, without
limitation, reasonable attorneys’ fees and disbursements in connection with such
court proceedings; and (iii) in the case of any default by Administrative Agent,
the Issuing Lender or any Lender, where it is also so determined that
Administrative Agent, the Issuing Lender or any Lender acted in bad faith, or
that Administrative Agent’s, the Issuing

63



--------------------------------------------------------------------------------



 



Lender’s or any Lenders’ default constituted gross negligence or willful
misconduct, the payment of any actual, direct, compensatory damages sustained by
Borrower as a result thereof plus Borrower’s reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees and disbursements in
connection with such court proceedings.
12.9.3 Limitations. In no event, however, shall Administrative Agent, the
Issuing Lender or the Lenders be liable to Borrower or to anyone else for other
damages such as, but not limited to, indirect, speculative or punitive damages
whatever the nature of the breach by Administrative Agent, the Issuing Lender or
any Lender of its obligations under this Agreement or under any of the other
Credit Documents. In no event shall Administrative Agent, the Issuing Lender or
any Lender be liable to Borrower or to anyone else unless a notice specifically
setting forth the claim of Borrower shall have been given to Administrative
Agent, the Issuing Lender and each of the Lenders within the time period
specified above.
     12.10 Obligations Absolute. Except to the extent prohibited by applicable
law which cannot be waived, the Borrower Obligations shall be absolute,
unconditional and irrevocable and shall be paid and/or performed strictly in
accordance with the terms of the Credit Documents under all circumstances
whatsoever, including, without limitation, the existence of any claim, set off,
defense or other right which Borrower may have at any time against
Administrative Agent or any Lender whether in connection with the Facility or
any unrelated transaction.
     12.11 Table of Contents, Title and Headings; Exhibits and Schedules. Any
table of contents and the titles and the headings of sections are not parts of
this Agreement or any other Credit Document and shall not be deemed to affect
the meaning or construction of any of their provisions. All exhibits and
schedules attached hereto or made a part hereof are incorporated by reference
and constitute a part of this Agreement.
     12.12 Counterparts. This Agreement may be executed in several counterparts,
each of which when executed and delivered is an original, but all of which
together shall constitute one instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart
which is executed by the party against whom enforcement of this Agreement is
sought.
     12.13 Integration. This Agreement, together with the other Credit
Documents, comprises the complete and integrated agreement of the parties to the
Credit Documents on the subject matter hereof and supersedes all prior
agreements, written or oral, on the subject matter hereof. Notwithstanding the
foregoing, this Section 12.13 shall not be interpreted as integrating or
superseding any agreements or understandings relating to the refinancing of the
Facility or any portion of the Borrower’s Obligations hereunder pursuant to a
separate agreement by one or more of the parties hereto.
     12.14 Time Of the Essence. Time is of the essence of each provision of this
Agreement and each other Credit Document.

64



--------------------------------------------------------------------------------



 



     12.15 No Oral Change. This Agreement and each of the other Credit Documents
may only be amended, terminated, extended or otherwise modified by a writing
signed by the party against which enforcement is sought (except no such writing
shall be required for any party which, pursuant to a specific provision of any
Credit Document, is required to be bound by changes without such party’s
assent). In no event shall any oral agreements, promises, actions, inactions,
knowledge, course of conduct, course of dealings or the like be effective to
amend, terminate, extend or otherwise modify this Agreement or any of the other
Credit Documents.
     12.16 Monthly Statements. While Administrative Agent may issue invoices or
other statements on a monthly or periodic basis (a “Statement”), it is expressly
acknowledged and agreed that, subject to the terms of Section 2.3.13 above:
(i) the failure of Administrative Agent to issue any Statement on one or more
occasions shall not affect Borrower’s obligations to make payments under the
Credit Documents as and when due; (ii) the inaccuracy of any Statement shall not
be binding upon Administrative Agent and Borrower shall always remain obligated
to pay the full amount(s) required under the Credit Documents as and when due
notwithstanding any provision to the contrary contained in any Statement;
(iii) all Statements are issued for informational purposes only and shall never
constitute any type of offer, acceptance, modification, or waiver of the Credit
Documents or any of Administrative Agent’s or any Lender’s rights or remedies
thereunder; and (iv) in no event shall any Statement serve as the basis for, or
a component of, any course of dealing, course of conduct, or trade practice
which would modify, alter, or otherwise affect the express written terms of the
Credit Documents.
     12.17 Indemnification. The Borrower agrees to indemnify and hold harmless
the Administrative Agent, the Issuing Lender and each of the Lenders and the
shareholders, directors, agents, officers, subsidiaries and affiliates of the
Administrative Agent, the Issuing Lender and each of the Lenders from and
against any and all claims, demands, actions and suits, whether groundless or
otherwise, and from and against any and all liabilities, losses, settlement
payments, obligations, damages and expenses of every nature and character in
connection therewith, arising out of this Agreement or any of the other Credit
Documents or the transactions contemplated hereby or thereby or which otherwise
arise in connection with the financing, including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding, and any claims, demand, liabilities, damages, losses, costs, charges
and expenses (including, reasonable attorneys’ fees) that Issuing Lender may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit or the failure of the Issuing Lender to honor a drawing
under a Letter of Credit as a result of any Government Acts; provided, however,
that the Borrower shall not be obligated under this Section 12.17 to indemnify
any Person for (x) liabilities arising from such Person’s own gross negligence,
willful misconduct or breach of this Agreement, as finally determined by a court
of competent jurisdiction, (y) as to any dispute to the extent the same is
exclusively among the Lenders and/or the Issuing Lender, or (z) any insolvency
of a Lender or the Issuing Lender if the same is caused by such Lender or the
Issuing Lender being a party to the Credit Documents. If and to the extent that
the obligations of the Borrower under this Section 12.17 are unenforceable for
any reason, the Borrower hereby agrees to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law. The provisions of this Section 12.17 shall survive the repayment
of the amounts owing under the Notes and this Agreement and the termination of
this Agreement and the obligations of the Issuing Lender and Lenders hereunder

65



--------------------------------------------------------------------------------



 



and shall continue in full force and effect as long as the possibility of any
such claim, action, cause of action or suit exists.
     12.18 Titled Agents. Each of the titled agents (other than the
Administrative Agent) in each such respective capacity assumes no responsibility
or obligation hereunder, including, without limitation, for servicing,
enforcement or collection of any of the Loans, nor any duties as an agent
hereunder for the Lenders. The titles of “Co-Syndication Agent” and
“Co-Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of such titled agents to the Administrative Agent,
the Borrower or any Lender and the use of such titles does not impose on such
titled agents any duties or obligations greater than those of any other Lender
or entitle such titled agents to any rights other than those to which any other
Lender is entitled.
[Signature pages follow]

66



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as an instrument under seal as
of the date first above written.

                  BORROWER:
 
                HINES REIT PROPERTIES, L.P., a Delaware     limited partnership
 
                By:   Hines Real Estate Investment Trust, Inc., a        
Maryland corporation, its general partner
 
           
 
      By:   /s/ Charles N. Hazen
 
           
 
          Name: Charles N. Hazen
 
          Title: President
 
                ADMINISTRATIVE AGENT:
 
                KEYBANK NATIONAL ASSOCIATION,     as Administrative Agent
 
                By:   /s/ Michael M. Pomposelli                   Name: Michael
M. Pomposelli         Title: Relationship Manager
 
                ISSUING LENDER:
 
                KEYBANK NATIONAL ASSOCIATION,     as Issung Lender
 
                By:   /s/ Michael M. Pomposelli                   Name: Michael
M. Pomposelli         Title: Relationship Manager

[Signature Page to Credit Agreement; Signatures Continue on Following Page]

 



--------------------------------------------------------------------------------



 



                  LENDERS:
 
                AMEGY BANK NATIONAL ASSOCIATION
 
                By:   /s/ Julia Y. Sudduth                   Name: Julia Y.
Sudduth         Title: Vice President
 
                COMMERZBANK AG, NEW YORK AND     GRAND CAYMAN BRANCHES
 
                By:   /s/ David Goldman                   Name: David Goldman  
      Title: Vice President
 
                By:   /s/ Judy Tam                   Name: Judy Tam        
Title: Assistant Vice President
 
                GMAC COMMERCIAL MORTGAGE     CORPORATION, a California
corporation
 
                By   /s/ Robin A. Odland                   Name: Robin A. Odland
        Title: Senior Vice President
 
                KEYBANK NATIONAL ASSOCIATION,     as a Lender
 
                By:   /s/ Michael M. Pomposelli                   Name: Michael
M. Pomposelli         Title: Relationship Manager

[Signature Page to Credit Agreement; Signatures Continue on Following Page]

 



--------------------------------------------------------------------------------



 



                  LASALLE BANK NATIONAL ASSOCIATION
 
                By:   /s/ Julie Anne Thick                   Name: Julie Anne
Thick         Title: Senior Vice President
 
                SOVEREIGN BANK
 
                By:   /s/ Katherine Felpel                   Name: Katherine
Felpel         Title: Assistant Vice President
 
                WACHOVIA BANK, NATIONAL     ASSOCIATION
 
                By:   /s/ Renald Ferrovecchio                   Name: Renald
Ferrovecchio         Title: Vice President

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBITS:

                  Section Reference Number
Exhibit A
  Definitions        1.1
 
       
Exhibit B
  Assets, Funded Debt; Subsidiaries        6.13, 6.16, 6.18, 7.2.13 and 7.5
 
       
Exhibit C
  Authorized Representatives        4
 
       
Exhibit D
  Form of Assignment and Acceptance        11.15.1
 
       
Exhibit E
  Lenders’ Commitment        2.1(a)
 
       
Exhibit F
  Form of Note        2.1(B)
 
       
Exhibit G
  Form of Certificate        7.2.6
 
       
Exhibit H
  Form of Direction Letter        3.1, 3.3 and 7.2.8
 
       
Exhibit I
  Form of Notice of Borrowing        2.1(c)
 
       
Exhibit J
  Environmental Notices        6.15
 
       
Exhibit K
  Portfolio Investments        3.2
 
       
Exhibit L
  Pro Forma Reduction Calculation        3.2 (g)

70



--------------------------------------------------------------------------------



 



EXHIBIT A TO AGREEMENT
DEFINITIONS
     Additional Commitment Date as defined in Section 2.1(e)(ii).
     Additional Commitments as defined in Section 2.1(e)(i).
     Additional Lenders as defined in Section 2.1(e)(iii).
     Additional Loan Amount means up to the amount, if any, by which the
aggregate Commitments are increased pursuant to Section 2.1(e) hereof; provided
that such amount shall not exceed One Hundred Ten Million Dollars
($110,000,000.00).
     Adjusted Federal Funds Rate means the Federal Funds Rate plus fifty
(50) basis points.
     Adjusted LIBOR Rate means the LIBOR Rate plus the Applicable Margin.
     Administrative Agent means KeyBank National Association acting as agent for
the Lenders.
     Agreement as defined in the Preamble.
     Applicable Lending Office means, for each Lender, the office of such Lender
(or of an affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its LIBOR Loans are made and maintained.
     Applicable Margin means (a) 150 basis points if the ratio of Funded Debt to
Total Asset Value is equal to or less than fifty percent (50%), (b) 175 basis
points if the ratio of Funded Debt to Total Asset Value is equal to or less than
fifty-five percent (55%), (c) 200 basis points if the ratio of Funded Debt to
Total Asset Value is equal to or less than sixty percent (60%), (d) 225 basis
points if the ratio of Funded Debt to Total Asset Value is equal to or less than
sixty-five percent (65%) and (e) 250 basis points if the ratio of Funded Debt to
Total Asset Value is equal to or less than seventy percent (70%). The Applicable
Margin shall be calculated in connection with the delivery of and included in
the certificate delivered pursuant to Section 7.2.6 hereof, with any change in
the Applicable Margin taking effect on the first day of the first month
immediately following the date of delivery to Administrative Agent of such
certificate.
     Appraised Asset Value means the aggregate fair market value of the
Portfolio Assets as reflected in the most recent MAI Appraisals for each
Portfolio Asset; provided that in the event an MAI Appraisal is not available
for a Portfolio Asset at the time of the calculation of the aggregate fair
market value of the Portfolio Assets, the fair market value of such Portfolio
Asset shall be equal to the value based upon (i) the cost of acquiring the
Asset, which costs shall include the purchase price, financing costs, and fees,
expenses and costs relating thereto, including fees and expenses of counsel; or
(ii) to the extent available, (a) the annualized amount

71



--------------------------------------------------------------------------------



 



of a Portfolio Asset’s net operating income based on the two (2) most recently
completed full fiscal quarters, less $0.50 per square foot of such Portfolio
Asset’s leaseable space, divided by (b) a capitalization rate of (x) 8.50% for
“non-core” Portfolio Assets, or (y) 7.50% for “core” Portfolio Assets (including
Portfolio Assets in which the Core Fund invests). For the avoidance of doubt,
notwithstanding anything to contrary contained herein, once an MAI Appraisal is
available for a Portfolio Asset, the fair market value for such Portfolio Asset
shall be as reflected in the most recent MAI Appraisal, and Borrower shall use
best efforts to obtain updates thereto on an annual basis at Borrower’s sole
cost and expense.
     Assets means the real property owned in fee by Borrower or any other member
of the Combined Group.
     Assignment and Acceptance as defined in Section 11.15.1.
     Authorized Representatives as defined in Section 4 and listed on Exhibit C.
     Available For Distribution means that the amount in question (i) has been
or is being distributed to Borrower or (ii) upon the request of Borrower will be
distributed to Borrower without restriction, deduction or offset.
     Banking Day means a day on which banks are not required or authorized by
law to close in the city in which Administrative Agent’s principal office is
situated.
     Bankruptcy Code means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
     Borrower as defined in the Preamble.
     Borrower Escrow Account means that certain interest-bearing account
established with KeyBank National Association in the name of KeyBank National
Association, as escrow agent for Borrower, or such other escrow account as might
be approved by Administrative Agent in its sole discretion, as more particularly
described in Section 3.3.
     Borrower Obligations means, without duplication, all of the obligations of
the Borrower to the Lenders, the Issuing Lender and the Administrative Agent,
whenever arising, under this Agreement, the Notes, or any of the other Credit
Documents to which the Borrower is a party.
     Borrower’s Ownership Interests as defined in Section 3.2(e).
     Borrower’s Pro Rata Share means, as to any referenced Subsidiary or other
Portfolio Investment Entity, or any Portfolio Assets, Indebtedness or other
assets, liabilities, revenues, earnings, costs and/or other interests, the
greater of (1) Borrower’s direct or indirect percentage ownership interest
therein, or (2) in the case of Indebtedness, the amount thereof that is recourse
to the Borrower.
     Business Day means any day of the year on which offices of KeyBank National
Association are not required or authorized by law to be closed for business in
Boston, Massachusetts. If any day on which a payment is due is not a Business
Day, then the payment

72



--------------------------------------------------------------------------------



 



shall be due on the next day following which is a Business Day. Further, if
there is no corresponding day for a payment in the given calendar month (i.e.,
there is no “February 30th”), the payment shall be due on the last Business Day
of the calendar month.
     Change of Control means (i) any failure by the investment advisor for the
General Partner to be a Controlled Subsidiary of Hines Interests Limited
Partnership (“HILP”); (ii) any failure by HILP to be Controlled, directly or
indirectly, and majority-owned, directly or indirectly by Jeffrey C. Hines,
Gerald D. Hines, their parents, brothers and sisters, and the spouses, children,
grandchildren (natural or adopted) of any of the foregoing, the estate of
Jeffrey C. Hines and/or Gerald D. Hines, any trust for any of the foregoing,
and/or any entity owned by any combination of the foregoing; or (iii) any
failure by the Borrower to be Controlled by the General Partner.
     Closing Date means the date hereof.
     Code means the Internal Revenue Code of 1986 and the rules and regulations
issued or promulgated thereunder, as amended, modified, succeeded or replaced
from time to time. References to specific sections of the Code shall be
construed also to refer to any successor sections.
     Collateral. The term “Collateral” shall mean and include the following
property, wherever located:

  (a)   all of Borrower’s right, title and interest (including, without
limitation, Borrower’s voting rights) in any interest in each Portfolio
Investment described on Exhibit K as “Pledged Interests” (all interests in
Portfolio Investments included in the Collateral pursuant to this clause (a) or
clause (b) below are referred to herein as “Pledged Interests”);     (b)   all
Portfolio Investments acquired by Borrower after the Closing Date; provided,
however, that, if the terms of any third party financing proposed to be obtained
in connection with the acquisition of any Portfolio Asset relating to any such
Portfolio Investment would prohibit Borrower from pledging in favor of
Administrative Agent on behalf of Lenders one hundred percent (100%) of such
Portfolio Investment, then only that portion of such Portfolio Investment that
is permitted to be pledged under the terms of such financing (and, in each case,
to the greatest extent so permitted) shall be included in the Collateral;
provided further, however, that in no event shall less than forty nine percent
(49%) of such Portfolio Investment be included in the Collateral without the
consent of Administrative Agent on behalf of Lenders, such consent not to be
unreasonably withheld or delayed;     (c)   all certificates or other
instruments, if any, representing a Pledged Interest;     (d)   all Borrower’s
income, cash flow, rights of distribution, dividends, interest, proceeds,
accounts, fees, profits, or other rights to payment which in any way relate to
or arise out of the Pledged Interests;



73



--------------------------------------------------------------------------------



 



  (e)   all rights of access arising from the Pledged Interests to books,
records, information and electronically stored data relating to any of the
foregoing; and     (f)   the Borrower Escrow Account, including all funds
deposited therein pursuant to Section 3.3 of this Agreement and any income
earned on such funds.

     Combined Group means the Borrower, the Core Fund and each Subsidiary of
Borrower from time to time.
     Commitment means, (i) with respect to each Lender, the Revolving Commitment
of such Lender and (ii) with respect to the Issuing Lender, the LOC Commitment.
     Commitment Fee as defined in Section 2.4.
     Commitment Increase as defined in Section 2.1(e)(i).
     Commitment Percentage means, for each Lender, the percentage identified as
its Commitment Percentage on Exhibit E as such percentage may be modified by
assignment in accordance with the terms of this Agreement.
     Committed Amount means the Maximum Loan Amount.
     Consolidated Leverage Ratio means the ratio, expressed as a percentage, of
Funded Debt (including, without limitation, the outstanding balance under the
Facility) over Total Asset Value.
     Control and Controlled (and grammatical variations thereof) mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a referenced Person and direct the
day-to-day operations of such Person, whether through the ownership of voting
interests of such Person, by contract or otherwise.
     Core Fund means Hines-Sumisei U.S. Core Office Fund, L.P., a Delaware
limited partnership.
     Credit Documents as defined in Section 3.1.
     Default means any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default, as more particularly
defined in Section 9.
     Default Rate means the Variable Rate plus 4% per annum.
     Delinquent Lender as defined in Section 11.13.
     Direction Letters means the letters delivered by Borrower to Administrative
Agent pursuant to which Portfolio Investment Entities that are not controlled by
affiliates of Borrower are directed to make distributions with respect to
Portfolio Investments substantially in the form of Exhibit H.

74



--------------------------------------------------------------------------------



 



     Dollars means lawful money of the United States.
     EBITDA means Net Operating Income less the sum of (x) all general and
administrative fees and expenses actually paid and asset management fees paid in
cash by Borrower plus (y) Borrower’s Pro Rata Share of (A) all administrative
fees and expenses actually paid by any Portfolio Investment Entity or any Person
in which any Portfolio Investment Entity has a direct or indirect interest, and
(B) asset management fees paid in cash by any Portfolio Investment Entity or any
Person in which any Portfolio Investment Entity has a direct or indirect
interest, in each case to the extent Borrower is directly or indirectly subject
thereto. (For example, asset management fees paid by the Core Fund are not
included in this calculation, because the Borrower does not bear any of the cost
of any such asset management fees in respect of its interest in the Core Fund.)
For the avoidance of doubt, the calculation of EBITDA provided for in this
definition shall not duplicate the deduction of any expenses accounted for in
the definition of Net Operating Income and shall not include any organizational
or offering expenses paid from offering proceeds.
     Eligible Assignee means any of (a) a commercial bank organized under the
laws of the United States, or any State thereof or the District of Columbia and
having total assets in excess of $1,000,000,000; (b) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof or the District of Columbia, and having a net worth of at
least $100,000,000 calculated in accordance with generally accepted accounting
principles; (c) a commercial bank organized under the laws of any other country
which is a member of the Organization for Economic Cooperation and Development
(the “OECD”), or a political subdivision of any such country, and having total
assets in excess of $1,000,000,000, provided that such bank is acting through a
branch or agency located in the country in which it is organized or another
country which is also a member of the OECD; and (d) the central bank of any
country which is a member of the OECD which has total assets in excess of
$1,000,000,000.
     Environmental Claim means any investigation, written notice, violation,
written demand, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding, or written claim whether administrative,
judicial, or private in nature arising (a) pursuant to, or in connection with,
an actual or alleged violation of, any Environmental Law, (b) in connection with
any Hazardous Material, (c) from any assessment, abatement, removal, remedial,
corrective, or other response action in connection with an Environmental Law or
other order of a Governmental Authority or (d) from any actual or alleged
environmental damage, injury, threat, or harm to health, safety, natural
resources, or the environment.
     Environmental Indemnity has the meaning assigned in Section 5.5.
     Environmental Law(s) means any current or future requirement of any
Governmental Authority pertaining to (a) in connection with Hazardous Materials
or environmental matters, the protection of health, safety, and the indoor or
outdoor environment, (b) in connection with Hazardous Materials or environmental
matters, the conservation, management, or use of natural resources and wildlife,
(c) in connection with Hazardous Materials or environmental matters, the
protection or use of surface water and groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, release, threatened release, abatement, removal, remediation
or handling of, or exposure to, any

75



--------------------------------------------------------------------------------



 



Hazardous Material or (e) pollution (including, without limitation, any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42 USC
9601 et seq., Solid Waste Disposal Act, as amended by the Resource Conservation
and Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 USC
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 USC 1251 et seq., Clean Air Act of 1966, as amended, 42 USC 7401
et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq., Hazardous
Materials Transportation Act, 49 USC App. 1801 et seq., Occupational Safety and
Health Act of 1970, as amended, 29 USC 651 et seq. (to the extent only that the
same relates to environmental matters), Oil Pollution Act of 1990, 33 USC 2701
et seq., Emergency Planning and Community Right-to-Know Act of 1986, 42 USC
111001 et seq. (to the extent only that the same relates to environmental
matters), National Environmental Policy Act of 1969, 42 USC 4321 et seq., Safe
Drinking Water Act of 1974, as amended, 42 USC 300(f) et seq., any analogous
implementing or successor law, and any amendment, rule, regulation, order, or
binding directive issued thereunder.
     ERISA as defined in Section 6.8.
     Event of Default as defined in Section 9.1.
     Extension Term as defined in Section 2.2.
     Facility as defined in Section 1.3.
     Federal Funds Rate means, for any day, the rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Administrative
Agent (in its individual capacity) on such day on such transactions as
determined by the Administrative Agent.
     Fee Letter means the fee and expense letter of even date between the
Administrative Agent and the Borrower.
     Fees means all fees payable pursuant to Section 2.4.
     Fixed Charges means, for any period, the sum of (i) Interest Expense, plus
(ii) principal amortization of any Indebtedness of Borrower and Borrower’s Pro
Rate Share of any principal amortization of any Indebtedness of any Portfolio
Entity or any Person in which any Portfolio Entity has a direct or indirect
interest, plus (iii) dividends on preferred stock issued by Borrower and
Borrower’s Pro Rata Share of dividends on preferred stock issued by any
Portfolio Entity or any Person in which any Portfolio Entity has a direct or
indirect interest, in each case during such period.

76



--------------------------------------------------------------------------------



 



     Funded Debt means, as of any date, all Indebtedness and Guaranty
Obligations of Borrower and Borrower’s Pro Rata Share of all Indebtedness and
Guaranty Obligations of the Portfolio Investment Entities and of all Persons in
which any Portfolio Investment Entity has a direct or indirect interest as of
such date; provided, that Funded Debt shall not include any (i) Indebtedness,
Liens or other obligations under the Term Loan Agreement dated as of June 28,
2005 by and between Borrower and KeyBank National Association, as amended by a
certain First Amendment to Term Loan Agreement dated as of August 23, 2005 (as
amended, the “Term Loan Agreement”), the $75,000,000 promissory note issued by
Borrower to KeyBank National Association under the Term Loan Agreement or any
other credit documents executed in connection therewith, all outstanding
obligations of which are being repaid in full with the proceeds of the initial
Loans on the Closing Date, or (ii) liabilities shown on the Borrower’s balance
sheet as “due to affiliates” that are subordinate to the Facility.
     Funded Debt Documents as defined in Section 6.16.
     Future Commitment as defined in Section 11.13.
     GAAP means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.4, and, with respect to
assets located outside the United States, subject to generally accepted
accounting principles as applied in the jurisdiction where such foreign assets
are located.
     General Partner means the general partner of the Borrower, as such general
partner is identified in Section 6.6.3.
     Government Acts means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority
which causes the Issuing Lender to fail to honor a drawing under a Letter of
Credit.
     Governmental Authority means any federal, state, local, provincial or
foreign court or governmental agency, authority, instrumentality or regulatory
body.
     Guarantor means Hines Real Estate Investment Trust, Inc., a Maryland
corporation.
     Guaranty means that certain Unconditional Guaranty of Payment and
Performance dated of even date herewith and executed by Guarantor in favor of
Administrative Agent and the Lenders.
     Guaranty Obligations means any obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing any Indebtedness, leases, dividends or other obligations of any
other Person in any manner, whether direct or indirect, and including, without
limitation, any obligation, whether or not contingent, (a) to purchase any such
Indebtedness or other obligation or any property constituting security therefor;
(b) to advance or provide funds or other support for the payment or purchase of
such Indebtedness or obligation or to maintain working capital, solvency or
other balance sheet condition of such other Person (including without limitation
keep well agreements, maintenance agreements, comfort letters or similar
agreements or arrangements), (c) to lease or purchase property, securities or
services primarily for the purpose of assuring the owner of such

77



--------------------------------------------------------------------------------



 



Indebtedness or obligation, or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof.
     Hazardous Materials means and includes asbestos, flammable materials,
explosives, radioactive substances, polychlorinated biphenyls, radioactive
substances, other carcinogens, oil and other petroleum products, pollutants or
contaminants that could be a detriment to the environment, and any other
hazardous or toxic materials, wastes, or substances which are defined,
determined or identified as such in any past, present or future Environmental
Laws.
     Increase Date as defined in Section 2.1(e)(v).
     Increase Notice as defined in Section 2.1(e)(i).
     Increasing Lender as defined in Section 2.1(e)(ii).
     Indebtedness means, with respect to any Person at any time, without
duplication, (a) all indebtedness for borrowed money outstanding at such time,
(b) the deferred purchase price of assets or services which in accordance with
GAAP would be shown to be a liability (or on the liability side of a balance
sheet) at such time, (c) all Guaranty Obligations of such Person outstanding at
such time, (d) the maximum amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder and
not reimbursed at such time, (e) all capitalized lease obligations outstanding
at such time, (f) all Indebtedness of another Person outstanding at such time
secured by any Lien on any property of such Person, whether or not such
Indebtedness has been assumed (limited to the greater of (i) the amount of such
Indebtedness as to which there is recourse to such Person at such time and
(ii) the fair market value of the property which is subject to the Lien),
(g) all obligations existing at such time under take-or-pay or similar
arrangements or under interest rate, currency, or commodities agreements, (h)
indebtedness outstanding at such time created or arising under any conditional
sale or title retention agreement, (i) obligations of such Person outstanding at
such time with respect to withdrawal liability or insufficiency under ERISA or
under any Plan and (j) the principal portion of all obligations of such Person
outstanding at such time under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing product of
such Person where such transaction is considered borrowed money indebtedness for
tax purposes but is classified as an operating lease in accordance with GAAP;
provided, however, that Indebtedness shall not include trade payables and
accrued expenses arising or incurred in the ordinary course of business. The
Indebtedness of any Person shall include the Indebtedness of any partnership or
unincorporated joint venture in which such Person is legally obligated with
respect thereto (to the extent of such obligation) and shall include all
Indebtedness of such Person under this Agreement.
     Individual Lender Litigation Expenses means all costs and expenses
(including, without limitation, reasonable attorneys’ fees and costs) incurred
by any individual Lender in any litigation concerning the Facility in which such
Lender has been named as a party defendant, but only to the extent such costs
and expenses are reimbursable to such Lender by the Borrower under the Credit
Documents.

78



--------------------------------------------------------------------------------



 



     Interest Expense means, for any period, the aggregate amount of interest
paid by Borrower during such period on any Indebtedness of Borrower (including
the Facility) plus Borrower’s Pro Rata Share of all interest paid during such
period on any Indebtedness of any Portfolio Investment Entity or of any Person
in which a Portfolio Investment Entity has a direct or indirect interest.
     Interest Payment Date means (a) as to Variable Rate Loans, the last day of
each calendar month and the Maturity Date, and (b) as to LIBOR Loans, the last
day of each calendar month and the Maturity Date; provided, however, if such day
is not a Business Day, then the Interest Payment Date shall be (x) as to the
Variable Rate Loans, the next day following that is a Business Day and (y) as to
LIBOR Loans, the next day following that is a Business Day unless such Business
Day is in the next calendar month in which case the Interest Payment Date shall
be the immediately preceding Business Day.
     Interest Period.
     (A) The term “Interest Period” means with respect to each LIBOR Loan: a
period of one (1), two (2), or three (3) consecutive months, subject to
availability, as selected, or deemed selected, by Borrower at least three
(3) Business Days prior to the Loan, or if a Loan is already outstanding, at
least three (3) Business Days prior to the end of the current Interest Period
with respect to that Loan. Each such Interest Period shall commence on the
Business Day so selected, or deemed selected, by Borrower and shall end on the
numerically corresponding day in the first, second, or third month thereafter,
as applicable. Provided, however: (i) if there is no such numerically
corresponding day, such Interest Period shall end on the last Business Day of
the applicable month, (ii) if the last day of such an Interest Period would
otherwise occur on a day which is not a Business Day, such Interest Period shall
be extended to the next succeeding Business Day; but (iii) if such extension
would otherwise cause such last day to occur in a new calendar month, then such
last day shall occur on the next preceding Business Day.
     (B) The term “Interest Period” shall mean with respect to each Variable
Rate Loan consecutive periods of one (1) day each.
     (C) No Interest Period may be selected which would extend beyond the then
current Maturity Date of the Facility (as actually extended).
     Investment shall mean the acquisition of any real or tangible personal
property, stock or other interest (whether economic, legal or beneficial and
whether direct or indirect), security, loan, advance, bank deposit, money market
fund, contribution to capital, extension of credit (except for accounts
receivable arising in the ordinary course of business and payable in accordance
with customary terms), or purchase or commitment or option to purchase or
otherwise acquire real estate or tangible personal property or stock or other
interests or securities of any party or any part of the business or assets
comprising such business, or any part thereof.
     Issuing Lender means KeyBank National Association.
     Issuing Lender Fees as defined in Section 2.4(b)(ii).
     Late Charges as defined in Section 2.3.15.

79



--------------------------------------------------------------------------------



 



     Legal Requirements means all applicable federal, state, county and local
laws, by-laws, rules, regulations, codes and ordinances, and the requirements of
any governmental agency or authority having or claiming jurisdiction with
respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.
     Lenders as defined in the Preamble and including, without limitation, the
Issuing Lender.
     Letter of Credit means any letter of credit issued by the Issuing Lender in
accordance with the terms of Section 2.1.1.
     LIBOR Rate Loan or LIBOR Loan means any principal outstanding under this
Agreement which bears interest at a rate determined by the LIBOR Rate.
     LIBOR Rate means, as applicable to any LIBOR Loan, the rate per annum
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point) as determined on the basis of the offered rates for deposits
in U.S. dollars, for a period of time comparable to such LIBOR Loan which
appears on the Telerate page 3750 as of 11:00 a.m. London time on the day that
is two (2) London Banking Days preceding the first day of such LIBOR Loan;
provided, however, if the rate described above does not appear on the Telerate
System on any applicable interest determination date, the LIBOR Rate shall be
the rate (rounded upwards as described above, if necessary) determined on the
basis of the offered rates for deposits in U.S. dollars for a period of time
comparable to such LIBOR Loan which are offered by four major banks in the
London interbank market at approximately 11:00 a.m. London time, on the day that
is two (2) London Banking Days preceding the first day of such LIBOR Loan as
selected by Lender. The principal London office of each of the four major London
banks will be required to provide a quotation of its U.S. dollars deposit
offered rate. If at least two such quotations are provided, the rate for that
date will be the arithmetic mean of the quotations. If fewer than two quotations
are provided as requested, the rate for that date will be determined on the
basis of the rates quoted for loans in U.S. dollars to leading European banks
for a period of time comparable to such LIBOR Loan offered by major banks in New
York City at approximately 11:00 a.m. New York City time, on the day that is two
London Banking Days preceding the first day of such LIBOR Loan. In the event
that Lender is unable to obtain any such quotation as provided above, it will be
deemed that the LIBOR Rate for a LIBOR Loan cannot be determined. In the event
that the Board of Governors of the Federal Reserve System shall impose a Reserve
Percentage with respect to LIBOR Rate deposits of Lender, then for any period
during which such Reserve Percentage shall apply, the LIBOR Rate shall be equal
to the amount determined above divided by an amount equal to 1 minus the Reserve
Percentage. “Reserve Percentage” shall mean the maximum aggregate reserve
requirement (including all basic, supplemental, marginal and other reserves)
which is imposed on member banks of the Federal Reserve System against
“Euro-Currency Liabilities” as defined in Regulation D.
     Lien means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing), any conditional sale or other title retention agreement, any
financing or similar statement or notice perfecting a security interest

80



--------------------------------------------------------------------------------



 



under the Uniform Commercial Code as adopted and in effect in the relevant
jurisdiction, or other similar recording or notice statute, and any lease in the
nature thereof. Provided, however, liens for the payment of real estate taxes
and for other state, municipal or utility charges shall not be considered
“Liens” for purposes of the Facility to the extent that such liens relate to
taxes and other charges that are not then due and payable.
     Liquidation Proceeds means, without duplication, the proceeds and cash
recovered by or paid to Administrative Agent and the Lenders during an Event of
Default.
     Loan or Loans as defined in Section 2.1(a).
     LOC Commitment means the commitment of the Issuing Lender to issue Letters
of Credit in an aggregate face amount at any time outstanding (together with the
amounts of any unreimbursed drawings thereon) of up to the LOC Committed Amount.
     LOC Committed Amount means Twenty Million Dollars ($20,000,000.00).
     LOC Documents means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith
or relating thereto, and any application therefor.
     LOC Obligations means, at any time, the sum of (i) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed by the Borrower pursuant to Section 2.1.1(d).
     London Banking Day means any day on which dealings in deposits in Dollars
are transacted in the London interbank market.
     MAI Appraisal means real property appraisal(s) of the value of any
Portfolio Asset, determined on a market value basis, performed and prepared,
impartially by an independent MAI qualified appraiser(s) that is reasonably
acceptable to the Administrative Agent, (provided, however, CB Richard Ellis and
Cushman & Wakefield shall be deemed acceptable for the purposes hereof). Each
such MAI Appraisal shall have been prepared in accordance with the Uniform
Standards of Professional Appraisal Practice and the Financial Institutions
Reform, Recovery, and Enforcement Act of 1989.
     Mandatory Prepayments as defined in Section 2.3.10(b)(i).
     Make Whole Provision as set forth in Section 2.3.16.
     Material Adverse Effect means a material adverse effect on (i) the
condition (financial or otherwise), operations, business, assets, liabilities or
prospects of the Borrower, (ii) the ability of the Borrower to perform any
material obligation under the Credit Documents to which it is a party, or
(iii) the material rights and remedies of the Administrative Agent or any Lender
under the Credit Documents.

81



--------------------------------------------------------------------------------



 



     Maturity shall mean the Maturity Date, or in any instance, upon
acceleration of the indebtedness under the Facility, if such indebtedness has
been accelerated by Administrative Agent.
     Maturity Date as defined in Section 2.2.
     Maximum Loan Amount means One Hundred Forty Million Dollars
($140,000,000.00) or, if, as and when the Additional Loan Amount is made a part
of the Facility pursuant to Section 2.1(e), One Hundred Forty Million Dollars
($140,000,000.00) plus the Additional Loan Amount, as the same may be reduced
pursuant to the terms of this Agreement.
     Net Cash Flow means, for any period and without duplication, the sum of
(a) dividends in connection with marketable securities owned by Borrower and
interest income earned by Borrower on its cash and Investments plus (b) the
portion of the following amount (without duplication) that is Available for
Distribution to Borrower from its Investments: (i) Borrower’s Pro Rata Share of
all cash received from all of Borrower’s Investments, including without
limitation, all rents, common area maintenance charges, insurance premiums and
tax reimbursements and proceeds from rental interruption insurance, but
specifically excluding any proceeds from any casualty or condemnation related
to, or from the refinancing of or the sale or other disposition of, any of
Borrower’s Investments (unless approved by Administrative Agent and other than
where the primary business of a Portfolio Investment Entity is the sale of
individual residential condominiums or units; with respect to the sale of
individual residential condominiums or units actually closed during the
applicable quarter, Net Cash Flow shall be calculated based on the actual sale
proceeds of such units closed in the applicable quarter less the actual costs of
such units), minus (ii) Borrower’s Pro Rata Share of the sum of the following
costs and expenses paid in cash in connection with Borrower’s Investments during
such period: (A) all Capital Expenditures other than Capital Expenditures made
with either the proceeds of Funded Debt or the proceeds of additional equity
contributions made by Borrower, plus (B) any and all costs and expenses of a
non-capital nature, including but not limited to, operating, maintenance,
administrative, legal and accounting expenses (unless already deducted when
reserved pursuant to the following subclause (C) plus (C) without duplication of
any cost or expense in the preceding subclause (B), amounts reserved for taxes,
insurance and replacement reserves in accordance with the past practices of the
entity that owns such Investment, plus (D) all interest and principal payments
made in respect of Funded Debt.
     Net Operating Income means, for any period and without duplication,
Borrower’s Pro Rata Share of the following amount: (i) all operating revenues
from all Portfolio Assets, including without limitation, all rents, common area
maintenance charges, insurance premium and tax reimbursements and proceeds from
rental interruption insurance, but specifically excluding revenues from
extraordinary events, any proceeds from any casualty or condemnation related to,
or from the refinancing of or the sale or other disposition of, any Portfolio
Assets minus (ii) the sum of the following costs and expenses incurred in
connection with Portfolio Assets during such period: (A) any and all costs and
expenses of a non-capital nature, including but not limited to, operating,
maintenance, administrative, legal and accounting expenses (unless already
deducted when reserved pursuant to the following subclause (B)) but excluding
payments on Funded Debt plus (B) without duplication of any cost or expense in
the preceding subclause (A), amounts reserved for taxes, insurance and
replacement reserves in accordance

82



--------------------------------------------------------------------------------



 



with the past practices of the entity that owns such Investment, plus (C) a
capital expense reserve equal to $.50 per square foot of the Portfolio Assets
per annum calculated on a pro rata basis for any period less than one (1) year.
     Net Sales Proceeds means, with respect to the Borrower, the aggregate cash
proceeds received by the Borrower in respect of any Portfolio Disposition by the
Borrower, or cash distributions to Borrower from the aggregate cash proceeds of
Portfolio Distributions by another Person, net of (a) all reasonable and
customary direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) existing Indebtedness (other than the Facility) repaid
with the proceeds received from such Portfolio Disposition; it being understood
that “Net Sales Proceeds” shall include, without limitation, Borrower’s Pro Rata
Share of any cash received upon the financing, sale or other disposition of any
non-cash consideration received in any Portfolio Disposition to the extent
Borrower receives such cash.
     Notes means the promissory notes payable to each of the Lenders in the
aggregate principal amount of One Hundred Forty Million and 00/100 Dollars
($140,000,000.00), substantially in the form of Exhibit F attached hereto, as
amended, extended, renewed, supplemented, modified or restated from time to time
and including any additional Notes which may be delivered in accordance with the
terms of this Agreement.
     Other Taxes as defined in Section 2.3.4.2(b).
     Participation Interest means a participation purchased by a Lender in any
Letters of Credit or LOC Obligations as provided in Section 2.1.1(c).
     Partnership Agreement means that certain Second Amended and Restated
Agreement of Limited Partnership of Hines REIT Properties, L.P., dated as of
May 25, 2004, as may be amended or modified from time to time hereafter in
accordance with the terms hereof.
     Perfected Interest shall mean an assignment of ownership or economic
interest in favor of Administrative Agent on behalf of Lenders in effect with
respect to a Portfolio Investment.
     Permitted Investments means all Investments reflected on the financial
statements of Borrower heretofore delivered to Administrative Agent and all
Investments of a substantially similar type, the Portfolio Investment Entities
in which Borrower has an interest as of the date hereof and which have been
identified to Administrative Agent, all Investments held by Borrower through
such Portfolio Investment Entities as of the date hereof, and all other
Investments hereafter made by Borrower in a portfolio of office properties
primarily located throughout the United States, which Investments may be made in
partnerships or joint ventures, direct and indirect real property investments,
unimproved real property (land) and mortgage loans.
     Permitted Investments will otherwise be limited to the following:
(i) mezzanine or junior debt that is subordinate to other Indebtedness shall not
exceed 5% of Total Asset Value; (ii) Investments in unimproved land shall not
exceed 5% of Total Asset Value; (iii) construction-in-progress shall not exceed
5% of Total Asset Value; (iv) other real estate Investments (non-office

83



--------------------------------------------------------------------------------



 



properties) shall not exceed 15% of Total Asset Value; and (v) the aggregate of
the Permitted Investments described in clauses (i) through (iv) to Total Asset
Value shall not exceed 25%.
     Permitted Investments shall also include real estate Investments by
Borrower outside of the United States (“Non-U.S. Investments”) that collectively
represent no greater than 20% of Total Asset Value under the following
conditions: (i) no advances from the Facility shall be made to fund Indebtedness
or equity with respect to such Investments; (ii) Borrower must comply with each
of the financial covenants set forth in Section 7.3 after giving consideration
to such Non-U.S. Investments; (iii) Borrower must comply with the Minimum
Tangible Net Worth covenant of Section 7.3(c) after excluding (a) the value of
such Non-U.S. Investments from Total Asset Value, (b) the Indebtedness relating
to such Non-U.S. Investments from Funded Debt and (c) the equity capital
committed to such Non-U.S. Investments from the amount to be added to
$80,000,000; and Indebtedness under mortgage loans on Non-U.S. Investments
cannot exceed 70% of the value of such Investment at the time of acquisition and
must be non-recourse to Borrower (except for customary non-recourse carve-outs).
     Permitted Liens means (a) Liens created by, under or in connection with
this Agreement or the other Credit Documents in favor of the Administrative
Agent for the benefit of the Lenders or evidenced by the Funded Debt Documents
listed on Exhibit B; (b) Liens for taxes not yet due or Liens for taxes being
contested in good faith by appropriate proceedings for which adequate reserves
have been established (and as to which the property subject to such Lien is not
yet subject to foreclosure, sale or loss on account thereof); (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmen’s, mechanics’, warehousemen’s and other like Liens; provided
that such Liens secure only amounts not yet due and payable or amounts being
contested in good faith by appropriate proceedings for which adequate reserves
have been established (and as to which the property subject to such Lien is not
yet subject to foreclosure, sale or loss on account thereof); (d) pledges or
deposits made to secure payment under worker’s compensation insurance,
unemployment insurance, pensions, social security programs, public liability
laws or similar legislation; (e) any attachment or judgment Lien, unless the
judgment it secures is not, within 30 days after entry thereof, discharged or
the execution thereof stayed pending appeal, or is not discharged within 30 days
after the expiration of such stay; (f) Liens securing Indebtedness permitted
under Section 7.4; or (g) Liens on any Portfolio Investment, including any
transfer restrictions thereon, pursuant to (i) the terms of any organizational
documents to which such Portfolio Investment is subject to or (ii) the terms of
any instrument representing or governing such Portfolio Investment.
     Permitted Portfolio Disposition as defined in Section 3.2(d).
     Person means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other entity or enterprise
(whether or not incorporated), or any Governmental Authority.
     Plan means any “multiemployer plan” or “single-employer plan” as defined in
Section 4001 of ERISA which the Borrower sponsors, maintains or contributes to
or has any liability.

84



--------------------------------------------------------------------------------



 



     Plan Assets means such term within the meaning and as defined in the
Department of Labor Regulation 29 CFR §2510.3-101, as amended, modified,
succeeded or replaced from time to time and the advisory opinions and rulings
issued thereunder.
     Pledge Agreement means that certain Ownership Interests Pledge and Security
Agreement dated as of even date herewith executed by Borrower for the benefit of
Administrative Agent and Lenders, as may be amended from time to time in
accordance with this Agreement.
     Portfolio Asset means any real property asset directly or indirectly held
by a Portfolio Investment Entity.
     Portfolio Disposition means any disposition of all or any portion of any or
all of the Portfolio Investments of Borrower or Portfolio Assets by a Subsidiary
of Borrower, whether by sale, transfer or otherwise, other than leasing of space
in a Portfolio Asset in the normal course of business.
     Portfolio Investment means all of Borrower’s interest as a general partner,
limited partner, member or shareholder (including, without limitation,
Borrower’s voting rights) in any Portfolio Investment Entity.
     Portfolio Investment Entity means a Person in which Borrower has a direct
ownership interest and which directly or indirectly holds interests in real
property.
     Prime Rate means the per annum rate of interest so designated from time to
time by KeyBank National Association as its prime rate. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate being
charged to any customer.
     Proposed Increase Date as defined in Section 2.1(e)(i).
     Register as defined in Section 11.15.3.
     Regulation D, G, T, U or X means, respectively, Regulation D, G, T, U and X
of the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.
     REIT means a “real estate investment trust”, as such term is defined in
Section 856 of the Code.
     Reportable Event as defined in Section 6.8.
     Required Lenders means, at any time, Lenders which are then in compliance
with their obligations hereunder (as determined by the Administrative Agent) and
holding in the aggregate at least sixty-six and two thirds percent (66 2/3%) of
(i) the Revolving Commitments (and Participation Interests therein) or (ii) if
the Commitments have been terminated, the outstanding Loans and Participation
Interests (including the Participation Interests of the Issuing Lender in any
Letters of Credit).

85



--------------------------------------------------------------------------------



 



     Required Reduction shall have the meaning set forth in Section 3.2(g).
     Reserve Percentage shall have the meaning set forth within the definition
of LIBOR Rate.
     Revolving Commitment means, with respect to each Lender, the commitment of
such Lender in an aggregate principal amount of up to such Lender’s Commitment
Percentage of the Committed Amount (i) to make Loans in accordance with the
provisions of Section 2.1(a) and (ii) to purchase Participation Interests in
Letters of Credit in accordance with the provisions of Section 2.1.1(c).
     Security Documents shall mean, collectively, the Pledge Agreement and the
related UCC-1 Financing Statements.
     Solvent means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(e) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that would be expected to become an
actual or matured liability.
     Subsidiary means as to any Person (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of stock of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (b) any partnership, association, joint venture or other
entity in which such Person directly or indirectly through Subsidiaries has at
least a 50% equity interest or Controls such entity at any time.
     Tangible Net Worth means the excess of Total Asset Value over Funded Debt.
     Taxes shall having the meaning set forth in Section 2.3.4.2(a).
     Term as defined in Section 2.2.
     Total Asset Value means the sum of (a) Borrower’s Pro Rata Share of the
Appraised Asset Value of the Portfolio Assets, (b) unrestricted cash then held
by Borrower and Borrower’s Pro Rata Share of any unrestricted cash held by any
Portfolio Investment Entity or any Person in which a Portfolio Investment Entity
has a direct or indirect interest, plus (c) the value of

86



--------------------------------------------------------------------------------



 



unencumbered marketable securities then owned by Borrower and Borrower’s Pro
Rata Share of the value of unencumbered marketable securities then owned by any
Portfolio Investment Entity or any Person in which a Portfolio Investment Entity
has a direct or indirect interest, in each case as determined by the closing
price thereof on a major exchange on the last Business Day of the relevant
calendar quarter or, if applicable, on such other Business Day as to which Total
Asset Value is being determined.
     UCC means the Uniform Commercial Code in effect in the Commonwealth of
Massachusetts and in each jurisdiction in which the Portfolio Assets are
situated, as the same may be amended from time to time.
     Unused Facility Fee as defined in Section 2.4(c).
     Unused Portion as defined in Section 2.4(c).
     Variable Rate means a per annum rate equal at all times to the Applicable
Margin minus 125 basis points plus the greater of (a) the Prime Rate or (b) the
Adjusted Federal Funds Rate. Changes in the Variable Rate shall be effective
simultaneously with any change in the Prime Rate or Federal Funds Rate, as
applicable.
     Variable Rate Loan means any Loan bearing interest at a rate determined by
reference to the Variable Rate.

87



--------------------------------------------------------------------------------



 



Exhibit B
ASSETS; FUNDED DEBT; SUBSIDIARIES
Subsidiaries
Hines REIT 1900/2000 Alameda de Las Pulgas LLC, a Delaware limited liability
company (“SPE Subsidiary”). SPE Subsidiary is a direct wholly owned Subsidiary
of Borrower.
Hines REIT 3100 McKinnon Street GP LLC, a Delaware limited liability company
(“McKinnon GP LLC”). McKinnon GP LLC is a direct wholly owned Subsidiary of
Borrower.
Hines REIT 3100 McKinnon Street LP, a Delaware limited partnership (“McKinnon
LP”). McKinnon LP is a wholly owned Subsidiary of Borrower. Borrower directly
owns 100% of the limited partner interest, or 99.9% of the partner interests, in
McKinnon LP, and McKinnon GP LLC directly owns 100% of the general partner
interest, or 0.1% of the partner interests, in McKinnon LP.
Portfolio Investments

          Name of Portfolio Investment Entity   Ownership Interest
Hines-Sumisei U.S. Core Office Fund, L.P.
  107,716.86 Partnership Units
(representing 24.7988% of outstanding
Partnership Units)
 
       
SPE Subsidiary
    100.000 %
 
       
McKinnon GP LLC
    100.000 %
 
       
McKinnon LP
    99.900 %

Portfolio Assets

          Indirect Portfolio Asset   Ownership Interest
425 Lexington Avenue, New York, New York
  10.0678%
 
   
499 Park Avenue, New York, New York
  10.0678%
 
   
1200 Nineteenth Street, N.W., Washington, D.C.
  10.0678%
 
   
Manhattan Tower, 600 Lexington Avenue (101 East 52nd Street),
New York, New York
  10.0680%
 
   
One Shell Plaza, 910 Louisiana Street, Houston, Texas
  11.3695%

88



--------------------------------------------------------------------------------



 



          Indirect Portfolio Asset   Ownership Interest
Two Shell Plaza, 777 Walker Street, Houston, Texas
  11.3695%
 
   
The KPMG Building, 55 Second Street, San Francisco, California
  22.7391%
 
   
101 Second Street, San Francisco, California
  22.7391%
 
   
Three First National Plaza, 70 West Madison Street, Chicago,
   Illinois
  18.1913%
 
   
1900 Alameda de Las Pulgas and 2000 Alameda de Las Pulgas in
   
San Mateo, California, commonly known as California Casualty
Plaza
  100.0000%
 
   
525 B Street, San Diego, California, commonly known as Golden
Eagle Plaza
  22.7391%
 
   
Citymark Building, 3100 McKinnon Street, Dallas, Texas
  100.0000%

89



--------------------------------------------------------------------------------



 



Existing Funded Debt and Funded Debt Documents1
A. Mortgage Loan for 425 Lexington Avenue, New York, NY, 499 Park Avenue,
      New York, NY and 1200 Nineteenth Street, N.W., Washington, D.C.
     Loan Agreement, dated August 19, 2003, executed by and among Hines 425,
Hines 499, Hines 1200 and Bank of America, N.A., a national banking association
(“BofA”) and Connecticut General Life Insurance Company, a Connecticut
corporation (“CIGNA”; BofA and Cigna, collectively, “Portfolio Lender”), as
acknowledged and agreed to by HSNY and various other parties. The aggregate
principal balance outstanding under such Loan Agreement and the Notes described
below is $316,405,000.00.
     Note Severance and Modification Agreement, dated August 19, 2003, executed
by and among Hines 425, Hines 499, Hines 1200 and Portfolio Lender.
     $316,405,000.00 Consolidated, Amended, and Restated Promissory Note, dated
August 19, 2003, executed by and among Hines 425, Hines 499, Hines 1200 and
Portfolio Lender.
     $160,000,000.00 Replacement Note A-1, dated August 19, 2003, executed by
Hines 425, Hines 499 and Hines 1200 for the benefit of BofA.
     $104,600,000.00 Replacement Note A-2, dated August 19, 2003, executed by
Hines 425, Hines 499 and Hines 1200 for the benefit of BofA.
     $51,805,000.00 Replacement Note B, dated August 19, 2003, executed by Hines
425, Hines 499 and Hines 1200 for the benefit of CIGNA.
     Guaranty of Payment, dated August 19, 2003, executed by Hines Real Estate
Holdings Limited Partnership, a Texas limited partnership (“HREH”), for the
benefit of Portfolio Lender.
     Agreement of Consolidation and Modification of Mortgage, Assignment of
Leases and Rents, and Security Agreement, dated August 19, 2003, executed by and
among Hines 425, Hines 499 and Portfolio Lender.
     Deed of Trust and Security Agreement, dated August 19, 2003, executed by
Hines 1200, for the benefit of Portfolio Lender.
     UCC-1 Financing Statements of each of the following:
     Hines 425, as Debtor, filed in the UCC Records of the Delaware Secretary of
State
     Hines 499, as Debtor, filed in the UCC Records of the Delaware Secretary of
State
 

1   This list of Funded Debt and Funded Debt Documents is in addition to the
Funded Debt under the Facility and the Credit Documents (in each case as defined
in the Agreement to which this Exhibit B is attached).

90



--------------------------------------------------------------------------------



 



     Hines 499 and Hines 425, as Debtor, filed in the Real Property Records of
New York County, New York
     Hines 1200, as Debtor, filed in the UCC Records of the Delaware Secretary
of State
     Hines 1200, as Debtor, filed in the Real Property Records of the District
of Columbia
     Assignments and Subordinations of Management Agreements, each dated
August 19, 2003, executed by and among:
     Hines 425, Portfolio Lender and Hines Interests Limited Partnership, a
Delaware limited partnership (“Manager”), as acknowledged and agreed to by HSNY
     Hines 499, Portfolio Lender and Manager, as acknowledged and agreed to by
HSNY
     Hines 1200, Portfolio Lender and Manager, as acknowledged and agreed to by
HSNY
     Five Party Agreements Relating to Lockbox Services, each dated August 19,
2003, executed by and among the following, together with Portfolio Lender’s
Initial Instructions to Bank, dated of even date therewith:
Hines 425, Hines NYOP and Portfolio Lender
Hines 499, Hines NYOP and Portfolio Lender
Hines 1200, Hines NYOP and Portfolio Lender
B. Mortgage Loan for Manhattan Tower, 600 Lexington Avenue, New York, NY
     Consolidation, Modification and Restatement of Notes, dated February 2,
2004, executed by and among Hines 600 and CIGNA. The principle balance
outstanding under such Note is $49,850,000.
     Consolidation, Modification and Restatement of Mortgages and Security
Agreement, dated February 2, 2004, by and between Hines 600 and CIGNA.
     Assignment of Rent and Leases, dated February 2, 2004, executed by and
among Hines 600 and CIGNA.
     Collateral Assignment of Contracts, Licenses, Permits and Warranties and
Security Agreement, dated February 2, 2004, executed by and among Hines 600 and
CIGNA
     Prepaid Rent Escrow and Security Agreement, dated February 2, 2004,
executed by and among Hines 600, CIGNA and GMAC Commercial Mortgage Corporation
(“GMAC”), a California corporation.
     Real Estate Tax Escrow and Security Agreement, dated February 2, 2004,
executed by and among Hines 600, CIGNA, and GMAC.
     Real Estate Tax Payment Guaranty, dated February 2, 2004, executed by and
among Hines Real Estate Holdings Limited for the benefit of CIGNA.

91



--------------------------------------------------------------------------------



 



     Recourse Exceptions Guaranty, dated February 2, 2004, executed by Hines 600
for the benefit of CIGNA.
     Environmental Indemnification Agreement, dated February 2, 2004, executed
by Hines 600 for the benefit of CIGNA.
     Subordination of Property Management and Leasing Agreement, dated
February 2, 2004, executed by Hines 600, Hines Interests Limited Partnership in
favor of CIGNA.
     Assignment of Consolidation, Modification and Restatement of Mortgage,
Assignment of Leases and Rents and Security Agreement, dated February 2, 2004,
executed by and among Fleet National Bank and CIGNA.
     Assignment of Note, dated February 2, 2004, executed by and among Fleet
National Bank and CIGNA.
     Letter re Agreement & Conditions, dated February 2, 2004, executed by and
among Hines 600 and CIGNA.
     Mortgage Spreader Agreement, dated February 2, 2004, executed by and among
No. 1 Times Square Development LLC, Hines 600 and Fleet National Bank.
     Partial Release of Lien of Mortgaged Premises, dated February 2, 2004,
executed by and among Fleet National Bank and No. 1 Times Square Development
LLC.
     UCC-1 Financing Statement of Hines 600, as Debtor, filed in the UCC Records
of the Delaware Secretary of State.
     UCC-1 Financing Statement of Hines 600, as Debtor, filed in the UCC Records
of New York City.
     Letter Agreement, dated February 2, 2004, by Hines 600 issued to CIGNA
regarding certain post-closing matters.
   C. Mortgage Loan for One Shell Plaza & Two Shell Plaza, Houston, TX
     Loan Agreement, dated May 10, 2004, executed by and among Hines Louisiana
Walker One, LP (“Hines I Borrower”), Hines Louisiana Walker Two, LP (“Hines II
Borrower”), Hines Louisiana Walker Three, LP (“Hines III Borrower”)
(collectively, jointly and severally, “Borrower”), and Prudential Mortgage
Capital Company, LLC (“PMCC”). The aggregate principle balance outstanding under
such Loan Agreement and Notes described below is $195,500,000.
     $131,962,500 Promissory Note (A) issued to PMCC, dated May 10, 2004,
executed by Borrower.
     $63,537,500 Promissory Note (B) issued to PMCC, dated May 10, 2004,
executed by Borrower.

92



--------------------------------------------------------------------------------



 



     Assignment of Assignment of Leases and Rents, dated May 10, 2004, executed
by and among Borrower and PMCC.
     Assignment of Fee and Leasehold Deed of Trust and Security Agreement (with
Fixture Filing), dated May 10, 2004, executed by and among Borrower, PMCC, and
Prudential Mortgage Capital Funding, LLC.
     Assignment of Leases and Rents, dated May 10, 2004, executed by and among
Borrower and PMCC.
     Assignment of Parking Management Agreement and Subordination of Parking
Management Fees, dated May 10, 2004, executed by and among Borrower, PMCC, and
Hines US Services, Inc.
     Assignment of Permits, dated May 10, 2004, executed by and among Borrower
and PMCC.
     Assignment of Property Management Agreement and Subordination of Property
Management Fees, dated May 10, 2004, executed by and among Borrower, PMCC, and
Hines Interests Limited Partnership.
     Cash Management Agreement, dated May 10, 2004, executed by and among
Borrower, PMCC and Hines Interests Limited Partnership.
     Closing Certification, dated May 10, 2004, executed by and among Borrower
and PMCC.
     Confirmatory Agreement, dated January 19, 2005, executed by and among Hines
I Borrower, LaSalle Bank National Association and the Prudential Insurance
Company of America.
     Environmental Indemnity Agreement, dated May 10, 2004, executed by Borrower
for the benefit of PMCC.
     Fee and Leasehold Deed of Trust and Security Agreement (with Fixture
Filing), dated May 10, 2004, executed by and among Borrower and PMCC.
     Restricted Account Agreement, dated May 10, 2004, executed by and among
executed by and among Borrower and PMCC.
     UCC-1 Financing Statement of Borrower, as Debtor, filed in the UCC Records
of the Delaware Secretary of State.
     D. Mortgage Loan for The KPMG Building, 55 Second Street, San Francisco, CA
     Deed of Trust, Security Agreement with Assignment of Rents and Leases and
Fixture Filing, dated September 20, 2004, executed by and among Hines 55, NLI
Properties West, Inc

93



--------------------------------------------------------------------------------



 



(“NLI”) and Hines Interests Limited Partnership (“HILP”). The principle balance
outstanding under such agreement is $80,000,000.
     $80,000,000 Promissory Note issued to NLI, dated September 20, 2004,
executed by Hines 55.
     Cash Management Agreement, dated September 20, 2004, executed by and among
Hines 55, NLI and HILP.
     Collateral Assignment of Contracts, Licenses and Permits, dated
September 20, 2004, executed by and among Hines 55, NLI and HILP.
     Environmental Indemnification Agreement, dated September 20, 2004, executed
by Hines 55 for the benefit of NLI.
     Letter re Loan from NLI, dated September 20, 2004, executed by and between
Hines 55 and NLI.
     Restricted Account Agreement, dated September 20, 2004, executed by and
among NLI, Hines 55 and Wells Fargo Bank, N.A.
     Subordination of Property Management and Leasing Agreement, dated
September 20, 2004, executed by Hines 55 in favor of NLI.
     Tax and Insurance Escrow Account, dated September 20, 2004, executed by and
among Hines 55, NLI and L.J. Melody and Company of Texas, LP.
     UCC-1 Financing Statement of Hines 55, as Debtor, filed in the UCC Records
of the Delaware Secretary of State.
     E. Mortgage Loan for 101 Second Street, San Francisco, CA
     Amended and Restated Deed of Trust, Security Agreement with Assignment of
Rents and Leases and Fixture Filing, dated September 20, 2004, executed by and
among Hines 101 Second Street LP (“Hines 101”), First American Title Insurance
Company (“Trustee”) and NLI Properties West, Inc. (“NLI”). The principle balance
outstanding under such agreement is $75,000,000.
     $75,000,000 Loan Modification Agreement dated September 20, 2004, executed
by and between Hines 101 and NLI.
     $90,000,000 Loan Assumption and Release Agreement dated September 20, 2004,
executed by and among Cousin/Myers Second Street Partners, L.L.C., Cousins
Properties Incorporated, Hines 101 and NLI.
     $90,000,000 Promissory Note issued to NLI, dated April 19, 2000, executed
by Cousins/Meyers Second Street Partners, L.L.C.

94



--------------------------------------------------------------------------------



 



     Cash Management Agreement, dated September 20, 2004, executed by and among
Hines 101, NLI and Hines Interests Limited Partnership.
     Collateral Assignment of Contracts, Licenses and Permits dated April 19,
2000, executed by and among Cousins/Myers Second Street Partners, L.L.C. and
NLI.
     Environmental Indemnification Agreement dated September 20, 2004, executed
by Hines 101 for the benefit of NLI.
     Letter re Loan from NLI Properties West dated September 20, 2004, executed
by and among Hines 101 and NLI.
     Restricted Account Agreement dated September 20, 2004, executed by and
among NLI, Hines 101 and Wells Fargo Bank, N.A.
     Subordination of Property Management and Leasing Agreement dated
September 20, 2004, executed by Hines and HILP for the benefit of NLI.
     Tax and Insurance Escrow Agreement dated September 20, 2004, executed by
and among Hines 101, NLI and L.J. Melody and Company of Texas, LP.
     UCC-1 Financing Statement of Hines 101, as Debtor, filed in the UCC Records
of the Delaware Secretary of State.
     F. Mortgage Loan for Three First National Plaza
     Absolute Assignment of Leases and Rents, dated March 22, 2005, executed by
and among Hines 70 West Madison LP (“Hines 70”) and The Northwestern Mutual Life
Insurance Company (“NWM”). The principal balance outstanding under such
agreement is $141,000,000.
     $126,900,000 Promissory Note issued to NWM, dated March 22, 2005, executed
by Hines 70.
     $14,100,000 Promissory Note issued to NWM, dated March 22, 2005, executed
by Hines 70.
     Environmental Indemnity Agreement, dated March 22, 2005, executed by Hines
70 for the benefit of NWM.
     Fee and Leasehold Mortgage and Security Agreement, dated March 22, 2005,
executed by and between Hines 70 West Madison LP and The Northwestern Mutual
Life Insurance Company.
     Non-Disturbance and Attornment Agreement, executed by and among Bear Sterns
& Co., Inc., Hines 70 and NWM.
     Non-Disturbance and Attornment Agreement, dated March 9 2005, executed by
and among Bell, Boyd & Lloyd LLC, Hines 70 and NWM.

95



--------------------------------------------------------------------------------



 



     Non-Disturbance and Attornment Agreement, executed by and among Foley &
Lardner LLP, Hines 70 and NWM.
     Non-Disturbance and Attornment Agreement, dated March 3, 2005, executed by
and among The Privatebank and Trust Company, Hines 70 and NWM.
     Non-Disturbance and Attornment Agreement, dated February 17, 2005, executed
by and among Ungaretti & Harris, Limited, Hines 70 and NWM.
     UCC-1 Financing Statement of Hines 70, as Debtor filed in the UCC Records
of the Delaware Secretary of State.
     G. Credit Facility for Hines-Sumisei NY Core Office Trust and Hines-Sumisei
NY Core Office Trust II
     Credit Agreement, dated January 28, 2005, executed by and among
Hines-Sumisei NY Core Office Trust (“HSNY”), Hines-Sumisei NY Core Office Trust
II (“HSNYII”) and KeyBank National Association (“KeyBank”). The principal
balance outstanding under such Credit Agreement is $15,000,000.
     $15,000,000 Promissory Note, dated January 28, 2005, executed by HSNY and
HSNYII.
     Indemnity Agreement Regarding Hazardous Materials, dated January 28, 2005,
executed by HSNY and HSNYII for the benefit of KeyBank.
     Letter (re: Loan from KeyBank (Fee Letter)), dated January 27, 2005,
executed by and among HSNY, HSNYII and KeyBank.
     H. Hines-Sumisei US Core Office Properties Bridge Term Loan
     Term Loan Agreement, dated August 8, 2005, by and between KeyBank National
Association (“KeyBank”) and Hines-Sumisei US Core Office Properties LP (“US Core
Properties”).
     $68,000,000 Promissory Note, dated August 8, 2005, issued by US Core
Properties to KeyBank.
     Ownership Interests Pledge and Security Agreement, dated August 8, 2005, by
and between KeyBank and US Core Properties.
     Indemnity Agreement Regarding Hazardous Materials, dated August 8, 2005, by
and between KeyBank and US Core Properties.
     UCC-1 Financing Statement of US Core Properties, as Debtor filed in the UCC
Records of the Delaware Secretary of State.

96



--------------------------------------------------------------------------------



 



     I. Mortgage Loan for Golden Eagle Plaza
     Deed of Trust, Security Agreement with Assignment of Rents and Leases and
Fixture Filing, dated August 10, 2005, executed by Hines 525 B Street LP (“Hines
525”) to Chicago Title Company in favor of NLI Properties East, Inc. (“NLI
East”). The principle balance outstanding under such agreement is $52,000,000.
     $52,000,000 Promissory Note issued to NLI East, dated August 10, 2005,
executed by Hines 525.
     Cash Management Agreement, dated August 10, 2005, executed by and among
Hines 525, Hines GS Properties, Inc. (“Manager”) and NLI EAST.
     Collateral Assignment of Contracts, Licenses and Permits, dated August 10,
2005, executed by and between Hines 525 and NLI EAST.
     Environmental Indemnification Agreement, dated August 10, 2005, executed by
Hines 525 for the benefit of NLI EAST.
     Letter re Loan from NLI EAST, dated August 10, 2005, executed by and
between Hines 525 and NLI EAST.
     Restricted Account Agreement, dated August 10, 2005, executed by and
between NLI EAST and Hines 525.
     Subordination of Property Management and Leasing Agreement, dated
August 10, 2005, executed by Hines 525 and Manager in favor of NLI EAST.
     Tax and Insurance Escrow Account, dated August 10, 2005, executed by and
among Hines 525, Holliday Fenoglio Fowler, L.P. and NLI EAST.
     UCC-1 Financing Statement of Hines 525, as Debtor, filed in the UCC Records
of the Delaware Secretary of State.

97



--------------------------------------------------------------------------------



 



EXHIBIT C TO AGREEMENT
AUTHORIZED REPRESENTATIVES
Frank Apollo
Charles N. Hazen
Sherri W. Schugart
Charles M. Baughn

98



--------------------------------------------------------------------------------



 



EXHIBIT D TO AGREEMENT
FORM OF ASSIGNMENT AND ACCEPTANCE

99



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ACCEPTANCE
Dated: _________, 200_
     Reference is made to the Credit Agreement dated as of September 9, 2005 (as
amended and in effect from time to time, the “Agreement”), among Hines REIT
Properties, L.P., a Delaware limited partnership, having an address at c/o Hines
Interests Limited Partnership, 2800 Post Oak Boulevard, Suite 5000, Houston,
Texas 77056-6118 (the “Borrower”), the banking institutions referred to therein
as Lenders (the “Lenders”), and KeyBank National Association as administrative
agent (the “Administrative Agent”) for the Lenders. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Agreement.
                                              (the “Assignor”) and
                     (the “Assignee”) agree as follows:
     1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, a ___% interest in and to all of
the Assignor’s rights and obligations under the Credit Documents as of the
Effective Date (as hereinafter defined). The amount of the Assignor’s Commitment
being purchased by and assigned to the Assignee as of the Effective Date is $
                    .
     2. The Assignor (i) represents that as of the date hereof, its Commitment
Percentage (without giving effect to assignments thereof which have not yet
become effective) is ___%, and the outstanding balance of the Loans owing to the
Assignor under the Note held by the Assignor (unreduced by any assignments
thereof which have not yet become effective) is $___; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Documents or any other
instrument or document furnished pursuant thereto, other than that the Assignor
is the legal and beneficial owner of the interest being assigned by it hereunder
and that such interest is free and clear of any adverse claim; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, or any other Person which may be primarily
or secondarily liable in respect of any of the Borrower Obligations or any of
their obligations, or the performance or observance by the Borrower, or any
other Person primarily or secondarily liable in respect of any of the
obligations under any of the Credit Documents or any other instrument or
document delivered or executed pursuant thereto; and (iv) attaches the Note
delivered to it under the Agreement and requests that the Borrower exchange such
Note for new Notes payable to each of the Assignor and the Assignee as follows:

                 
 
  Note Payable to the Order of:       Amount of Note    
 
               
 
          ($                      )    
 
               
 
               
 
            ($                      )    
 
               

100



--------------------------------------------------------------------------------



 



     3. The Assignee (i) represents and warrants that it is legally authorized
to enter into this Assignment and Acceptance; (ii) confirms that it has received
a copy of the Credit Documents, together with copies of the most recent
financial statements delivered pursuant to Section 7.2 of the Agreement and such
other documents and information as the Assignee has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance; (iii) agrees that it will, independently and without reliance upon
the Assignor, any other Lender or the Administrative Agent and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents; (iv) confirms that it is an Eligible Assignee; (v) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers as are reasonably incidental thereto pursuant to the
terms of the Credit Documents; (vi) agrees that it will perform all the
obligations which by the terms of the Credit Documents are required to be
performed by the Assignee as a Lender in accordance with the terms of the Credit
Documents; and (vi) specifies as to its address for notices the office set forth
beneath its name on the signature page hereof.
     4. The effective date for this Assignment and Acceptance shall be ___,
200___(the “Effective Date”). Following the execution of this Assignment and
Acceptance, it will be delivered to the Administrative Agent for acceptance by
the Administrative Agent. Prior to such assignment being effective the Assignee
shall pay the Administrative Agent (for the Administrative Agent’s own account)
a registration fee in the sum of $3,500.00.
     5. Upon such acceptance, from and after the Effective Date, (i) the
Assignee shall be a party to the Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder, and (ii) the Assignor shall, with respect to that portion of its
interest under the Credit Documents assigned hereunder relinquish its future
rights and be released from its future obligations under the Credit Documents
but shall remain liable for all obligations which arose prior to such
assignment.
     6. Upon such acceptance, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the rights and
obligations assigned hereby (including payments of principal, interest, fees and
other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
     7. THIS ASSIGNMENT AND ACCEPTANCE IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.
     IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned
has caused this Assignment and Acceptance to be executed on its behalf by its
officer thereunto duly authorized, as of the date first above written.

              ASSIGNOR:
 
       
 
  By:    
 
       
 
       
 
  Title:    
 
       

101



--------------------------------------------------------------------------------



 



                      ASSIGNEE:
 
           
 
      By:    
 
           
 
           
 
      Title:    
 
           
 
           
 
  Notice Address:                  
 
                     
 
                     
 
                    Attn:         Telephone No. :         Telecopier No.:

102



--------------------------------------------------------------------------------



 



EXHIBIT E
LENDERS’ COMMITMENT PERCENTAGES*

      Bank:   Commitment Percentage: KeyBank National Association   19.643%
 
    Commerzbank AG   17.857%
 
    LaSalle Bank National Association   17.857%
 
    Wachovia Bank, National Association   10.714%
 
    GMAC Commercial Mortgage Corporation   10.714%
 
    Sovereign Bank   17.857%
 
    Amegy Bank National Association   5.358%
 
    Total   100.000%

 

*   The above percentages have been rounded to the nearest one-thousandth of a
percent.

103



--------------------------------------------------------------------------------



 



EXHIBIT F TO AGREEMENT
FORM OF NOTE

104



--------------------------------------------------------------------------------



 



PROMISSORY NOTE

$___   ______, 200 ____

     1. Promise To Pay.
     FOR VALUE RECEIVED, HINES REIT PROPERTIES, L.P., a Delaware limited
partnership, having an address at c/o Hines Interests Limited Partnership, 2800
Post Oak Boulevard, Suite 5000, Houston, Texas 77056-6118 (the “Borrower”)
promises to pay to the order of                     , a                     
having an address at                      (“Lender”), the principal sum of
                     ($                      )or so much thereof as may be
advanced from time to time, with interest thereon, or on the amount thereof from
time to time outstanding, to be computed, as hereinafter provided, on each
advance from the date of its disbursement until such principal sum shall be
fully paid. Interest shall be payable at such rates and amounts and in
installments as provided in the Agreement (as defined below). The total
principal sum, or the amount thereof outstanding, together with any accrued but
unpaid interest, shall be due and payable in full on September 8, 2008 subject
however to acceleration, in accordance with the Agreement (as defined below)
pursuant to which this Note has been issued (as so accelerated, the “Maturity
Date”).
     2. Credit Agreement.
     This Note is issued pursuant to the terms, provisions and conditions of an
agreement captioned “Credit Agreement” (as the same may be amended the
“Agreement”) dated as of even date by and among Borrower, Lender, and KeyBank
National Association as Administrative Agent for itself and for such other
financial institutions as may become parties to the Agreement (the Lender and
such other institutions are collectively referred to herein as the “Lenders”),
and the Agreement evidences the Facility (as defined in the Agreement) and the
Loans (as defined in the Agreement) made pursuant thereto. Capitalized terms
used herein which are not otherwise specifically defined herein shall have the
same meaning herein as in the Agreement.
     3. Acceleration; Event of Default.
     To the extent permitted in the Agreement, this Note and the indebtedness
evidenced hereby shall become immediately due and payable without further notice
or demand, and notwithstanding any prior waiver of any breach or default, or
other indulgence, during the existence at any time of any one or more of the
events defined in the Agreement as an “Event of Default”.
     4. Certain Waivers, Consents and Agreements.
     Each and every party liable hereon or for the indebtedness evidenced hereby
whether as maker, endorser, guarantor, surety or otherwise hereby: (a) waives
presentment, demand, protest, suretyship defenses and defenses in the nature
thereof; (b) waives any defenses based upon and specifically assents to any and
all extensions and postponements of the time for payment, changes in terms and
conditions and all other indulgences and forbearances which may be

105



--------------------------------------------------------------------------------



 



granted by the holder to any party now or hereafter liable hereunder or for the
indebtedness evidenced hereby; (c) agrees to any substitution, exchange,
release, surrender or other delivery of any security or collateral now or
hereafter held hereunder or in connection with the Agreement, or any of the
other Credit Documents, and to the addition or release of any other party or
person primarily or secondarily liable; (d) agrees that if any security or
collateral given to secure this Note or the indebtedness evidenced hereby or to
secure any of the obligations set forth or referred to in the Agreement, or any
of the other Credit Documents, shall be found to be unenforceable in full or to
any extent, or if Administrative Agent or any other party shall fail to duly
perfect or protect such collateral, the same shall not relieve or release any
party liable hereon or thereon nor vitiate any other security or collateral
given for any obligations evidenced hereby or thereby; (e) to the extent
required by the terms of the Agreement, agrees to pay all costs and expenses
incurred by Administrative Agent and Lenders or any other holder of this Note in
connection with the collection of the indebtedness evidenced hereby and the
enforcement of rights and remedies hereunder or under the other Credit
Documents, whether or not suit is instituted and certain other costs or expenses
incurred by Administrative Agent and/or the Lender as provided in the Agreement;
and (f) consents to all of the terms and conditions contained in this Note, the
Agreement, and all other instruments now or hereafter executed evidencing or
governing all or any portion of the Borrower Obligations or the security or
collateral for this Note and for such Agreement, or any one or more of the other
Credit Documents to which such Person is a party.
     5. Delay Not A Bar.
     No delay or omission on the part of the holder in exercising any right
hereunder or any right under any instrument or agreement now or hereafter
executed in connection herewith, or any agreement or instrument which is given
or may be given to secure the indebtedness evidenced hereby or by the Agreement,
or any other agreement now or hereafter executed in connection herewith or
therewith shall operate as a waiver of any such right or of any other right of
such holder, nor shall any delay, omission or waiver on any one occasion be
deemed to be a bar to or waiver of the same or of any other right on any future
occasion.
     6. Partial Invalidity.
     The invalidity or unenforceability of any provision hereof, of the
Agreement, of the other Credit Documents, or of any other instrument, agreement
or document now or hereafter executed in connection with the Facility made
pursuant hereto and thereto shall not impair or vitiate any other provision of
any of such instruments, agreements and documents, all of which provisions shall
be enforceable to the fullest extent now or hereafter permitted by law.
     7. Compliance With Usury Laws.
     All agreements between Borrower, Administrative Agent, and Lenders are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to Administrative Agent or
Lenders for the use or the forbearance of the indebtedness evidenced hereby
exceed the maximum permissible under applicable law. As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof, provided,

106



--------------------------------------------------------------------------------



 



however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Note shall be governed by such
new law as of its effective date. In this regard, it is expressly agreed that it
is the intent of Borrower, Administrative Agent and Lenders in the execution,
delivery and acceptance of this Note to contract in strict compliance with the
laws of the Commonwealth of Massachusetts from time to time in effect. If, under
or from any circumstances whatsoever, fulfillment of any provision hereof or of
any of the other Credit Documents at the time performance of such provision
shall be due, shall involve transcending the limit of validity prescribed by
applicable law, then the obligation to be fulfilled shall automatically be
reduced to the limit of such validity, and if under or from any circumstances
whatsoever Administrative Agent or Lenders should ever receive as interest an
amount which would exceed the highest lawful rate, such amount which would be
excessive interest shall be applied to the reduction of the principal balance
evidenced hereby and not to the payment of interest. This provision shall
control every other provision of all agreements among Borrower, Administrative
Agent, and Lenders.
     8. Use of Proceeds.
     All proceeds of the Facility shall be used solely for the purposes more
particularly provided for and limited by the Agreement.
     9. Security.
     This Note is secured by certain Security Documents as are more particularly
described in the Agreement and is further secured by other Collateral as set
forth in the Agreement.
     10. Notices.
     Any notices given with respect to this Note shall be given in the manner
provided for in the Agreement.
     11. Governing Law and Consent to Jurisdiction.
     11.1. Substantial Relationship. It is understood and agreed that all of the
Credit Documents were negotiated, executed and delivered in the Commonwealth of
Massachusetts, which State the parties agree has a substantial relationship to
the parties and to the underlying transactions embodied by the Credit Documents.
     11.2. Place of Delivery. Borrower agrees to furnish to Administrative Agent
at Administrative Agent’s office in Boston, Massachusetts all further
instruments, certifications and documents to be furnished hereunder.
     11.3. Governing Law. This Note and each of the other Credit Documents,
shall in all respects be governed, construed, applied and enforced in accordance
with the internal laws of the Commonwealth of Massachusetts without regard to
principles of conflicts of law.
     11.4. Consent to Jurisdiction. The Borrower hereby consents to personal
jurisdiction in any state or Federal court located within the Commonwealth of
Massachusetts.

107



--------------------------------------------------------------------------------



 



     12. Waiver of Jury Trial.
     BORROWER, ADMINISTRATIVE AGENT AND LENDERS MUTUALLY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE OR ANY OTHER CREDIT DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR LENDER TO ACCEPT THIS NOTE AND MAKE THE FACILITY.
     13. No Oral Change.
     This Note and the other Credit Documents may only be amended, terminated,
extended or otherwise modified by a writing signed by the party against which
enforcement is sought. In no event shall any oral agreements, promises, actions,
inactions, knowledge, course of conduct, course of dealing, or the like be
effective to amend, terminate, extend or otherwise modify this Note or any of
the other Credit Documents.
     14. Rights of the Holder.
     This Note and the rights and remedies provided for herein may be enforced
by Administrative Agent or any holder hereof. Wherever the context permits each
reference to the term “holder” herein shall mean and refer to Administrative
Agent or the then holder of this Note.
     15. Survival.
     This Note shall survive and continue in full force and effect beyond and
after the payment and satisfaction of the Borrower Obligations in the event that
Administrative Agent or any Lender is required to disgorge or return any payment
or property received as a result of any laws pertaining to preferences,
fraudulent transfers or fraudulent conveyances but such survival and
continuation shall be limited to the amount of such disgorgement or return.
[Signature Page Follows]

108



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of
the date set forth above as a sealed instrument at Boston, Massachusetts.

              BORROWER:
 
            HINES REIT PROPERTIES, L.P., a Delaware limited partnership
 
       
 
  By:   Hines Real Estate Investment Trust, Inc., a Maryland corporation, its
general partner

         
 
  By:    
 
       
 
  Name:    
 
  Title:    

109



--------------------------------------------------------------------------------



 



EXHIBIT G TO AGREEMENT
FORM OF BORROWER’S CERTIFICATE

110



--------------------------------------------------------------------------------



 



CERTIFICATE OF
HINES REIT PROPERTIES, L.P.
     HINES REIT PROPERTIES, L.P., a Delaware limited partnership (the
“Borrower”) do hereby certifies as follows as required pursuant to Section 7.2.6
of that certain Credit Agreement (as the same may be amended, the “Credit
Agreement”), dated as of September 9, 2005 and being by and among the Borrower,
KeyBank National Association as Administrative Agent, and the Lenders party
thereto (capitalized terms not herein defined shall have the meanings ascribed
to such terms in the Credit Agreement), that:
     1. Attached hereto is a schedule which contains detailed calculations of
each of the financial covenants set forth in Section 7.3 of the Credit Agreement
[for the period ending] [as of] [ ___, 200___] [after giving effect to the
[Portfolio Disposition] [repayment] [borrowing] scheduled to be made on such
date] demonstrating that Borrower is in compliance with such covenants as of the
end of such date and stating the Applicable Margin as of the end of such fiscal
quarter (together with the calculation thereof); and
     2. (A) No Default or Event of Default exists, and (B) all representations
and warranties of the Borrower that are contained in the Credit Agreement and in
the other Credit Documents are true and correct in all material respects as of
the date therein made and as of the date hereof (other than such warranties and
representations as are made as of another date, which shall be true and correct
in all material respects of such other date).
DATED as of the _____ day of                     , _______

              HINES REIT PROPERTIES, L.P., a Delaware limited partnership
 
       
 
  By:   Hines Real Estate Investment Trust, Inc., a Maryland corporation, its
general partner

         
 
  By:    
 
       
 
  Name:    
 
  Title:    

111



--------------------------------------------------------------------------------



 



EXHIBIT H TO AGREEMENT
FORM OF DIRECTION LETTER

112



--------------------------------------------------------------------------------



 



PAYMENT DIRECTION LETTER
HINES REIT PROPERTIES, L.P.
__________ __, 200__
                    
                    
                    
                    
     Payment Direction Letter for Payment of Proceeds
Dear [       ]:
Hines REIT Properties, L.P. (“Hines REIT”), the owner of ___percent (___%) of
the [partner/member] interests (the “Interests”) under that certain [Limited
Liability Company Agreement/Operating Agreement/Agreement of Limited
Partnership/Limited Partnership Agreement] (the “Agreement”) dated as of _____
___, ___, hereby directs that all income, cash flow, rights of distribution,
dividends and other rights to payment of proceeds (collectively, the “Proceeds”)
payable by you to Hines REIT under the Agreement will be paid directly to a bank
account established by Hines REIT. Therefore, from and after the date hereof,
all Proceeds should be sent directly to the following address:
Hines REIT Properties, L.P.
c/o KeyBank National Association
101 Federal Street
Boston, MA 02110
All checks should be made out to “Hines REIT Properties, L.P.”
Transfer such amounts by the ACH System or wire transfer to the following
account:
KeyBank National Association
ABA No.:                     
Account of: Hines REIT Properties, L.P.
Account No.:                     

113



--------------------------------------------------------------------------------



 



These payment instructions cannot be withdrawn or modified without the prior
written consent of KeyBank National Association (the “Servicer”) or pursuant to
a joint written instruction from Hines REIT and Servicer.
     If you have any questions concerning this letter, please contact [___] at
[___]. We appreciate your cooperation in this matter.

              Sincerely,
 
            HINES REIT PROPERTIES, L.P., a Delaware limited partnership  
 
  By:   Hines Real Estate Investment Trust, Inc., a Maryland corporation, its
general partner

         
 
  By:    
 
       
 
  Name:    
 
  Title:    

ACKNOWLEDGED AND AGREED:
                                                            

114



--------------------------------------------------------------------------------



 



EXHIBIT I TO AGREEMENT
FORM OF NOTICE OF BORROWING

115



--------------------------------------------------------------------------------



 



NOTICE OF BORROWING

     
TO:
  KEYBANK NATIONAL ASSOCIATION, as agent (“Administrative Agent”) for itself and
such other financial institutions as may become parties to the Credit Agreement
(as hereinafter defined). Administrative Agent and such other financial
institutions are collectively referred to herein as “Lender”.  
RE:
  Credit Agreement dated as of September 9, 2005 (as the same may be amended,
the “Credit Agreement”), between Lender and HINES REIT PROPERTIES, L.P. (the
“Borrower”)

LOAN REQUEST NO: ______
AMOUNT OF LOAN REQUESTED: $                     
DATE:                     , 200_
     1. This Notice of Borrowing (this “Notice of Borrowing”) is submitted by
Borrower to Lender pursuant to the provisions of the Credit Agreement in order
to induce Lender to make the Loan requested. Capitalized terms used herein which
are not otherwise specifically defined herein shall have the same meaning herein
as in the Credit Agreement.
     2. Borrower hereby requests Lender to make a Loan for the following
purposes and in the following amounts and on the following date:

                 
 
  (i)                                              $                         
 
               
 
  (ii)                                              $                         
 
               
 
  (iii)                                              $                         
 
               
 
      Total Loan requested   $                         
 
                        Date on which Loan is requested to be made:
                     __, 200_

     3. Borrower hereby certifies, warrants and represents to Lender that
(except for Lender’s approval of this Loan Request) each condition precedent to
Lender’s obligation to make the requested Loan has been satisfied, and further
that:
          3.1. Borrower is not in Default under any Credit Document as of the
date hereof, nor does there exist any condition or circumstance which, with the
lapse of time, or the giving of notice, or both, would constitute such a
Default; and there exists no Event of Default under the Credit Agreement or any
of the other Credit Documents.

116



--------------------------------------------------------------------------------



 



          3.2 Borrower is in full compliance with all of the terms, covenants
and conditions of the Credit Agreement and each other Credit Document.
          3.3 No change that would have a material adverse effect on the ability
of the Borrower to perform its obligations under the Credit Documents has
occurred in the condition (financial or otherwise), operations, business,
management or prospects of the Borrower or any other member of the Combined
Group since the date of the most recent financial statements furnished to
Administrative Agent pursuant to Section 7.2 of the Credit Agreement, and no
change that would have a material adverse effect on the ability of the Borrower
to perform its obligations under the Credit Documents has occurred with respect
to any of the Assets.
          3.4 Immediately after the Loan requested hereby is made: (i) the sum
of the aggregate principal amount of outstanding Loans plus LOC Obligations
outstanding shall not exceed the Committed Amount, (ii) the LOC Obligations
outstanding shall not exceed the LOC Committed Amount, and (iii) Borrower shall
be in compliance with Section 7.3 of the Credit Agreement.
          3.5 Borrower has no knowledge that Lender has failed to perform any of
Lender’s obligations under the Credit Documents.
     4. This Loan Request: (i) constitutes an affirmation by Borrower that each
of the warranties and representations made in the Credit Documents remain true
and correct in all material respects (except as stated below) as of the date of
this Loan Request and, unless Lender is notified to the contrary prior to the
disbursement of the Loan, will be so on the date of such Loan (other than, in
each case, such warranties and representations as are made as of another date,
which shall be true and correct in all material respects as of such other date);
and (ii) constitutes the representation and warranty of Borrower that the
information set forth in this request and the accompanying documentation is true
and correct and omits no material fact necessary to make the same not
misleading. The following are exceptions to the foregoing affirmation of
warranties and representations [if none are stated, there are no exceptions]:

               
 
         
 
         

     5. This request and the accompanying documentation (including a Notice of
Rate Selection) are submitted to Lender for the purpose of inducing Lender to
make a Loan and Borrower intends that Lender shall rely upon each of the same
being true, accurate and complete.

117



--------------------------------------------------------------------------------



 



     EXECUTED and delivered under seal as of the ___day of                     ,
200___at Boston, Massachusetts.

              BORROWER:
 
            HINES REIT PROPERTIES, L.P., a Delaware limited partnership
 
       
 
  By:   Hines Real Estate Investment Trust, Inc., a Maryland corporation, its
general partner

         
 
  By:    
 
       
 
  Name:    
 
  Title:    

118



--------------------------------------------------------------------------------



 



EXHIBIT J TO AGREEMENT
ENVIRONMENTAL NOTICES
NONE

119



--------------------------------------------------------------------------------



 



EXHIBIT K TO AGREEMENT
Portfolio Investment Entities
1. Hines-Sumisei U.S. Core Office Fund, L.P., a Delaware limited partnership
(the “Core Fund”).
2. Hines REIT 1900/2000 Alameda de Las Pulgas LLC, a Delaware limited liability
company (“SPE Subsidiary”).
3. Hines REIT 3100 McKinnon Street GP LLC, a Delaware limited liability company
(“McKinnon GP LLC”).
4. Hines REIT 3100 McKinnon Street LP, a Delaware limited partnership (“McKinnon
LP”).
Portfolio Investments/Pledged Interests
1. 100% of Borrower’s direct interest as a partner in the Core Fund. Interest is
a non-managing general partner interest but would convert to a limited partner
interest upon transfer to any Person other than Borrower.
2. 100% of the member interests in SPE Subsidiary.
3. 100% of the member interests in McKinnon GP LLC.
4. 100% of the limited partner interests in McKinnon LP.

120



--------------------------------------------------------------------------------



 



EXHIBIT L TO AGREEMENT
PRO FORMA REDUCTION CALCULATION
Hines REIT Properties, L.P. — Pro Forma Reduction Calculation
Pro Forma Reduction
     Calculation
****Complete for non-residential sales only

                                                                             
Net Sales         Date     Investment   Sale Date     Trans. Type     Proceeds  
  Net Asset Value          
 
                  Total   $ 0                  
 
                                                Borrower’s Tangible Net Worth as
of xx/xx/xxxx                        
 
                                                Less: Reduction in Net Worth
from Current Sale                        
 
                                                Adjusted Tangible Net Worth    
      $ —          
 
                                                Tangible Net Worth <=
$80,000,000?             Y          
 
                                          A     Reduction Required based on
Tangible Net Worth           $ —          
 
                                                Fund Share of Project Level
Debt, after effect of portfolio dispositions above                        
 
                                                Outstanding Facility            
           
 
                                                Total Debt Outstanding          
$ —          
 
                                                Fund Share of Asset FMV, after
effect of portfolio dispositions above                        
 
                                               
Fund Leverage
          #DIV/0!        
 
                                               
Leverage > 70%?
          #DIV/0!        
 
                                          B    
Required Reduction based on Leverage Ratio
          #DIV/0!        
 
                                               
Minimum Required Reduction — Greater of A or B
          #DIV/0!        
 
                                                Actual Reduction (enter as a
negative)                        
 
                                                Total Outstanding after paydown
          $ —          
 
                                               
Availability
          #DIV/0!

121